 

Blackbaud, Inc. 8-K [blkb-8k_060217.htm]

Exhibit 10.90



 

 



Published Deal CUSIP: 09227UAN1 

Dollar Tranche CUSIP: 09227UAP6 

Designated Currency Tranche CUSIP: 09227UAR2 

Term Loan CUSIP: 09227UAQ4 

 

$700,000,000




CREDIT AGREEMENT

 

dated as of June 2, 2017,


by and among

 

BLACKBAUD, INC. 

AND CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,

 

the Lenders referred to herein,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 Swingline Lender and an Issuing Lender,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

 as Syndication Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 and



REGIONS BANK,



as Co-Documentation Agents

 

with

 


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 

PNC Capital Markets LLC,  

Wells Fargo Securities, LLC, 

and

 Regions Capital Markets, a division of Regions Bank,
as Joint Lead Arrangers and Joint Bookrunners

 



 



 

 

 



TABLE OF CONTENTS

 

Page 



        Article I DEFINITIONS   1         SECTION 1.1 Definitions   1   SECTION
1.2 Other Definitions and Provisions   33   SECTION 1.3 Accounting Terms   33  
SECTION 1.4 UCC Terms   34   SECTION 1.5 Rounding   34   SECTION 1.6 References
to Agreement and Laws   34   SECTION 1.7 Letter of Credit Amounts   34   SECTION
1.8 Exchange Rates; Currency Equivalents   34   SECTION 1.9 Additional Foreign
Currencies   35   SECTION 1.10 Change of Currency   36   SECTION 1.11 Times of
Day   37   SECTION 1.12 Pro Forma Calculations   37           Article II CREDIT
FACILITIES   37         SECTION 2.1 Loans   37   SECTION 2.2 Borrowings,
Conversions and Continuations of Loans   39   SECTION 2.3 Letters of Credit   40
  SECTION 2.4 Swingline Loans   51   SECTION 2.5 Prepayments   53   SECTION 2.6
Termination or Reduction of Commitments   55   SECTION 2.7 Repayment of Loans  
56   SECTION 2.8 Increase of Revolving Credit Commitment   57   SECTION 2.9
Optional Incremental Term Loans   59   SECTION 2.10 Additional Borrowers   62  
        Article III [Intentionally Omitted]   63       Article IV general loan
provisions   63         SECTION 4.1 Interest and Default Rate   63   SECTION 4.2
Computation of Interest and Fees   64   SECTION 4.3 Fees   65   SECTION 4.4
Payments Generally; Administrative Agent’s Clawback   66   SECTION 4.5 Evidence
of Debt   68   SECTION 4.6 Adjustments   69

 



i 

 

 

  SECTION 4.7 Illegality   70   SECTION 4.8 Inability to Determine Rates   71  
SECTION 4.9 Indemnity   71   SECTION 4.10 Increased Costs   72   SECTION 4.11
Taxes   73   SECTION 4.12 Mitigation Obligations; Replacement of Lenders   78  
SECTION 4.13 Cash Collateral   79   SECTION 4.14 Defaulting Lenders   79        
  Article V CLOSING; CONDITIONS OF CLOSING AND BORROWING   82         SECTION
5.1 Conditions to Closing and Initial Extensions of Credit   82   SECTION 5.2
Conditions to All Extensions of Credit   85           Article VI REPRESENTATIONS
AND WARRANTIES OF THE BORROWER   86         SECTION 6.1 Representations and
Warranties   86   SECTION 6.2 Survival of Representations and Warranties, Etc  
92           Article VII FINANCIAL INFORMATION AND NOTICES   93         SECTION
7.1 Financial Statements and Projections   93   SECTION 7.2 Officer’s Compliance
Certificate   94   SECTION 7.3 Borrower Materials   94   SECTION 7.4 Other
Reports   94   SECTION 7.5 Notice of Litigation and Other Matters   95   SECTION
7.6 Accuracy of Information   95           Article VIII AFFIRMATIVE COVENANTS  
95         SECTION 8.1 Preservation of Existence and Related Matters   95  
SECTION 8.2 Maintenance of Property   95   SECTION 8.3 Insurance   96   SECTION
8.4 Accounting Methods and Financial Records   96   SECTION 8.5 Payment and
Performance of Obligations   96   SECTION 8.6 Compliance With Laws and Approvals
  96   SECTION 8.7 Environmental Laws   96   SECTION 8.8 Compliance with ERISA  
96   SECTION 8.9 [Intentionally Omitted]   97   SECTION 8.10 Visits and
Inspections   97   SECTION 8.11 Additional Subsidiaries   97   SECTION 8.12 Use
of Proceeds   98   SECTION 8.13 Further Assurances   98   SECTION 8.14
Designation of Subsidiaries   99   SECTION 8.15 Anti-Corruption Laws   100  
SECTION 8.16 Approvals and Authorizations   100           Article IX FINANCIAL
COVENANTS   100         SECTION 9.1 Net Leverage Ratio   100   SECTION 9.2
Interest Coverage Ratio   100           Article X NEGATIVE COVENANTS   100

 



ii 

 

 

  SECTION 10.1 Limitations on Indebtedness   101   SECTION 10.2 Limitations on
Liens   102   SECTION 10.3 Limitations on Loans, Advances, Investments and
Acquisitions   104   SECTION 10.4 Limitations on Mergers and Liquidation   107  
SECTION 10.5 Limitations on Sale of Assets   108   SECTION 10.6 Limitations on
Dividends and Distributions   108   SECTION 10.7 Sanctions   109   SECTION 10.8
Transactions with Affiliates   109   SECTION 10.9 Certain Accounting Changes;
Organizational Documents   109   SECTION 10.10 Amendments; Payments and
Prepayments of Subordinated Indebtedness   110   SECTION 10.11 Restrictive
Agreements   110   SECTION 10.12 Nature of Business   111   SECTION 10.13
Anti-Corruption Laws   111           Article XI DEFAULT AND REMEDIES   111      
  SECTION 11.1 Events of Default   111   SECTION 11.2 Remedies   113   SECTION
11.3 [Intentionally Omitted]   114   SECTION 11.4 Crediting of Payments and
Proceeds   114           Article XII THE ADMINISTRATIVE AGENT   115        
SECTION 12.1 Appointment and Authority   115   SECTION 12.2 Rights as a Lender  
115   SECTION 12.3 Exculpatory Provisions   116   SECTION 12.4 Reliance by
Administrative Agent   117   SECTION 12.5 Delegation of Duties   117   SECTION
12.6 Resignation and Removal of Administrative Agent   117   SECTION 12.7
Non-Reliance on Administrative Agent and Other Lenders   119   SECTION 12.8 No
Other Duties, Etc   119   SECTION 12.9 Administrative Agent May File Proofs of
Claim; Credit Bidding   119   SECTION 12.10 Collateral and Guaranty Matters  
121   SECTION 12.11 Bank Products   121           Article XIII MISCELLANEOUS  
122         SECTION 13.1 Notices; Effectiveness; Electronic Communications   122
  SECTION 13.2 Amendments, Etc   124   SECTION 13.3 No Waiver; Cumulative
Remedies; Enforcement   126   SECTION 13.4 Expenses; Indemnity; Damage Waiver  
127   SECTION 13.5 Set-off   129   SECTION 13.6 Governing Law; Jurisdiction; Etc
  129   SECTION 13.7 Waiver of Jury Trial   130   SECTION 13.8 Reversal of
Payments   131

 



iii 

 

 

  SECTION 13.9 Successors and Assigns   131   SECTION 13.10 Treatment of Certain
Information; Confidentiality   137   SECTION 13.11 Performance of Duties   138  
SECTION 13.12 All Powers Coupled with Interest   138   SECTION 13.13 Survival  
138   SECTION 13.14 Titles and Captions   138   SECTION 13.15 Severability of
Provisions   138   SECTION 13.16 Counterparts   138   SECTION 13.17 Integration
  138   SECTION 13.18 Term of Agreement   139   SECTION 13.19 USA Patriot Act  
139   SECTION 13.20 Advice of Counsel, No Strict Construction   139   SECTION
13.21 Inconsistencies with Other Documents; Independent Effect of Covenants  
139   SECTION 13.22 No Advisory or Fiduciary Responsibility   140   SECTION
13.23 Judgment Currency   140   SECTION 13.24 Electronic Execution   141  
SECTION 13.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions   141



 



iv 

 







    EXHIBITS     Exhibit A-1 - Form of Dollar Tranche Revolving Credit Note
Exhibit A-2 - Form of Swingline Note Exhibit A-3 - Form of Term Loan Note
Exhibit A-4 - Form of Designated Currency Tranche Revolving Credit Note
Exhibit B - Form of Loan Notice Exhibit C - Form of Notice of Account
Designation Exhibit D - Form of Notice of Prepayment Exhibit E - Form of
Swingline Loan Notice Exhibit F - Form of Officer’s Compliance Certificate
Exhibit G - Form of Assignment and Assumption Exhibit H - Form of Guaranty
Agreement Exhibit I - Form of Pledge Agreement Exhibit J - Form of Bank Product
Provider Notice Exhibit K (1-4) - Forms of U.S. Tax Compliance Certificates
Exhibit L - Form of Letter of Credit Report       SCHEDULES     Schedule 1.1(a)
- Addresses for Notices Schedule 1.1(b) - Lenders and Commitments Schedule
1.1(c) - Existing Letters of Credit Schedule 6.1(a) - Jurisdictions of
Organization Schedule 6.1(b) - Subsidiaries and Capitalization Schedule 6.1(l) -
Material Domestic Subsidiaries Schedule 6.1(m) - Labor and Collective Bargaining
Agreements Schedule 10.1 - Existing Indebtedness Schedule 10.2 - Existing Liens
Schedule 10.3 - Existing Loans, Advances and Investments Schedule 10.8 -
Transactions with Affiliates



 

v 

 



 

CREDIT AGREEMENT, dated as of June 2, 2017, by and among BLACKBAUD, INC., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
hereto pursuant to Section 2.10 (each a “Subsidiary Borrower”, and together with
the Company, collectively the “Borrowers” and any of them individually, each a
“Borrower” or the “Borrower”), the lenders who are or may become a party to this
Agreement (collectively, the “Lenders”) and BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

WHEREAS, the Company has requested that the Lenders (a) establish a $400,000,000
revolving credit facility, with a $50,000,000 letter of credit subfacility and a
$50,000,000 swingline subfacility, in favor of the Borrowers and (b) make a term
loan in an aggregate principal amount equal to $300,000,000 to the Company; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Lenders and the Swingline Lender, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrowers and severally to make the term
loan to the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

Article I

DEFINITIONS

 

SECTION 1.1         Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

 

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent appointed pursuant to
Section 12.6.

 

“Administrative Agent Fee Letter” means the fee letter dated as of May 10, 2017
among the Company, the Administrative Agent and MLPFS.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.1(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person (other than a
Restricted Subsidiary of the Company) which directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such Person. The term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.

 



1 

 

 

“Agreed Currencies” means Dollars and Foreign Currencies.

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means:

 

(a)            with respect to any Incremental Term Loans, as determined
pursuant to, and in accordance with, Section 2.9(g), and

 

(b)           subject to the terms of Section 2.8, with respect to Revolving
Credit Loans, Swingline Loans, the Term Loan and the commitment fee, the
corresponding percentages per annum as set forth below based on the Net Leverage
Ratio:

 

Pricing
Level  Net Leverage Ratio Base Rate + LIBOR + Commitment
Fee I > 3.00: 1.00 0.750% 1.750% 0.250% II > 2.50:1.00 but < 3.00:1.00 0.500%
1.500% 0.225% III > 1.75:1.00 but < 2.50:1.00 0.250% 1.250% 0.200% IV >
1.25:1.00 but < 1.75:1.00 0.125% 1.125% 0.175% V < 1.25:1.00 0.000% 1.00% 0.150%

 

The Applicable Margin shall be determined and adjusted quarterly on the first
Business Day (each a “Calculation Date”) immediately following the date by which
the Company provides an Officer’s Compliance Certificate pursuant to Section 7.2
for the most recently ended fiscal quarter of the Company; provided, however,
that (a) the Applicable Margin shall be based on Pricing Level III until the
first Calculation Date following receipt of the Officer’s Compliance Certificate
for the fiscal quarter ended September 30, 2017 and, thereafter the Pricing
Level shall be determined by reference to the Net Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Company preceding the
applicable Calculation Date, and (b) if the Company fails to provide the
Officer’s Compliance Certificate within five (5) days of the date for delivery
required by Section 7.2 for the most recently ended fiscal quarter of the
Company preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Net Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Company preceding
such Calculation Date. The Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued. The Applicable Margin set forth above shall be
increased as, and to the extent, required by Sections 2.8 and 2.9.

 



2 

 

 

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be determined by the Administrative Agent or the applicable
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the L/C Commitments, (i) the
Issuing Lenders and (ii) if any Letters of Credit have been issued pursuant to
Section 2.3, the Revolving Credit Lenders and (c) with respect to the Swingline
Commitment, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.4(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Arrangers” means MLPFS, PNC Capital Markets LLC, Wells Fargo Securities, LLC
and Regions Capital Markets, a division of Regions Bank, in their capacities as
joint lead arrangers and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.9(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.6, and (c) the date of
termination of the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the Issuing Lenders to make L/C Credit
Extensions pursuant to Section 11.2.

 

“Bank of America” means Bank of America, N.A. and its successors.

 



3 

 

 

“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or Restricted Subsidiary by any Bank Product
Provider (including those in existence as of the Closing Date): (a) Cash
Management Services; (b) products under any Hedging Agreement (including,
without limitation, non-speculative foreign exchange swaps); and (c) commercial
credit card, purchase card and merchant card services; provided, however, that
for any of the foregoing to be included as “Obligations” for purposes of a
distribution under Section 11.4, the applicable Bank Product Provider must have
previously provided a Bank Product Provider Notice to the Administrative Agent
which shall notify the Company and the Administrative Agent of the existence of
such Bank Product (with the understanding that Lenders party hereto as of the
Closing Date shall be entitled to notify the Company and the Administrative
Agent of Bank Products in effect as of the Closing Date promptly after the
Closing Date). Any Bank Product established from and after the time that the
Lenders have received written notice from the Company or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 13.2, shall not be included as “Obligations”
for purposes of a distribution under Section 11.4.

 

“Bank Product Debt” means the Indebtedness and other obligations of any Credit
Party or Restricted Subsidiary relating to Bank Products.

 

“Bank Product Provider” means any Person that provides Bank Products to any
Credit Party or Restricted Subsidiary to the extent that such Person is a Lender
or an Affiliate of a Lender at the time such Bank Product was entered into or as
of the Closing Date with respect to any Bank Product designated as such promptly
after the Closing Date.

 

“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit J.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event of Default” means any Event of Default specified in
Section 11.1(j) or (k).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the EU, the implementing law for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject
to the interest rate floors set forth therein; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate. All Base Rate Loans are only available to the Company and Subsidiary
Borrowers that are Domestic Subsidiaries and Loans denominated in Dollars.

 



4 

 

 

“Blackbaud Payment Services Account” means any deposit account in the name of a
Credit Party for the processing of donations, tuition payments or other payments
made to client organizations of the Credit Parties.

 

“Borrower” and “Borrowers” have the meaning assigned to such terms in the
introductory paragraph hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 7.3.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in euro, any fundings, disbursements,
settlements and payments in euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or euro, or
any other dealings in any currency other than Dollars or euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Canadian Dollar” and “CAD” mean the lawful currency of Canada.

 

“Capital Lease” means any lease of any property by the Company or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Company and its Restricted Subsidiaries; provided that for purposes of
calculating Indebtedness hereunder (including for purposes of calculating the
Net Leverage Ratio), the term “Capital Lease” shall not include any Capital
Lease that was classified as an Operating Lease on the Closing Date or would
have been classified as an Operating Lease had such agreement been in effect on
the Closing Date.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 



5 

 

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, as collateral for L/C
Obligations, obligations in respect of Swingline Loans, or obligations of the
Lenders to fund participations in respect of any thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lenders or
Swingline Lender benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the Issuing Lenders or the Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” has the meaning assigned thereto in Section 10.3.

 

“Cash Management Services” means any services provided from time to time to the
Company or any Restricted Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

 

“Cash on Hand” means as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Company and its Restricted
Subsidiaries as set forth in the most recent Consolidated balance sheet of the
Company and its Restricted Subsidiaries delivered to the Administrative Agent in
accordance with Section 7.1.

 

“Change in Control” means (a) any event or series of events in which any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended) shall obtain ownership or control in one or
more series of transactions of more than thirty-five percent (35%) of the
Capital Stock or thirty-five percent (35%) of the voting power of the Company
entitled to vote in the election of members of the board of directors of the
Company, (b) there shall have occurred under any indenture or other instrument
evidencing any Indebtedness in excess of $40,000,000 any “change in control” (as
defined in such indenture or other evidence of Indebtedness) requiring the
Company to repurchase, redeem or repay all or any part of the Indebtedness or
Capital Stock provided for therein or (c) the Company shall cease to own and
control, directly or indirectly, 100% of each Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



6 

 

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended or modified from time
to time.

 

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

 

“Commitment” means, as to any Lender, such Lender’s Dollar Tranche Revolving
Credit Commitment, Designated Currency Tranche Revolving Credit Commitment,
Swingline Commitment, Term Loan Commitment and/or Incremental Term Loan
Commitment, as applicable.

 

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Dollar Tranche Revolving Credit Commitment Percentage, Designated Currency
Tranche Revolving Credit Commitment Percentage, Term Loan Commitment Percentage,
or Incremental Term Loan Percentage, as applicable.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning assigned thereto in the introductory paragraph hereto.

 

“Computation Date” means (a) with respect to any Loan, each of the following:
(i) each date of an Extension of Credit of a Eurocurrency Rate Loan denominated
in a Foreign Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in a Foreign Currency pursuant to Section 2.2, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in a Foreign Currency, (ii) each date of any payment by any
Issuing Lender under any Letter of Credit denominated in a Foreign Currency,
(iii) in the case of all Existing Letters of Credit denominated in Foreign
Currencies, the Closing Date, and (iv) such additional dates as the
Administrative Agent or any Issuing Lender shall determine or the Required
Lenders shall require.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Restricted Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.

 

“Credit Facility” and “Credit Facilities” means, collectively, the Dollar
Tranche Revolving Credit Facility, the Designated Currency Tranche Revolving
Credit Facility, the Term Loan Credit Facility, the Swingline Facility, the L/C
Facility and the Incremental Term Loan Facility.

 

“Credit Parties” means, collectively, the Borrowers and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 



7 

 

 

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Margin for Revolving Credit Loans that are Base Rate Loans plus
two percent (2%), in each case, to the fullest extent permitted by Applicable
Law.

 

“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, an Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, an Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each
Issuing Lender, the Swingline Lender and each other Lender promptly following
such determination.

 

“Designated Currency Tranche” means the Designated Currency Tranche Revolving
Credit Commitment and the Designated Currency Tranche Revolving Credit Loans.

  

“Designated Currency Tranche Revolving Credit Commitment” means (a) as to any
Designated Currency Tranche Revolving Credit Lender, the obligation of such
Designated Currency Tranche Revolving Credit Lender to make Designated Currency
Tranche Revolving Credit Loans for the account of the Borrowers hereunder, in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Designated Currency Tranche Revolving Credit Lender’s name
on Schedule 1.1(b), as such Designated Currency Tranche Revolving Credit
Commitment may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof and (b) as to all Designated Currency
Tranche Revolving Credit Lenders, the aggregate commitment of all Designated
Currency Tranche Revolving Credit Lenders to make Designated Currency
Tranche Revolving Credit Loans, as such amount may be increased, reduced or
modified at any time or from time to time pursuant to the terms hereof.

 



8 

 

 

“Designated Currency Tranche Revolving Credit Commitment Percentage” means, as
to any Designated Currency Tranche Revolving Credit Lender at any time, the
ratio of (a) the amount of the Designated Currency Tranche Revolving Credit
Commitment of such Designated Currency Tranche Revolving Credit Lender to (b)
the Designated Currency Tranche Revolving Credit Commitments of all Designated
Currency Tranche Revolving Credit Lenders.

 

“Designated Currency Tranche Revolving Credit Facility” means the revolving
credit facility established pursuant to Article II but excluding the Swingline
Facility, the Dollar Tranche Revolving Credit Facility and any Incremental Term
Loan Facility.

 

“Designated Currency Tranche Revolving Credit Lender” means any Lender with a
Designated Currency Tranche Revolving Credit Commitment.

 

“Designated Currency Tranche Revolving Credit Loans” means any revolving loan
made to any Borrower pursuant to Section 2.1(b) or 2.8 (and designated as
contemplated thereunder), and all such revolving loans collectively as the
context requires.

 

“Designated Currency Tranche Revolving Credit Note” means a promissory note made
by a Borrower in favor of a Designated Currency Tranche Revolving Credit Lender
evidencing the Designated Currency Tranche Revolving Credit Loans made by such
Designated Currency Tranche Revolving Credit Lender, substantially in the form
of Exhibit A-4 hereto, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is itself the subject of any Sanction.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
(other than Bank Product Debt) that are accrued and payable and the termination
of the Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Capital Stock) (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations (other than Bank
Product Debt) that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the Maturity Date; provided, that if such
Capital Stock is issued pursuant to a plan for the benefit of the Company or its
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Company or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

 



9 

 

 

“Disqualified Institution” means (a) competitors of the Company or its
Subsidiaries that are in the same or a similar line of business as the Company
and its Subsidiaries (it being understood that a bank or financial institution
providing payment processing services shall not be considered a competitor) and
are identified by legal name in writing to the Administrative Agent on or prior
to the Closing Date, as such list may be updated in writing from time to time by
the Company, (b) any other entity identified by legal name in writing to the
Administrative Agent on or prior to the Closing Date, as such list may be
updated in writing from time to time by the Company (such list and all updates
and supplements thereto, together with the list and all updates and supplements
thereto referenced in the preceding clause (a), collectively, the “DQ List”) and
(c) any Affiliates thereof to the extent clearly identifiable as such on the
basis that such Affiliate’s names include the name of the specified Disqualified
Institution; provided that “Disqualified Institutions” shall exclude any Person
that the Company has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent and the Lenders from
time to time.

 

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable Issuing Lender, as the case may be, at
such time on the basis of the Exchange Rate (determined in respect of the most
recent Computation Date) for the purchase of Dollars with such Foreign Currency.

 

“Dollar Tranche” means the Dollar Tranche Revolving Credit Commitment, the
Dollar Tranche Revolving Credit Loans, the L/C Obligations and the Swingline
Loans.

 

“Dollar Tranche Revolving Credit Commitment” means (a) as to any Dollar
Tranche Revolving Credit Lender, the obligation of such Dollar Tranche Revolving
Credit Lender to (i) make Dollar Tranche Revolving Credit Loans for the account
of the Borrowers hereunder, (ii) purchase participations in L/C Obligations, and
(iii) refund Swingline Loans, in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Dollar
Tranche Revolving Credit Lender’s name on Schedule 1.1(b), as such Dollar
Tranche Revolving Credit Commitment may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof and (b) as to all Dollar
Tranche Revolving Credit Lenders, the aggregate commitment of all Dollar
Tranche Revolving Credit Lenders to (i) make Dollar Tranche Revolving Credit
Loans, (ii) purchase participations in L/C Obligations, and (iii) refund
Swingline Loans, as such amount may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof.

 

“Dollar Tranche Revolving Credit Commitment Percentage” means, as to any Dollar
Tranche Revolving Credit Lender at any time, the ratio of (a) the amount of the
Dollar Tranche Revolving Credit Commitment of such Dollar Tranche Revolving
Credit Lender to (b) the Dollar Tranche Revolving Credit Commitments of all
Dollar Tranche Revolving Credit Lenders.

 

“Dollar Tranche Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II but excluding the Swingline Facility, the
Designated Currency Tranche Revolving Credit Facility and any Incremental Term
Loan Facility.

 

“Dollar Tranche Revolving Credit Lender” means any Lender with a Dollar
Tranche Revolving Credit Commitment.

 



10 

 

 

“Dollar Tranche Revolving Credit Loans” means any revolving loan made to any
Borrower pursuant to Section 2.1(a) or 2.8 (and designated as contemplated
thereunder), and all such revolving loans collectively as the context requires.

 

“Dollar Tranche Revolving Credit Note” means a promissory note made by a
Borrower in favor of a Dollar Tranche Revolving Credit Lender evidencing the
Dollar Tranche Revolving Credit Loans made by such Dollar Tranche Revolving
Credit Lender, substantially in the form of Exhibit A-1 hereto, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Credit Party” means any Credit Party that is a U.S. Person.

 

“Domestic Subsidiary” means any Subsidiary that is a U.S. Person other than an
Excluded Domestic Subsidiary.

 

“DQ List” has the meaning specified in the definition of Disqualified
Institution.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the EU, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Company and its Restricted
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus (b)
the sum of the following to the extent deducted in determining Net Income for
such period: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, depreciation and all other non-cash charges (including non-cash
stock compensation charges and expenses and including fair market value
adjustments on acquired deferred revenue) otherwise deducted in determining the
Net Income for such period (excluding reserves for future cash charges), (iv)
any extraordinary losses, (v) Transaction Costs and (vi) Pro Forma Adjustments;
provided that the aggregate amount of Pro Forma Adjustments added back to EBITDA
shall not exceed ten percent (10%) of EBITDA (determined prior to giving effect
to the add back in this clause (vi)), less (c) interest income and any
extraordinary gains.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.9 (subject to such consents, if any, as may be
required under Section 13.9(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 13.9(g).

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan) which (a) is maintained,
sponsored or contributed to by the Company or any ERISA Affiliate or (b) has at
any time within the preceding six (6) years been maintained, sponsored or
contributed to by the Company or any current or former ERISA Affiliate.

 



11 

 

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery, compensation or injunctive
relief resulting from releases of Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, and orders of courts or Governmental Authorities, relating to
the protection of human health (with respect to exposure to Hazardous Materials)
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equivalent Amount” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Computation Date) for the purchase of such Foreign
Currency with Dollars.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

 

“EU” means the European Union.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period, with respect to any Eurocurrency Rate
Loan:

 

(i)           denominated in a LIBOR Quoted Currency, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;

 



12 

 

 

(ii)          denominated in Australian Dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iii)         denominated in New Zealand Dollars, the rate per annum equal to
the Bank Bill Reference Bid Rate (“BKBM”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iv)         denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

 

(v)          with respect to any Extension of Credit denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Foreign Currency at the time such Foreign Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.9(a); and

 

(b)          for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one (1) month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in a Foreign Currency. All Loans denominated in a
Foreign Currency or made to a Subsidiary Borrower that is a Foreign Subsidiary
must be Eurocurrency Rate Loans.

 

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 



13 

 

 

“Exchange Rate” for a Foreign Currency means the rate determined by the
Administrative Agent or an Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or such Issuing Lender may obtain such
spot rate from another financial institution designated by the Administrative
Agent or such Issuing Lender if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided further that each Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in a Foreign Currency.

 

“Excluded Domestic Subsidiary” means any Subsidiary that is a U.S. Person and
(a) is a Subsidiary of a “controlled foreign corporation” under Section 957 of
the Code (a “CFC”) or (b) substantially all of the assets of such Subsidiary
consists of Capital Stock of one or more CFCs or of other U.S. Persons
substantially all of the assets of which consist of Capital Stock of one or more
CFCs.

 

“Excluded Hedging Obligation” shall mean, with respect to any Credit Party, any
Hedging Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Hedging Obligation (or any Guaranty Obligation
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guaranty Agreement of such Credit Party, or the grant by such Credit
Party of a security interest, becomes effective with respect to such Hedging
Obligation; provided that, for the avoidance of doubt, in determining whether
any Credit Party is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 2.12 of the Guaranty
Agreement shall be taken into account. If a Hedging Obligation arises under a
master agreement governing more than one Hedging Agreement, such exclusion shall
apply only to the portion of such Hedging Obligation that is attributable to
Hedging Agreements for which such guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
or United Kingdom withholding Taxes (excluding the portion of United Kingdom
withholding Taxes with respect to which the applicable Lender is entitled to
claim a reduction under an income tax treaty) imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 4.12), (ii) such Lender changes
its Lending Office or (iii), if later than clauses (i) or (ii), the date on
which a Subsidiary Borrower organized in the United Kingdom is joined, except in
each case to the extent that, pursuant to Section 4.11(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 



14 

 

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 28, 2014 (as the same has been amended, restated, supplemented or
otherwise modified) among the Company, SunTrust Bank, as administrative agent,
and the lenders from time to time party thereto.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1(c).

 

“Extensions of Credit” means, as to any Lender at any time (and as the context
requires, with respect to one or both Tranches), (a) an amount equal to the sum
of (i) the aggregate principal amount of all Revolving Credit Loans made by such
Lender then outstanding, (ii) such Lender’s Revolving Credit Commitment
Percentage of the L/C Obligations then outstanding, (iii) such Lender’s
Revolving Credit Commitment Percentage of the Swingline Loans then outstanding,
(iv) the aggregate principal amount of all the portion of the Term Loan made by
such Lender than outstanding, and (v) the aggregate principal amount of all
Incremental Term Loans made by such Lender then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit, or Swingline Loan by such
Lender, as the context requires.

 

“Facility” means the Dollar Tranche Revolving Credit Facility, the Designated
Currency Tranche Revolving Credit Facility, the Term Loan Credit Facility, the
Swingline Facility, the L/C Facility and the Incremental Term Loan Facility, as
the context may require.

 

“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means the Administrative Agent Fee Letter and the other fee
letters executed by the Company in favor of each of PNC Capital Markets LLC,
Regions Capital Markets, a division of Regions Bank and Wells Fargo Securities,
LLC, in each case, executed on or before the Closing Date.

 

“Fiscal Year” means the fiscal year of the Company and its Restricted
Subsidiaries ending on December 31.

 



15 

 

 

“Foreign Currencies” means (i) euro, (ii) Pounds Sterling, (iii) Australian
Dollars, (iv) New Zealand Dollars and (v) Canadian Dollars, together with each
other currency (other than Dollars) that is approved in accordance with Section
1.9; provided that each Foreign Currency is readily available, freely
transferable and convertible into Dollars in the international interbank market
available to the Lenders in such market and as to which a Dollar Amount may be
readily calculated. If, after the designation by the Lenders of any currency as
a Foreign Currency, (1) any change in currency controls or exchange regulations
or any change in the national or international financial, political or economic
conditions are imposed in the country in which such currency is issued, result
in, in the reasonable opinion of the Administrative Agent (in the case of any
Loans to be denominated in a Foreign Currency) or the applicable Issuing Lender
(in the case of any Letter of Credit to be denominated in a Foreign Currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Amount is no longer readily calculable
with respect to such currency, (c) providing such currency is impracticable for
the Lenders or (d) no longer a currency in which the Required Lenders are
willing to make such Extensions of Credit (each of (a), (b), (c), and (d) a
“Disqualifying Event”) and (2) solely in the case of the currencies identified
in (i) through (v) above, it is the general practice of the Administrative Agent
or the applicable Issuing Lender to cease making Loans or issuing Letters of
Credit in such currency to borrowers similarly situated in similar circumstances
under comparable provisions of other credit agreements, then the Administrative
Agent shall promptly notify the Lenders and the Company, and such country’s
currency shall no longer be a Foreign Currency until such time as the
Disqualifying Event(s) no longer exist. Within five (5) Business Days after
receipt of such notice from the Administrative Agent, the Borrowers shall repay
all Loans in such currency to which the Disqualifying Event applies or convert
such Loans into the Dollar Amount of Loans in Dollars, subject to the other
terms contained herein.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Obligor” means a Credit Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and
any Excluded Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender under such Defaulting Lender’s Tranche, other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders under such Tranche or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of outstanding Swingline Loans
made by the Swingline Lender under the Dollar Tranche, other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Company and its Restricted Subsidiaries throughout the period indicated and
(subject to Section 1.3) consistent with the prior financial practice of the
Company and its Restricted Subsidiaries.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the EU or the European
Central Bank).

 



16 

 

 

“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Company in existence on the Closing Date, (b) each Material Domestic Subsidiary
of the Company which becomes a party to a Guaranty Agreement pursuant to
Section 8.11 and (c) with respect to (i) any Hedging Obligations between any
Credit Party (other than the Company) and any Lender or an Affiliate of a Lender
and any Bank Product Debt owing by any Credit Party (other than the Company),
the Company and each Subsidiary Borrower that is a Domestic Subsidiary and (ii)
the payment and performance by each Specified Credit Party of its obligations
under its Guaranty Agreement with respect to all Hedging Obligations, the
Company.

 

“Guaranty Agreement” means the unconditional guaranty agreement made by the
Guarantors in favor of the Administrative Agent for the ratable benefit of
itself and the Lenders, substantially in the form of Exhibit H, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Guaranty Obligation” means, with respect to the Company and its Restricted
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services or to
take-or-pay, or to maintain financial statement condition or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which require investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law or
other Governmental Approval, or (e) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.

 

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

 

“Hedging Obligations” means all existing or future payment and other obligations
owing by a Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender.

 

“Honor Date” has the meaning assigned thereto in Section 2.3(c).

 



17 

 

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Increasing Revolving Lenders” has the meaning assigned thereto in Section 2.8.

 

“Incremental Term Lenders” has the meaning assigned thereto in Section 2.9.

 

“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of a Borrower in accordance with Section 2.9 and (b) as to
all Incremental Term Lenders, the aggregate commitment of all Incremental Term
Lenders to make Incremental Term Loans in accordance with Section 2.9.

 

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Maturity Date, but no earlier than thirty (30) days after
any Incremental Term Loan Notification Date (unless a shorter period is agreed
to by all the affected Incremental Term Lenders), on which each of the
Incremental Term Lenders makes Incremental Term Loans to a Borrower pursuant to
Section 2.9.

 

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.9.

 

“Incremental Term Loans” has the meaning assigned thereto in Section 2.9.

 

“Incremental Term Loan Note” means a promissory note made by a Borrower in favor
of an Incremental Term Lender evidencing the Incremental Term Loans made by such
Incremental Term Lender, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

 

“Incremental Term Loan Notification” means the written notice by the Company of
its request to borrow Incremental Term Loans pursuant to Section 2.9.

 

“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.

 

“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.

 

“Indebtedness” means, with respect to the Company and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:

 

(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than one hundred
eighty (180) days past due or that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the applicable Person;

 



18 

 

 

(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by the Company or any of its Restricted
Subsidiaries (including indebtedness arising under conditional sales or other
title retention agreements except trade payables arising in the ordinary course
of business not more than one hundred eighty (180) days past due), whether or
not such indebtedness shall have been assumed by the Company or any of its
Restricted Subsidiaries or is limited in recourse;

 

(e)            all Guaranty Obligations of any such Person;

 

(f)            all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

 

(g)           all mandatory obligations of any such Person to redeem,
repurchase, exchange, defease or otherwise make payments in respect of
Disqualified Capital Stock of such Person; and

 

(h)           all net obligations incurred by any such Person pursuant to
Hedging Agreements;

 

provided that no obligations in respect of Hedging Agreements shall be included
in any determination of the Company’s and its Restricted Subsidiaries’
compliance with Article IX hereof. For the avoidance of doubt, Indebtedness
shall be calculated subject to the proviso included in the definition of
“Capital Lease.” For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation of
any Person under any Hedging Agreement on any date shall be deemed to be the
Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Information” has the meaning assigned thereto in Section 13.10.

 

“Intercompany Debt” has the meaning assigned thereto in Section 10.1(e).

 

“Interest Expense” means, with respect to the Company and its Restricted
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases, Synthetic Leases
and all net payment obligations pursuant to Hedging Agreements) of the Company
and its Restricted Subsidiaries, all determined for such period on a
Consolidated basis, without duplication, in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Credit Facility for
purposes of this definition).

 





19 

 

 



 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months (or, if agreed to by all of the Appropriate
Lenders, twelve (12) months) thereafter (in each case, subject to availability
for the interest rate applicable to the relevant currency), as selected by the
applicable Borrower in its Loan Notice; provided that:

 

(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)            no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

 

“Investment” has the meaning assigned thereto in Section 10.3.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and the Company (or any Restricted
Subsidiary) or in favor of the applicable Issuing Lender and relating to such
Letter of Credit.

 

“Issuing Lender” means each of (a) Bank of America, through itself or through
one of its designated Affiliates or branch offices, (b) such other Lender
selected by the Company pursuant to Section 2.3(k) from time to time to issue
such Letter of Credit (provided that no Lender shall be required to become an
Issuing Lender pursuant to this clause (b) without such Lender’s consent), or
any successor issuer thereof or (c) any Lender selected by the Company (with the
prior consent of the Administrative Agent) to replace a Lender who is a
Defaulting Lender at the time of such Lender’s appointment as an Issuing Lender
(provided that no Lender shall be required to become an Issuing Lender pursuant
to this clause (c) without such Lender’s consent), or any successor issuer
thereof, each in its capacity as issuer of any Letter of Credit, or any
successor thereto.

 



20

 

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Credit Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Commitment” means the lesser of (a) $50,000,000 and (b) the Dollar
Tranche Revolving Credit Commitment.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Facility” means the letter of credit facility under the Dollar
Tranche established pursuant to Section 2.3.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Credit Extensions). For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.7. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, an Issuing Lender, and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 2.8, 2.9 or 13.9.

 

“Lender Addition and Acknowledgement Agreement” means each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.8 and/or Section 2.9 by the Company and any existing Lender or New
Lender committing to provide an increase in the Revolving Credit Commitment
and/or Incremental Term Loans and, in each case, acknowledged by the
Administrative Agent and each Guarantor, (a) setting forth the terms and
conditions of (i) any increase in the Revolving Credit Commitment pursuant to
Section 2.8 and/or (ii) any Incremental Term Loans pursuant to Section 2.9 and
(b) acknowledging that any New Lender shall be a party hereto and have the
rights (including, without limitation, voting rights) and obligations of a
Lender hereunder.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Lender.

 

“Letters of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in a Foreign Currency and shall include
the Existing Letters of Credit. Notwithstanding anything to the contrary
contained herein, a letter of credit issued by an Issuing Lender other than Bank
of America shall not be a “Letter of Credit” for purposes of the Loan Documents
until such time as the Administrative Agent has been notified in writing of the
issuance thereof by the applicable Issuing Lender.

 



21

 

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Report” means a certificate substantially the form of Exhibit
L or any other form approved by the Administrative Agent.

 

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the maximum Net Leverage Ratio under Section 9.1 by 0.50
for a four consecutive fiscal quarter period, the following:

 

(i)          the Company delivers such request in writing to the Administrative
Agent at least three (3) Business Days (or such shorter period as may be agreed
to by the Administrative Agent) prior to the date on which such request is to be
given effect;

 

(ii)         such request is delivered in connection with a Permitted
Acquisition with an aggregate amount of cash consideration and any assumed debt,
earn-outs (valued at an amount reasonably determined in good faith by the
Company to be payable in connection with such earn-outs) and deferred payments
of at least $50,000,000;

 

(iii)        such election is made no more than two times during the term of
this Agreement;

 

(iv)        such election is only given effect for the four consecutive fiscal
quarter period following the date on which the applicable Permitted Acquisition
is consummated (by way of example only, if the Permitted Acquisition is
consummated on May 15, 2018, for the fiscal quarters ending June 30, 2018,
September 30, 2018, December 31, 2018 and March 31, 2019);

 

(v)         only one such election may be given effect during any four
consecutive fiscal quarter period; and

 

(vi)        the maximum Net Leverage Ratio under Section 9.1 shall revert to the
then permitted Net Leverage Ratio (without giving effect to any such increase)
for at least two fiscal quarters before another increase may be invoked.

 

“LIBOR Quoted Currency” means Dollars, euro and Pounds Sterling, in each case as
long as there is a published LIBOR Rate with respect thereto.

 

“LIBOR Rate” shall have the meaning set forth in the definition of “Eurocurrency
Rate”.

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreement, the Security Documents, each Lender
Addition and Acknowledgement Agreement (if any) and each other document,
instrument, certificate and agreement executed and delivered by the Company or
any Restricted Subsidiary thereof in connection with this Agreement or otherwise
referred to herein or contemplated hereby (other than any agreement, document,
certificate or instrument related to a Bank Product), all as may be amended,
restated, supplemented or otherwise modified from time to time.

 



22

 

 

“Loan Notice” means a notice of (a) a request for an Extension of Credit, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.2(a), which shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan, the Swingline Loans, and the Incremental Term Loans, if any, and “Loan”
means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

 

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Facility Office by any Governmental Authority.

 

“Material Adverse Effect” means, with respect to the Company and its Restricted
Subsidiaries, a material adverse effect on (a) the properties, business, results
of operations or financial condition of the Company and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, or (c) the
legality, validity, binding effect or enforceability of any Loan Document.

 

“Material Domestic Subsidiary” means (a) any Domestic Subsidiary that is a
Subsidiary Borrower or (b) any Domestic Subsidiary that is a Restricted
Subsidiary of the Company that (i) individually (x) owns assets with a fair
market value in excess of ten percent (10%) of the Consolidated assets of the
Company and its Restricted Subsidiaries as of the most recent Fiscal Year end or
(y) accounted for more than ten percent (10%) of EBITDA of the Company and its
Restricted Subsidiaries for the most recently ended Fiscal Year or (ii)
collectively with all other Domestic Subsidiaries that are not Material Domestic
Subsidiaries (x) owns assets with a fair market value in excess of fifteen
percent (15%) of the Consolidated assets of the Company and its Restricted
Subsidiaries as of the most recent Fiscal Year end or (y) accounted for more
than fifteen percent (15%) of EBITDA of the Company and its Restricted
Subsidiaries for the most recently ended Fiscal Year.

 

“Material Foreign Subsidiary” means (a) any Foreign Subsidiary that is a
Subsidiary Borrower or (b) any Foreign Subsidiary that is a Restricted
Subsidiary of the Company that (i) individually (x) owns assets with a fair
market value in excess of ten percent (10%) of the Consolidated assets of the
Company and its Restricted Subsidiaries as of the most recent Fiscal Year end or
(y) accounted for more than ten percent (10%) of EBITDA of the Company and its
Restricted Subsidiaries for the most recently ended Fiscal Year or (ii)
collectively with all other Foreign Subsidiaries that are not Material Foreign
Subsidiaries (x) owns assets with a fair market value in excess of fifteen
percent (15%) of the Consolidated assets of the Company and its Restricted
Subsidiaries as of the most recent Fiscal Year end or (y) accounted for more
than fifteen percent (15%) of EBITDA of the Company and its Restricted
Subsidiaries for the most recently ended Fiscal Year.

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 



23

 

 

“Maturity Date” means the earliest to occur of (a) June 2, 2022, (b) the date of
termination by the Company pursuant to Section 2.6, and (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

 

“Net Income” means, with respect to the Company and its Restricted Subsidiaries,
for any period of determination, the net income (or loss) of the Company and its
Restricted Subsidiaries for such period, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded from Net Income (a)
the net income (or loss) of any Person (other than a Restricted Subsidiary which
shall be subject to clause (c) below), in which the Company or any of its
Restricted Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid to the Company or any of its Restricted
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Restricted Subsidiaries or that Person’s assets are acquired by such
Person or any of its Restricted Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive) of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by such Restricted Subsidiary to the Company or any of
its Restricted Subsidiaries of such net income (i) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Restricted Subsidiary or (ii) would be subject to any taxes payable on such
dividends or distributions.

 

“Net Leverage Ratio” has the meaning assigned thereto in Section 9.1.

 

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event including any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset (or a portion thereof) or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the Company’s chief financial
officer, corporate controller, treasurer or assistant treasurer).

 

“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.8 or Section 2.9 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.

 



24

 

 

“New Zealand Dollar” means the lawful currency of New Zealand.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.2
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notes” means a Revolving Credit Note, Term Loan Note, Swingline Note, or
Incremental Term Loan Note, if any.

 

“Notice of Account Designation” a notice substantially in the form of Exhibit C
irrevocably authorizing the Administrative Agent to disburse the proceeds of
each borrowing requested pursuant to Section 2.2 in Same Day Funds by crediting
or wiring such proceeds to the deposit account(s) of the applicable Borrower
identified in such notice.

 

“Notice of Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Bank Product Debt and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Company
or any of its Restricted Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document or otherwise, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note; provided,
that “Obligations” of a Guarantor shall exclude any Excluded Hedging Obligations
of such Guarantor.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, corporate controller, assistant treasurer or the treasurer of the
Company substantially in the form of Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



25

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.12).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swingline Loans on any date, the Dollar Amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Amount of the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an Issuing Lender, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, an overnight rate determined by the Administrative Agent or an
Issuing Lender, as the case may be, in accordance with banking industry rules on
interbank compensation.

 

“Participant” has the meaning assigned thereto in Section 13.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 13.9(d).

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

 

“Payment Event of Default” means any Event of Default specified in
Section 11.1(a) or (b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, sponsored or contributed to by the Company or
any ERISA Affiliates or (b) has at any time within the preceding six (6) years
been maintained, sponsored or contributed to by the Company or any of its
current or former ERISA Affiliates.

 

“Permitted Acquisitions” means the acquisitions permitted pursuant to
Section 10.3(g).

 

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 7.3.

 



26

 

 

“Pledge Agreement” means that certain pledge agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent for the
ratable benefit of itself and the Lenders, substantially in the form of
Exhibit I, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Event” means:

 

(a)            any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Credit Party in
excess of $15,000,000 with respect to any individual sale, transfer or
disposition, or $20,000,000 in the aggregate with respect to all such sales,
transfers and assignments, in each case during a Fiscal Year, other than
dispositions described in Section 10.5 (a) through (h); or

 

(b)            the incurrence by the Company or any Restricted Subsidiary of any
Indebtedness for borrowed money, other than Indebtedness permitted under
Section 10.1.

 

“Pro Forma Adjustments” means adjustments to EBITDA reflecting any non-recurring
costs, any extraordinary expenses, any synergies, cost savings, operating
expense reductions or other operating improvements in connection with such
Permitted Acquisitions and such other adjustments reasonably acceptable to the
Administrative Agent in connection with any Permitted Acquisitions and any asset
disposition permitted pursuant to Section 10.5 closed during such period that
are reasonably identifiable and factually supportable and otherwise calculated
on a basis consistent with GAAP and Regulation S-X of the Securities Exchange
Act of 1934, as amended, or as approved by the Administrative Agent.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, any Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder.

 

“Register” has the meaning assigned thereto in Section 13.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 2.3(c) for amounts drawn under Letters
of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Required Lenders” means, at any date, any combination of Lenders who hold in
the aggregate more than fifty percent (50%) of the sum of (a) the Commitments
and (b) the aggregate outstanding Extensions of Credit under the Term Loan and
the Incremental Term Loans, or, if the Credit Facility has been terminated
pursuant to Section 11.2, any combination of Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit; provided that the
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Lenders.

 



27

 

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Lenders who hold in the aggregate more than fifty percent (50%) of the Revolving
Credit Commitments, or, if the Credit Facility has been terminated pursuant to
Section 11.2, any combination of Lenders holding more than fifty percent (50%)
of the aggregate Revolving Credit Loans; provided that the Revolving Credit
Commitment of, and the portion of the Revolving Credit Loans, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Revolving Credit Lenders.

 

“Resignation Effective Date” has the meaning assigned thereto in
Section 12.6(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller, solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.1, the
secretary or any assistant secretary of a Credit Party and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

 

“Restricted Subsidiary” means, at the date of any determination, any Subsidiary
of the Company that is not an Unrestricted Subsidiary.

 

“Revolving Credit Commitment” means the Dollar Tranche Revolving Credit
Commitment and the Designated Currency Tranche Revolving Credit Commitment.

 

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

 

“Revolving Credit Facility” means the Dollar Tranche Revolving Credit Facility
and the Designated Currency Tranche Revolving Credit Facility.

 

“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or prior to the date that is three (3) months prior to the
Maturity Date, but no earlier than thirty (30) days after any Revolving Credit
Increase Notification Date (unless a shorter period is agreed to by all affected
Increasing Revolving Lenders), on which each of the Increasing Revolving Lenders
increase (or, in the case of New Lenders, provide) their respective Revolving
Credit Commitments to the Borrowers pursuant to Section 2.8.

 

“Revolving Credit Increase Notification” means the written notice by the Company
of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.8.

 

“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.

 

“Revolving Credit Lender” means any Dollar Tranche Revolving Credit Lender or
Designated Currency Tranche Revolving Credit Lender.

 



28

 

 

“Revolving Credit Loans” means any Dollar Tranche Revolving Credit Loans or
Designated Currency Tranche Revolving Credit Loans, as the context requires.

 

“Revolving Credit Note” means a Dollar Tranche Revolving Credit Note or
Designated Currency Tranche Revolving Credit Note, as applicable.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Foreign Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the EU, Her Majesty’s Treasury or other relevant sanctions authority
having jurisdiction over the Company and its Subsidiaries.

 

“Security Documents” means the collective reference to the Guaranty Agreement,
the Pledge Agreement and each other agreement or writing pursuant to which any
Credit Party purports to pledge or grant a security interest in Capital Stock
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Senior Officer” means the chief executive officer, president or chief financial
officer of the Company.

 

“Solvent” means, with respect to any Person on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

 

“Special Notice Currency” means at any time a Foreign Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Credit Party” shall mean each Credit Party that is, at the time on
which the relevant Guaranty Agreement or grant of the relevant security interest
under the Loan Documents by such Credit Party becomes effective with respect to
a Hedging Obligation, a corporation, partnership, proprietorship, organization,
trust or other entity that would not be an “eligible contract participant” under
the Commodity Exchange Act at such time but for the effect of Section 2.12 of
the Guaranty Agreement.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Company or any Restricted Subsidiary subordinated in right and time of
payment to the Obligations on subordination terms reasonably satisfactory to the
Administrative Agent.

  

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Company.

 



29

 

 

“Subsidiary Borrower” has the meaning set forth in Section 2.10.

 

“Swingline Commitment” means the lesser of (a) Fifty Million Dollars
($50,000,000) and (b) the Dollar Tranche Revolving Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.4.

 

“Swingline Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning set forth in Section 2.4.

 

“Swingline Loan Notice” means a notice of a request for Swingline Loans pursuant
to Section 2.4(b), which shall be substantially in the form of Exhibit E or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Swingline Note” means a promissory note made by the Company in favor of the
Swingline Lender evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

  

“Termination Event” means except for any such event or condition that would not
reasonably be expected to have a Material Adverse Effect: (a) with respect to a
Pension Plan, a “Reportable Event” described in Section 4043 of ERISA for which
the notice requirement has not been waived by the PBGC, or (b) the withdrawal of
the Company or any ERISA Affiliate from a Pension Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
or (c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) with respect to a Credit Party, the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA, or (g) the partial or complete withdrawal of the Company or of any ERISA
Affiliate from a Multiemployer Plan if there is any potential withdrawal
liability would reasonably be expected to be asserted by such plan thereof, or
(h) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.

 



30

 

 

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make the Term Loan for the account of the Company
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Term Loan Lender’s name on Schedule 1.1(b),
as such Term Loan Commitment may be reduced at any time or from time to time
pursuant to the terms hereof, and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make the Term Loan, as such amount may be
reduced at any time or from time to time pursuant to the terms hereof.

 

“Term Loan Commitment Percentage” means, as to any Term Loan Lender at any time,
the ratio of (a) the amount of the Term Loan Commitment of such Term Loan Lender
to (b) the Term Loan Commitments of all Term Loan Lenders.

 

“Term Loan Credit Facility” means the term loan credit facility established
pursuant to Article II, but excluding the Revolving Credit Facility, the
Swingline Facility, and any Incremental Term Loan Facility.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment.

 

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing the portion of the Term Loan made by such Term Loan
Lender, substantially in the form of Exhibit A-3 hereto, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Term Loan” means the term loan made to the Company pursuant to Section 2.1(c).

 

“Total Funded Net Indebtedness” means, as of any date of determination with
respect to the Company and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Company and its
Restricted Subsidiaries minus (a) Indebtedness of the type described in clause
(b) of the definition of Indebtedness, (b) Indebtedness of the type described in
clause (d) of the definition of Indebtedness and (c) Cash on Hand, provided,
however, in no event shall the deduction pursuant to this clause (c) exceed
$75,000,000.

 



31

 

 

“Tranche” means the Dollar Tranche or the Designated Currency Tranche, as
applicable.

 

“Transaction Costs” means, without duplication, all transaction fees, charges
and other amounts related to (1) this Agreement and the other Loan Documents,
and (2) any Permitted Acquisition, which fees, charges and other amounts shall
include, without limitation, (a) any financing fees, merger and acquisition fees
(including consulting, advisory or brokerage fees), legal fees and expenses, due
diligence fees or any other reasonably related fees and expenses during such
period in connection therewith), (b) the aggregate amount of all payments funded
from the earnings of the Company and its Restricted Subsidiaries and made during
such period in connection with any Permitted Acquisition, including, without
limitation, indemnity payments, working capital and purchase price adjustments,
earn outs or other contingent payments, and (c) restructuring and business
optimization expenses, including any cost savings and synergies projected by the
Company in good faith to be realized as a result of any such Permitted
Acquisition and any non-recurring restructuring and integration costs and
expenses approved by the Administrative Agent in its sole discretion; provided,
however, that (i) all such Transaction Costs shall be included, if at all, in
any determination of EBITDA during the four consecutive quarter period following
the applicable acquisition (including, without limitation, the quarter in which
such acquisition occurs), and (ii) with respect to any Permitted Acquisition
subject hereto, the aggregate amount of cash Transaction Costs in respect of
such Permitted Acquisition that may be added back to EBITDA shall not exceed 10%
of pro forma Consolidated EBITDA for the Company and its Restricted Subsidiaries
(giving effect to such Permitted Acquisition).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
appropriate governing state, as amended or modified from time to time.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), effective January, 1994 International Chamber of Commerce Publication
No. 500.

 

“United States” means the United States of America.

 

“Unreimbursed Amount” has the meaning assigned thereto in Section 2.3(c).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated by
the Company as an “Unrestricted Subsidiary” pursuant to Section 8.14 and (b) any
direct or indirect Subsidiary of a Subsidiary described in the foregoing clause
(a).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(e).

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Company and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Company).

 



32

 

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2     Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (k) in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including”, and (l) section headings herein
and in the other Loan Documents are included for convenience of reference only
and shall not affect the interpretation of this Agreement or any other Loan
Document.

 

SECTION 1.3      Accounting Terms.

 

(a)            Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein. If the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP (including the
adoption of IFRS) or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 



33

 

 

(b)            Accounting Changes. If at any time any change in GAAP or change
in the Company’s accounting practices under Section 10.9 would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or change in the Company’s accounting practices
under Section 10.9 (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP and the Company’s accounting practice prior to
such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or change in the Company’s accounting
practices. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board Staff
Position APB 14-1 to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.

 

SECTION 1.4     UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

 

SECTION 1.5     Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 1.6     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.7     Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar Amount
of the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Amount of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

  

SECTION 1.8      Exchange Rates; Currency Equivalents.

 

(a)            The Administrative Agent or the applicable Issuing Lender, as
applicable, shall determine the Exchange Rates as of each Computation Date to be
used for calculating Dollar Amounts of Extensions of Credit and Outstanding
Amounts denominated in Foreign Currencies. Such Exchange Rates shall become
effective as of such Computation Date and shall be the Exchange Rates employed
in converting any amounts between the applicable currencies until the next
Computation Date to occur. Except for purposes of financial statements delivered
by Credit Parties hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Amount as so determined by the Administrative Agent or the applicable Issuing
Lender, as applicable.

 



34

 

 

(b)            Wherever in this Agreement in connection with an Extension of
Credit, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Extension
of Credit, Eurocurrency Rate Loan or Letter of Credit is denominated in a
Foreign Currency, such amount shall be the relevant Equivalent Amount of such
Dollar amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of
a unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be.

 

(c)            The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

 

(d)            For purposes of determining compliance with any dollar basket
contained herein, the Dollar Amount of such item shall be calculated at the time
of incurrence or issuance thereof, unless otherwise agreed to by both the
Company and the Administrative Agent.

 

SECTION 1.9        Additional Foreign Currencies.

 

(a)            The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency”; provided that (i)
such requested currency complies with the proviso in the definition of “Foreign
Currency” and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each Lender with a Commitment under which such currency
is requested to be made available; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable Issuing Lender.

 

(b)            Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
Extension of Credit (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable Issuing Lender, in its or their sole discretion). In
the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Appropriate Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the applicable Issuing Lender
thereof. Each Appropriate Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable Issuing Lender (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., five (5) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 



35

 

 

(c)            Any failure by a Lender or an Issuing Lender, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Lender,
as the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Appropriate Lenders consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and (i)
the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a
Foreign Currency for purposes of any Extensions of Credit of Eurocurrency Rate
Loans. If the Administrative Agent and the applicable Issuing Lender consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and (A) the Administrative Agent and the
applicable Issuing Lender may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a Foreign Currency,
for purposes of any Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.9, the Administrative Agent shall promptly so notify the Company.
Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Foreign Currencies specifically listed in the definition of
“Foreign Currency” shall be deemed an Agreed Currency with respect to such
Existing Letter of Credit only.

 

SECTION 1.10    Change of Currency.

 

(a)            Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the EU that adopts the euro as
its lawful currency after the date hereof shall be redenominated into euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the euro as its lawful
currency; provided that if any Extension of Credit in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Extension of Credit, at the end of the
then current Interest Period.

 

(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the euro by any member
state of the EU and any relevant market conventions or practices relating to the
euro.

 

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 



36

 

 

SECTION 1.11   Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.12   Pro Forma Calculations. For the purpose of calculating the Net
Leverage Ratio and the financial covenant set forth in Section 9.2 (and each
other section of this Agreement in which pro forma compliance with the financial
covenant set forth in Section 9.2 is tested) for any period, if during such
period the Company or any Restricted Subsidiary shall have made a material
Acquisition or material disposition (with materiality calculated in accordance
with Article 11 of Regulation S-X under the Securities Act of 1933), each of the
Net Leverage Ratio and the financial covenant set forth in Section 9.2 (and each
other section of this Agreement in which pro forma compliance with the financial
covenant set forth in Section 9.2 is tested) shall be calculated giving pro
forma effect (in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933) thereto as if such material Acquisition or disposition
occurred on the first day of such period; provided that the only pro forma
adjustments to EBITDA shall be the Pro Forma Adjustments.

 

Article II

CREDIT FACILITIES

 

SECTION 2.1      Loans.

 

(a)            Dollar Tranche Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth herein, each Dollar Tranche Revolving Credit Lender
severally agrees to make Dollar Tranche Revolving Credit Loans to the Borrowers
in Dollars from time to time during the Availability Period as requested by the
applicable Borrower in accordance with the terms of Section 2.2; provided, that,
(a) the aggregate principal amount of all outstanding Dollar Tranche Revolving
Credit Loans (after giving effect to any amount requested) shall not exceed the
Dollar Tranche Revolving Credit Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations, (b) the principal amount of outstanding
Dollar Tranche Revolving Credit Loans from any Dollar Tranche Revolving Credit
Lender to the Borrowers shall not at any time exceed such Dollar
Tranche Revolving Credit Lender’s Dollar Tranche Revolving Credit Commitment
less such Dollar Tranche Revolving Credit Lender’s Dollar Tranche Revolving
Credit Commitment Percentage of outstanding L/C Obligations and outstanding
Swingline Loans, (c) the aggregate principal amount of all outstanding Revolving
Credit Loans (after giving effect to any amount requested) shall not exceed the
Revolving Credit Commitment less the sum of all outstanding Swingline Loans and
L/C Obligations, and (d) the principal amount of outstanding Revolving Credit
Loans from any Revolving Credit Lender to the Borrowers shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment less such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of outstanding
L/C Obligations and outstanding Swingline Loans. Each Dollar Tranche Revolving
Credit Loan by a Dollar Tranche Revolving Credit Lender shall be in a principal
amount equal to such Dollar Tranche Revolving Credit Lender’s Dollar
Tranche Revolving Credit Commitment Percentage of the aggregate principal amount
of Dollar Tranche Revolving Credit Loans requested on such occasion. Subject to
the terms and conditions hereof, the Borrowers may borrow, repay and reborrow
Dollar Tranche Revolving Credit Loans hereunder until the Maturity Date.

 



37

 

 

(b)            Designated Currency Tranche Revolving Credit Loans. Subject to
the terms and conditions of this Agreement and in reliance upon the
representations and warranties set forth herein, each Designated Currency
Tranche Revolving Credit Lender severally agrees to make Designated Currency
Tranche Revolving Credit Loans to the Borrowers in Agreed Currencies from time
to time during the Availability Period as requested by the applicable Borrower
in accordance with the terms of Section 2.2; provided, that, (a) the aggregate
principal amount of all outstanding Designated Currency Tranche Revolving Credit
Loans (after giving effect to any amount requested) shall not exceed the
Designated Currency Tranche Revolving Credit Commitment, (b) the principal
amount of outstanding Designated Currency Tranche Revolving Credit Loans from
any Designated Currency Tranche Revolving Credit Lender to the Borrowers shall
not at any time exceed such Designated Currency Tranche Revolving Credit
Lender’s Designated Currency Tranche Revolving Credit Commitment, (c) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of all outstanding Swingline Loans and L/C Obligations,
and (d) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender to the Borrowers shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment less such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of outstanding L/C Obligations
and outstanding Swingline Loans. Each Designated Currency Tranche Revolving
Credit Loan by a Designated Currency Tranche Revolving Credit Lender shall be in
a principal amount equal to such Designated Currency Tranche Revolving Credit
Lender’s Designated Currency Tranche Revolving Credit Commitment Percentage of
the aggregate principal amount of Designated Currency Tranche Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrowers may borrow, repay and reborrow Designated Currency
Tranche Revolving Credit Loans hereunder until the Maturity Date. The
Administrative Agent will determine the Dollar Amount of each borrowing of
Designated Currency Tranche Revolving Credit Loans as of the date two (2)
Business Days prior to the date of such borrowing or, if applicable, the date of
continuation or conversion of any such borrowing, and all Designated Currency
Tranche Revolving Credit Loans on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
the instruction of the Required Lenders or a majority (based on Commitments, and
if Commitments have been terminated, by outstandings) of the Designated Currency
Tranche Revolving Credit Lenders (excluding Defaulting Lenders). Each day upon
or as of which the Administrative Agent determines Dollar Amounts as described
in this paragraph is herein described as a “Computation Date” with respect to
each Designated Currency Tranche Revolving Credit Loan (including payments of
interest and fees thereon and in connection therewith) for which a Dollar Amount
is determined on or as of such day.

 

(c)            Term Loan. Subject to the terms and conditions of this Agreement
(including, without limitation, Section 5.1 hereof) and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender severally
agrees to make a Term Loan to the Company in Dollars on the Closing Date as
requested by the Company in accordance with the terms of Section 2.2; provided,
that (a) the aggregate principal amount of the outstanding Term Loan shall not
exceed the Term Loan Commitment and (b) the principal amount of the outstanding
Term Loan from any Term Loan Lender to the Company shall not at any time exceed
such Term Loan Lender’s Term Loan Commitment. The Term Loan made by a Term Loan
Lender shall be in a principal amount equal to such Term Loan Lender’s Term Loan
Commitment Percentage of the aggregate principal amount of the Term Loan. The
Term Loan may not be repaid and subsequently reborrowed. The aggregate Term Loan
Commitment shall be permanently reduced by the principal amount of any Term Loan
extended hereunder.

 



38

 

 

SECTION 2.2      Borrowings, Conversions and Continuations of Loans.

 

(a)            Notice of Borrowing. Each Extension of Credit, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice. Each such Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Extension of Credit of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four (4) Business Days (or five (5) Business Days in the case
of a Special Notice Currency) prior to the requested date of any Extension of
Credit or continuation of Eurocurrency Rate Loans denominated in Foreign
Currencies, and (iii) on the requested date of any Extension of Credit of Base
Rate Loans. Each Extension of Credit of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Amount of
$2,500,000 or a whole multiple of the Dollar Amount of $100,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Except as provided in
Sections 2.3(c) and 2.4(c), each Extension of Credit of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice and each telephonic notice shall specify (A) the
applicable Facility and whether the applicable Borrower is requesting an
Extension of Credit, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such Facility, (B) the
requested date of the Extension of Credit, conversion or continuation, as the
case may be (which shall be a Business Day), (C) the principal amount of Loans
to be borrowed, converted or continued, (D) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (E) if applicable, the duration of
the Interest Period with respect thereto, (F) the currency of the Loans to be
borrowed, and (G) if applicable, the Subsidiary Borrower. If the applicable
Borrower fails to specify a currency in a Loan Notice requesting an Extension of
Credit, then the Loans so requested shall be made in Dollars. If the applicable
Borrower fails to specify a Type of Loan in a Loan Notice or if the applicable
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in a Foreign Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one (1) month. Any such automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests an Extension of Credit of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurocurrency Rate Loan. Except as provided pursuant to
Section 2.2(c), no Loan may be converted into or continued as a Loan denominated
in a different currency, but instead must be repaid in the original currency of
such Loan and reborrowed in the other currency.

 



39

 

 

(b)           Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
and currency of its Commitment Percentage under such Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in Section 2.2(a). In the case of an Extension of Credit, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in a Foreign Currency, in each case
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 5.2 (and, if such Extension of
Credit is the initial Extension of Credit, Section 5.1), the Administrative
Agent shall make all funds so received available to the applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of the applicable Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date a Loan Notice with respect to a borrowing of Revolving Credit Loans
denominated in Dollars is given by a Borrower, there are L/C Borrowings
outstanding, then the proceeds of such borrowing of Revolving Credit Loans,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

  

(c)           Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default, at the written request of the Required Lenders, no Loans may
be requested as, converted to or continued as Eurocurrency Rate Loans.

 

(d)           Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.

 

(e)           Interest Periods. After giving effect to all borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than 12 Interest Periods in effect.

 

(f)            Cashless Settlement Mechanism. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.

 

SECTION 2.3      Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

 (i)           Subject to the terms and conditions set forth herein, (A) each
Issuing Lender agrees, in reliance upon the agreements of the Dollar Tranche
Revolving Credit Lenders set forth in this Section, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Company or
any of its Restricted Subsidiaries organized under the laws of the United States
or any state thereof or any country in which a Borrower is organized or, in each
Issuing Lender’s sole and absolute discretion, any of the Company’s other
Foreign Subsidiaries that are Restricted Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.3(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Dollar
Tranche Revolving Credit Lenders severally agree to participate in Letters of
Credit issued under such Tranche for the account of the Company or its
Restricted Subsidiaries and any drawings thereunder; provided no Issuing Lender
shall be obligated to issue a Letter of Credit if, after giving effect to any
Letter of Credit, (w) the L/C Obligations would exceed the L/C Commitment, (x)
the aggregate principal amount of outstanding Revolving Credit Loans, plus the
aggregate principal amount of outstanding Swingline Loans, plus the aggregate
amount of L/C Obligations would exceed the Revolving Credit Commitment and (y)
the aggregate principal amount of outstanding Dollar Tranche Revolving Credit
Loans, plus the aggregate principal amount of outstanding Swingline Loans plus
the aggregate amount of L/C Obligations would exceed the Dollar
Tranche Revolving Credit Commitment. Each request by a Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by
such Borrower that the Letter of Credit so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and deemed L/C Obligations, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

40

 

 

 (ii)         No Issuing Lender shall issue any Letter of Credit if:

 

(A)          subject to Section 2.3(b)(iv), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Revolving Credit Lenders have
approved such expiry date; or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date

 

 (iii)        No Issuing Lender shall be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing the Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;

 

(B)           the issuance of the Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and such
Issuing Lender, the Letter of Credit is in an initial stated amount less than
$25,000;

 



41

 

 

(D)           except as otherwise agreed by the Administrative Agent and the
applicable Issuing Lender, the Letter of Credit is to be denominated in a
currency other than Dollars or a Foreign Currency;

 

(E)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless the applicable Issuing Lender has entered into arrangements, including
the delivery of Cash Collateral, reasonably satisfactory to such Issuing Lender
with the Company or such Revolving Credit Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 4.14(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)           the applicable Issuing Lender does not as of the issuance date of
the requested Letter of Credit issue Letters of Credit in the requested
currency.

 

 (iv)        No Issuing Lender shall amend any Letter of Credit if such Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

 (v)         No Issuing Lender shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Lender would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

 (vi)        Each Issuing Lender shall act on behalf of the Dollar Tranche
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each Issuing Lender shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Article
XII with respect to any acts taken or omissions suffered by such Issuing Lender
in connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article XII included such Issuing Lender
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Lender.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

 (i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to the applicable
Issuing Lender (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of such Borrower and/or such Restricted Subsidiary, as required by such
Issuing Lender. Such Letter of Credit Application may be sent by fax
transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuing Lender, by
personal delivery or by any other means acceptable to such Issuing Lender. Such
Letter of Credit Application must be received by the applicable Issuing Lender
and the Administrative Agent not later than 11:00 a.m. at least three (3)
Business Days (or such earlier date and time as the Administrative Agent and
such Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof and in the absence of specification of currency shall be deemed
a request for a Letter of Credit denominated in Dollars; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable Issuing Lender may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable Issuing Lender (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such Issuing Lender may reasonably require. Additionally, the
applicable Borrower shall furnish to the applicable Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Lender or the Administrative Agent may reasonably
require.

 



42

 

 

 (ii)          Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof. Unless
the applicable Issuing Lender has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Credit Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, such Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of the applicable Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Lender a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.

 

 (iii)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Lender will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

 (iv)         If the applicable Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Lender may, in its sole discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Lender to
prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the
applicable Issuing Lender, the applicable Borrower shall not be required to make
a specific request to such Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Dollar Tranche Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Lender to permit the L/C Credit Extension at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such Issuing Lender shall not permit any such extension if
(A) such Issuing Lender has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.3(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
any Borrower that one or more of the applicable conditions specified in Section
5.2 is not then satisfied, and in each such case directing such Issuing Lender
not to permit such extension.

 



43

 

 

 (v)          If the applicable Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Lender may, in its sole discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
the applicable Issuing Lender, the applicable Borrower shall not be required to
make a specific request to such Issuing Lender to permit such reinstatement.
Once an Auto-Reinstatement Letter of Credit has been issued, except as provided
in the following sentence, the Dollar Tranche Revolving Credit Lenders shall be
deemed to have authorized (but may not require) such Issuing Lender to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable Issuing Lender to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), such
Issuing Lender shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Credit Lender
or any Borrower that one or more of the applicable conditions specified in
Section 5.2 is not then satisfied (treating such reinstatement as a Letter of
Credit for purposes of this clause) and, in each case, directing the applicable
Issuing Lender not to permit such reinstatement.

 

 (vi)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Lender will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 



44

 

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

 (i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Lender
shall notify the applicable Borrower and the Administrative Agent thereof. In
the case of a Letter of Credit denominated in a Foreign Currency, the applicable
Borrower shall reimburse the applicable Issuing Lender in such Foreign Currency,
unless (A) such Issuing Lender (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, such Borrower shall have
notified the applicable Issuing Lender promptly following receipt of the notice
of drawing that such Borrower will reimburse the applicable Issuing Lender in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in a Foreign Currency, the applicable Issuing
Lender shall notify the applicable Borrower of the Dollar Amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
first Business Day after the date of any payment by the applicable Issuing
Lender under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by an Issuing Lender under a Letter of Credit to
be reimbursed in a Foreign Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the applicable Issuing Lender through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in a Foreign
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.3(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Foreign Currency equal to the drawing, the Company agrees, as
a separate and independent obligation, to indemnify the applicable Issuing
Lender for the loss resulting from its inability on that date to purchase the
Foreign Currency in the full amount of the drawing. If the applicable Borrower
fails to so reimburse the applicable Issuing Lender by such time, the
Administrative Agent shall promptly notify each Dollar Tranche Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (express in the
Dollar Amount thereof in the case of a Letter of Credit denominated in a Foreign
Currency (the “Unreimbursed Amount”), and the amount of such Dollar Tranche
Revolving Credit Lender’s Applicable Percentage thereof. In such event, the
applicable Borrower shall be deemed to have requested a borrowing of Dollar
Tranche Revolving Credit Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Dollar
Tranche Revolving Credit Commitments and the conditions set forth in Section 5.2
(other than the delivery of a Loan Notice). Any notice given by the applicable
Issuing Lender or the Administrative Agent pursuant to this Section 2.3(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

 (ii)          Each Dollar Tranche Revolving Credit Lender shall upon any notice
pursuant to Section 2.3(c)(i) make funds available (and the Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of the
applicable Issuing Lender, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.3(c)(iii), each Dollar Tranche Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Issuing Lender in Dollars.

 



45

 

 

 (iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a borrowing of Dollar Tranche Revolving Credit Loans that are Base
Rate Loans because the conditions set forth in Section 5.2 cannot be satisfied
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the applicable Issuing Lender an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest until
paid or refinanced at the Default Rate. In such event, each Dollar Tranche
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable Issuing Lender pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

 

 (iv)         Until each Dollar Tranche Revolving Credit Lender funds its Dollar
Tranche Revolving Credit Loan or L/C Advance pursuant to this Section 2.3(c) to
reimburse the applicable Issuing Lender for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such Issuing Lender.

 

 (v)          Each Dollar Tranche Revolving Credit Lender’s obligation to make
Dollar Tranche Revolving Credit Loans or L/C Advances to reimburse the
applicable Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Issuing Lender, the applicable Borrower, any Restricted
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Dollar Tranche Revolving Credit Lender’s obligation to make Dollar Tranche
Revolving Credit Loans pursuant to this Section 2.3(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by the applicable
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable Issuing Lender for the amount of any payment made by such Issuing
Lender under any Letter of Credit, together with interest as provided herein.

 

 (vi)         If any Dollar Tranche Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable Issuing
Lender any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.3(c) by the time specified in Section 2.3(c)(ii),
then, without limiting the other provisions of this Agreement, the applicable
Issuing Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Dollar
Tranche Revolving Credit Loan included in the relevant borrowing of Dollar
Tranche Revolving Credit Loans or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable Issuing Lender
submitted to any Dollar Tranche Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.3(c)(vi) shall be conclusive absent manifest error.

 



46

 

 

(d)           Repayment of Participations.

 

 (i)           At any time after the applicable Issuing Lender has made a
payment under any Letter of Credit and has received from any Dollar Tranche
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.3(c), if the Administrative Agent receives for the
account of such Issuing Lender any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

 

 (ii)          If any payment received by the Administrative Agent for the
account of the applicable Issuing Lender pursuant to Section 2.3(c)(i) is
required to be returned under any of the circumstances described in Section 13.5
(including pursuant to any settlement entered into by such Issuing Lender in its
discretion), each Dollar Tranche Revolving Credit Lender shall pay to the
Administrative Agent for the account of such Issuing Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute. The obligation of each Borrower to reimburse
the applicable Issuing Lender for each drawing under each Letter of Credit and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

 

 (i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

 (ii)          the existence of any claim, counterclaim, setoff, defense or
other right that any Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), any
Issuing Lender or any other Person, whether in connection with this Agreement or
by such Letter of Credit, the transactions contemplated hereby or any agreement
or instrument relating thereto, or any unrelated transaction;

 

 (iii)         any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

 (iv)         waiver by the applicable Issuing Lender of any requirement that
exists for the Issuing Lender’s protection and not the protection of any
Borrowers or any waiver by the applicable Issuing Lender which does not in fact
materially prejudice any Borrower;

 

 (v)          honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

 (vi)         any payment made by any Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 



47

 

 

 (vii)        any payment by any Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

 (viii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Restricted Subsidiary; or

 

 (ix)          any adverse change in the relevant exchange rates or in the
availability of the relevant Foreign Currency to any Borrower or any Restricted
Subsidiary or in the relevant currency markets generally.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable Issuing Lender. The
applicable Borrower shall be conclusively deemed to have waived any such claim
against the applicable Issuing Lender and its correspondents unless such notice
is given as aforesaid.

 

(f)            Role of Issuing Lender. Each Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders,
Required Revolving Credit Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable or responsible for any of the matters described in Section
2.3(e); provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an Issuing Lender, and an
Issuing Lender may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by such
Issuing Lender’s bad faith, willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Lender shall be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. Each Issuing Lender may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 



48

 

 

(g)           Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Lender and the applicable Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, no Issuing Lender shall be
responsible to the applicable Borrower for, and each Issuing Lender’s rights and
remedies against such Borrower shall not be impaired by, any action or inaction
of such Issuing Lender required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where such Issuing
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(h)           Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Dollar Tranche Revolving Credit Lender in
accordance, subject to Section 4.14, with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin for Eurocurrency Rate Loans times the Dollar Amount of the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (1) due and payable on the last Business Day of each fiscal
quarter, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (2) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
Issuing Lender. The Company shall pay directly to each Issuing Lender for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in a writing between the Company and the applicable Issuing
Lender, computed on the Dollar Amount of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the date that is ten (10) Business Days following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.7. In addition, the Company shall pay
directly to each Issuing Lender for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such Issuing Lender relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 



49

 

 

 

(j)            Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Additional Issuing Lenders.  Any Lender hereunder may become an
Issuing Lender upon receipt by the Administrative Agent of a fully executed
notice which shall be signed by the Company, the Administrative Agent and each
Issuing Lender.

 

(l)            Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Company shall be obligated to reimburse the applicable Issuing
Lender hereunder for any and all drawings under such Letter of Credit. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

 

(m)          Letter of Credit Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Lender shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

 

 (i)           reasonably prior to the time that such Issuing Lender issues,
amends, renews, increases or extends a Letter of Credit, the date of such
issuance, amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

 

 (ii)          on each Business Day on which such Issuing Lender makes a payment
pursuant to a Letter of Credit;

 

 (iii)         on any Business Day on which any Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
Issuing Lender on such day, the date of such failure and the amount of such
payment;

 

 (iv)         on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Lender; and

 

 (v)          for so long as any Letter of Credit issued by an Issuing Lender is
outstanding, such Issuing Lender shall deliver to the Administrative Agent (A)
on the last Business Day of each calendar month, (B) at all other times a Letter
of Credit Report is required to be delivered pursuant to this Agreement, and (C)
on each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such Issuing
Lender.

 



50

 

 

SECTION 2.4     Swingline Loans.

 

(a)          The Swingline. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Dollar Tranche Revolving Credit Lenders set forth in this Section, may in its
sole discretion make loans to the Company (each such loan, a “Swingline Loan”).
Each such Swingline Loan may be made, subject to the terms and conditions set
forth herein, to the Company, in Dollars, from time to time on any Business Day.
During the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Commitment, notwithstanding the fact
that such Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided, however, that (i) after giving effect to any
Swingline Loan, the aggregate principal amount of all outstanding Swingline
Loans, shall not exceed the lesser of (A) the Dollar Tranche Revolving Credit
Commitment less the sum of all outstanding Dollar Tranche Revolving Credit Loans
and the L/C Obligations and (B) the Swingline Commitment, (ii) the Company shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Extension
of Credit may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section, prepay under Section 2.5, and reborrow under this Section. Each
Swingline Loan shall bear interest only at a rate based on the Base Rate plus
the Applicable Margin. Immediately upon the making of a Swingline Loan, each
Dollar Tranche Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Dollar Tranche Revolving Credit Lender’s Applicable Percentage times the
amount of such Swingline Loan.

 

(b)          Borrowing Procedures. Each borrowing of Swingline Loans shall be
made upon the Company’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested date of the Swingline Loan (which
shall be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Dollar
Tranche Revolving Credit Lender) prior to 3:00 p.m. on the date of the proposed
borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.4(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Company at its office by crediting the
account of the Company on the books of the Swingline Lender in Same Day Funds.

 



51

 

 

(c)          Refinancing of Swingline Loans.

 

(i)            The Swingline Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Dollar Tranche
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 5.2. The Swingline Lender shall furnish the Company with a copy
of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Dollar Tranche Revolving Credit Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.4(c)(ii), each Dollar Tranche Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.

 

(ii)           If for any reason any Swingline Loan cannot be refinanced by such
a borrowing of Revolving Credit Loans in accordance with Section 2.4(c)(i), the
request for Base Rate Loans submitted by the Swingline Lender as set forth
herein shall be deemed to be a request by the Swingline Lender that each of the
Dollar Tranche Revolving Credit Lenders fund its risk participation in the
relevant Swingline Loan and each Dollar Tranche Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.4(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Dollar Tranche Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.4(c) by the time specified in Section 2.4(c)(i),
the Swingline Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant borrowing of Revolving
Credit Loans or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Dollar Tranche Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swingline
Loans pursuant to this Section 2.4(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided however, that each Dollar Tranche Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.4(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by the Company of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swingline Loans, together with
interest as provided herein.

 



52

 

 

(d)          Repayment of Participations.

 

(i)            At any time after any Dollar Tranche Revolving Credit Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Dollar Tranche Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

 

(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 13.5
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Dollar Tranche Revolving Credit Lender shall pay to the
Swingline Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)          Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Company for interest on the Swingline
Loans. Until each Dollar Tranche Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section to refinance such Dollar
Tranche Revolving Credit Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.

 

(f)           Payments Directly to Swingline Lender. The Company shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

SECTION 2.5     Prepayments.

 

(a)          Mandatory.

 

(i)            If (x) at any time, the outstanding principal amount of all
Revolving Credit Loans plus the sum of all outstanding Swingline Loans and L/C
Obligations exceeds the Revolving Credit Commitment, (y) at any time, the
outstanding principal amount of all Dollar Tranche Revolving Credit Loans plus
the sum of all outstanding Swingline Loans and L/C Obligations exceeds the
Dollar Tranche Revolving Credit Commitment or (z) on any Computation Date, the
outstanding principal amount of all Designated Currency Tranche Revolving Credit
Loans exceeds 105% of the Designated Currency Tranche Revolving Credit
Commitment, the Borrowers agree to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of all outstanding Loans and third, with
respect to any Letters of Credit then outstanding, a payment of cash collateral
into a cash collateral account opened by the Administrative Agent, for the
benefit of the Revolving Credit Lenders in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit (such cash collateral to
be applied in accordance with Section 11.2(b), and such cash collateral to be
shared ratably between Letters of Credit issued and outstanding under the Dollar
Tranche and the Designated Currency Tranche).

 

53

 

 

(ii)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Company or any Restricted Subsidiary in respect
of any Prepayment Event, the Company, subject to Section 2.10(b), shall,
promptly, and in any event within five (5) Business Days after such Net Proceeds
are received by the Company or such Restricted Subsidiary, prepay the Term Loan
as set forth below in an aggregate amount equal to 100% of such Net Proceeds;
provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event”, if a Responsible Officer of the
Company shall deliver to the Administrative Agent a certificate to the effect
that the Company or the applicable Restricted Subsidiary, as the case may be,
intends to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 360 days after receipt of such Net
Proceeds, to acquire real property, equipment or other assets (excluding
inventory) to be used or useful in the business of the Company or the applicable
Restricted Subsidiary, as the case may be, or to consummate a Permitted
Acquisition, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate; provided, further,
that to the extent any such Net Proceeds have not been so applied by the end of
such 360-day period, then a prepayment shall be required at the end of such
period in an amount equal to such Net Proceeds that have not been so applied.
All prepayments under this clause (ii) shall be applied to prepay the Term Loan
(to be applied to installments thereof pro rata). No prepayments shall be
required under this clause (ii) subsequent to the termination or expiry of the
Term Loan Commitments and the full repayment of the outstanding Term Loan.

 

(iii)          Notwithstanding any other provisions of this Section 2.5(a) to
the contrary, (i) to the extent that any Net Proceeds in respect of any
Prepayment Event by a Foreign Subsidiary is prohibited or delayed by Applicable
Law from being repatriated to the United States, the portion of such Net
Proceeds so affected will not be required to be applied to repay the Term Loan
at the times provided above but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the Applicable Law will not permit
repatriation to the United States (the Company hereby agreeing to cause the
applicable Foreign Subsidiary to promptly use commercially reasonable efforts to
take all actions reasonably required by the Applicable Law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
is permitted under the Applicable Law, such repatriation will be effected and
such repatriated Net Proceeds will be promptly applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loan pursuant to Section 2.5(a)(ii), to the extent provided herein and (ii) to
the extent that the Company has determined in good faith that repatriation of
any or all of such Net Proceeds would have a material adverse tax consequence,
the Net Proceeds so affected may be retained by the applicable Foreign
Subsidiary.

 



54

 

 

(b)          Optional. Any Borrower may at any time and from time to time
prepay, without premium or penalty but including any amount required to be paid
pursuant to Section 4.9 hereof, Revolving Credit Loans, the Term Loan,
Incremental Term Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached hereto as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each Eurocurrency
Rate Loan under the Dollar Tranche, and (iii) at least four (4) Business Days
(or five (5), in the case of prepayment of Loans denominated in Special Notice
Currencies) before each Loan under the Designated Currency Tranche (or, in each
case of clause (i) through clause (iii), such shorter time as agreed to by the
Administrative Agent), specifying the date and amount of prepayment and whether
the prepayment is of Dollar Tranche Loans, Designated Currency Tranche Revolving
Credit Loans, Term Loan, Incremental Term Loan, Swingline Loans, Eurocurrency
Rate Loans, Base Rate Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Dollar Tranche Revolving Credit
Lender, each Designated Currency Tranche Revolving Credit Lender, Term Loan
Lender, Incremental Term Lender or Swingline Lender, as applicable. In the
absence of direction otherwise in such Notice of Prepayment, any optional
prepayment of Term Loans or Incremental Term Loans under this Section 2.5(b)
shall be applied to the remaining installments in order of maturity. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date set forth in such notice. Partial prepayments shall be in an aggregate
Dollar Amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
with respect to Base Rate Loans (other than Swingline Loans) and Eurocurrency
Rate Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
Notwithstanding the foregoing, the applicable Borrower may rescind or postpone
any Notice of Prepayment if such prepayment would have resulted from a
refinancing of a Credit Facility, which refinancing shall not be consummated or
otherwise shall be delayed; provided, that such Borrower shall pay all amounts
required pursuant to Section 4.9 as a result of the rescission or postponement
of such notice.

 

(c)           Limitation on Prepayment of Eurocurrency Rate Loans. No Borrower
may prepay any Eurocurrency Rate Loan on any day other than on the last day of
the Interest Period applicable thereto unless such prepayment is accompanied by
any amount required to be paid pursuant to Section 4.9 hereof.

 

(d)          Bank Product Obligations Unaffected. Any repayment or prepayment
made pursuant to this Section shall not affect the Borrowers’ obligation to
continue to make payments under any Bank Product, which shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Bank Product.

 

SECTION 2.6     Termination or Reduction of Commitments.

 

(a)          Voluntary Reduction. The Company shall have the right at any time
and from time to time, upon at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, but
including any amount required to be paid pursuant to Section 4.9 hereof, (i) the
entire Revolving Credit Commitment under both Tranches (with a corresponding
permanent reduction of the Swingline Commitment and the L/C Commitment) at any
time or (ii) portions of the Dollar Tranche Revolving Credit Commitment or the
Designated Currency Tranche Revolving Credit Commitment, from time to time, in
each case in an aggregate principal Dollar Amount of not less than $2,500,000 or
any whole multiple of $1,000,000 in excess thereof. Any reduction of the Dollar
Tranche Revolving Credit Commitment or the Designated Currency Tranche Revolving
Credit Commitment, as applicable, shall be applied to the Dollar
Tranche Revolving Credit Commitment or the Designated Currency Tranche Revolving
Credit Commitment of each Dollar Tranche Revolving Credit Lender or Designated
Currency Tranche Revolving Credit Lender according to its Dollar
Tranche Revolving Credit Commitment Percentage or Designated Currency
Tranche Revolving Credit Commitment Percentage, as applicable. All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.

 

55

 

 

(b)          Corresponding Payment. Each permanent reduction permitted or
required pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans, and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment (and, if applicable, the Swingline Commitment), as so reduced,
and if the Revolving Credit Commitment as so reduced is less than the aggregate
amount of all outstanding Letters of Credit, the Borrowers shall be required to
deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 11.2(b). If only one Tranche is being
reduced, such cash collateral shall be applied toward the Letters of Credit
issued under such Tranche. Any reduction of the Revolving Credit Commitment to
zero shall be accompanied by payment of all outstanding Revolving Credit Loans
and Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitments and the Revolving Credit
Facility. Such cash collateral shall be applied in accordance with
Section 11.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any Eurocurrency Rate Loan, such repayment shall be accompanied
by any amount required to be paid pursuant to Section 4.9 hereof.

 

SECTION 2.7     Repayment of Loans. In each case, subject to Section 2.10(b):

 

(a)          Term Loans. On the last Business Day of each calendar quarter
during the term of this Agreement, commencing on September 30, 2017, the Company
shall repay to the Term Loan Lenders a portion of the aggregate principal amount
of all Term Loans then outstanding in an amount equal to $1,875,000 (which
amount shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.5), unless
accelerated sooner pursuant to Section 11.2(a); provided, however, that (i) the
final principal repayment installment of the Term Loans shall be repaid on the
Maturity Date for the Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of all Term Loans outstanding on such date and
(ii) (A) if any principal repayment installment to be made by the Company (other
than principal repayment installments on Eurocurrency Rate Loans) shall come due
on a day other than a Business Day, such principal repayment installment shall
be due on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be and (B) if any
principal repayment installment to be made by the Company on a Eurocurrency Rate
Loan shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

 

(b)          Revolving Credit Loans. The Borrowers shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 

(c)          Swingline Loans. The Company shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

 



56

 

 

SECTION 2.8     Increase of Revolving Credit Commitment.

 

(a)          As an alternative to, or in addition to, Section 2.9 below, subject
to the conditions set forth below, at any time prior to the Maturity Date, the
Company shall have the right upon not less than thirty (30) days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent pursuant to a Revolving Credit Increase
Notification, to request an increase in the Revolving Credit Commitment in an
aggregate principal amount as may be specified by the Company. Such Revolving
Credit Increase Notification shall specify the applicable Revolving Credit
Increase Effective Date and shall also specify the Tranche subject to increase;
provided, that if the Company seeks to increase both Tranches, it shall indicate
how such increase is to be allocated between the Tranches.

 

(b)          Increases in the Revolving Credit Commitment shall be obtained from
existing Revolving Credit Lenders or New Lenders that qualify as Eligible
Assignees (each such New Lender, collectively with the existing Revolving Credit
Lenders providing increased Revolving Credit Commitments, the “Increasing
Revolving Lenders”), in each case in accordance with this Section 2.8; provided
that no Revolving Credit Lender shall have any obligation to provide any portion
of such increase, and a Revolving Credit Lender may agree to only increase its
Commitment under a single Tranche.

 

(c)          The following terms and conditions shall apply to each increase in
the Revolving Credit Commitment:

 

(i)            such increase in the Revolving Credit Commitment pursuant to this
Section 2.8 (and any Extensions of Credit made thereunder) shall constitute
Obligations of the Borrowers and shall be guaranteed and, if applicable, secured
with the other Extensions of Credit on a pari passu basis;

 

(ii)           the Administrative Agent shall have received from the Company an
Officer’s Compliance Certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
Revolving Credit Increase Effective Date and after giving effect to any such
increase in the Revolving Credit Commitment (and, if applicable, any
simultaneous Incremental Term Loan made pursuant to Section 2.9) and any
Extensions of Credit made or to be made in connection therewith, the Company
will be in pro forma compliance with the financial covenants set forth in
Section 9.1 and Section 9.2;

 

(iii)          no Default or Event of Default shall have occurred and be
continuing as of the applicable Revolving Credit Increase Effective Date and
immediately after giving effect to such increase in the Revolving Credit
Commitment pursuant to this Section 2.8 (and, if applicable, any simultaneous
Incremental Term Loan made pursuant to Section 2.9) and any Extensions of Credit
made in connection therewith;

 

(iv)          the representations and warranties made by each Credit Party in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the Revolving Credit Increase Effective Date with
the same effect as if made on and as of such date (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) as of such particular date);

 



57

 

 

(v)           in no event shall the aggregate amount of all increases in the
Revolving Credit Commitment pursuant to this Section 2.8 exceed the sum of (i)
(x) $200,000,000 less (y) the sum of (A) the aggregate principal amount of all
simultaneous or prior Incremental Term Loans made pursuant to
Section 2.9(c)(v)(i) and (B) the aggregate principal amount of all prior
increases to the Revolving Credit Commitment made pursuant to this
Section 2.8(c)(v)(i) plus (ii) at the Borrower’s option, up to an amount of
increased Revolving Credit Commitments such that the Net Leverage Ratio
(calculated on a pro forma basis after giving effect to such increases (assuming
the borrowing of the maximum credit thereunder) and the application of the
proceeds therefrom) shall be no greater than 3.00 to 1.00;

 

(vi)          the amount of such increase in the Revolving Credit Commitment
pursuant to this Section 2.8 shall not be less than a minimum principal amount
of $10,000,000, or, if less, the remaining amount permitted pursuant to
clause (v) above;

 

(vii)         unless previously provided, the Administrative Agent shall have
received a resolution duly adopted by the board of directors of each Credit
Party authorizing such increase in the Revolving Credit Commitment;

 

(viii)        the Borrowers and each Increasing Revolving Lender shall execute
and deliver a Lender Addition and Acknowledgement Agreement to the
Administrative Agent, for its acceptance and recording in the Register;

 

(ix)           the Administrative Agent shall have received any documents or
information, including any joinder agreement and opinions of counsel, in
connection with such increase in the Revolving Credit Commitment as it may
request in its reasonable discretion; and

 

(x)           the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of L/C Obligations under the applicable Tranche will be
reallocated by the Administrative Agent on the applicable Revolving Credit
Increase Effective Date among the Revolving Credit Lenders subject to such
Tranche in accordance with their revised Revolving Credit Commitment Percentages
in respect of such Tranche (and the Revolving Credit Lenders under such
Tranche agree to make all payments and adjustments necessary to effect such
reallocation and the Borrowers shall pay any and all costs required pursuant to
Section 4.9 in connection with such reallocation as if such reallocation were a
repayment).

 

(d)          Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the proposed
increase in the Revolving Credit Commitment pursuant to this Section 2.8 on
behalf of the Revolving Credit Lenders; provided that such amendment shall not
modify this Agreement or any other Loan Document in any manner materially
adverse to any Lender without the consent of such Lenders materially adversely
affected thereby in accordance with Section 13.2 hereof.

 

(e)          Upon the execution, delivery, acceptance and recording of the
applicable Lender Addition and Acknowledgement Agreement, from and after the
applicable Revolving Credit Increase Effective Date, (i) each Increasing
Revolving Lender shall have a Revolving Credit Commitment as set forth in the
Register and all the rights and obligations of a Revolving Credit Lender with a
Revolving Credit Commitment hereunder and (ii) all Revolving Credit Loans made
on account of the increased portion of the Revolving Credit Commitment pursuant
to this Section 2.8 shall bear interest at the rate as determined and agreed to
at the time of such increase by the Borrowers and each Increasing Revolving
Lender.

 



58

 

 

(f)           The Administrative Agent shall maintain a copy of each Lender
Addition and Acknowledgement Agreement delivered to it in accordance with
Section 2.8(c).

 

(g)          The Applicable Margin and pricing grid for the additional Revolving
Credit Commitments (and corresponding Loans) shall be the same as the Applicable
Margin and pricing grid for the Revolving Credit Commitments (and corresponding
Loans) in effect prior to the increase thereof unless the Applicable Margin and
pricing grid for the Revolving Credit Commitment (and corresponding Loan) as in
effect prior to the increase thereof are increased to an amount that is equal to
the Applicable Margin and pricing grid for such additional Revolving Credit
Commitments (and corresponding Loans), it being agreed that the consent of any
Lender that is not an Increasing Revolving Lender shall not be required for any
amendment required to effect the foregoing.

 

SECTION 2.9     Optional Incremental Term Loans.

 

(a)          As an alternative to, or in addition to, Section 2.8 above, subject
to the conditions set forth below, at any time prior to the Maturity Date, the
Company shall have the right upon not less than thirty (30) days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent pursuant to an Incremental Term Loan
Notification, to request term loans in an aggregate principal amount as may be
specified by the Company (such term loans, the “Incremental Term Loans”). Such
Incremental Term Loan Notification shall specify the applicable Incremental Term
Loan Effective Date, and on or prior to such date, the applicable Borrower shall
deliver a Loan Notice with respect to such Incremental Term Loan.

 

(b)          Each Incremental Term Loan shall be obtained from existing Lenders
or from New Lenders that qualify as Eligible Assignees (each such New Lender,
collectively with the existing Lenders providing Incremental Term Loans, the
“Incremental Term Lenders”), in each case in accordance with this Section 2.9;
provided that no Lender shall have any obligation to provide any portion of such
Incremental Term Loans.

 

(c)          The following terms and conditions shall apply to each Incremental
Term Loan:

 

(i)            such Incremental Term Loan made pursuant to this Section 2.9
shall constitute an Obligation of the applicable Borrower and shall be
guaranteed and, if applicable, secured with the other Extensions of Credit on a
pari passu basis;

 

(ii)           the Administrative Agent shall have received from the Company an
Officer’s Compliance Certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
Incremental Term Loan Effective Date and after giving effect to any such
Incremental Term Loan (and, if applicable, any simultaneous increase in the
Revolving Credit Commitment pursuant to Section 2.8), the Company will be in pro
forma compliance with the financial covenants set forth in Section 9.1 and
Section 9.2;

 

(iii)          no Default or Event of Default shall have occurred and be
continuing as of the applicable Incremental Term Loan Effective Date and
immediately after giving effect to the making of any such Incremental Term Loans
(and, if applicable, any simultaneous increase in the Revolving Credit
Commitment pursuant to Section 2.8);

 



59

 

 

(iv)          the representations and warranties made by each Credit Party in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the Incremental Term Loan Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such particular date);

 

(v)           in no event shall the aggregate principal amount of all
Incremental Term Loans made pursuant to this Section 2.9 exceed the sum of (i)
(x) $200,000,000 less (y) the sum of (A) the aggregate principal amount of all
prior or simultaneous increases in the Revolving Credit Commitment made pursuant
to Section 2.8(c)(v)(i) and (B) the aggregate principal amount of all prior
Incremental Term Loans made pursuant to Section 2.9(c)(v)(i) plus (ii) at the
Borrower’s option, up to an amount of Incremental Term Loans such that the Net
Leverage Ratio (calculated on a pro forma basis after giving effect to such
increases (assuming the borrowing of the maximum credit thereunder) and the
application of the proceeds therefrom) shall be no greater than 3.00 to 1.00;

 

(vi)          the amount of such Incremental Term Loan obtained hereunder shall
not be less than a minimum principal amount of $10,000,000, or, if less, the
remaining amount permitted pursuant to clause (v) above;

 

(vii)         any Incremental Term Loan shall: (A) have a maturity date that is
no earlier than the then latest Maturity Date; (B) have a weighted average life
to maturity that is no shorter than the weighted average life to maturity of the
existing Term Loans (it being understood that, subject to the foregoing, the
amortization schedule applicable to such Incremental Term Loan shall be
determined by the Borrower and the Lenders of such Incremental Term Loan); and
(C) otherwise have terms and conditions, subject to the conditions set forth in
the preceding clauses (A) and (B), as are determined by the Borrower and the
Lenders of such Incremental Term Loan; provided, however, the negative covenants
and events of default relating to such Incremental Term Loan, if not consistent
with the terms of the existing Credit Facility, shall not be, as determined by
the Company its reasonable business judgment, materially more restrictive, taken
as a whole, to the Borrower and its Restricted Subsidiaries than the existing
Credit Facility (except to the extent permitted above or below with respect to
the maturity date, amortization, mandatory prepayments and interest rate and
except for such other terms which (x) the existing Lenders receive the benefit
of such more restrictive terms of or (y) are applicable only after the latest
Maturity Date then in effect);

 

(viii)        unless previously provided, the Administrative Agent shall have
received a resolution duly adopted by the board of directors of each Credit
Party authorizing such Incremental Term Loan;

 

(ix)          each Incremental Term Loan shall be made on the applicable
Incremental Term Loan Effective Date specified in the Incremental Term Loan
Notification and will mature and amortize in a manner reasonably acceptable to
the Administrative Agent, the Incremental Term Lenders making such Incremental
Term Loan and the Company, but such Incremental Term Loan will not in any event
have a maturity date earlier than the Maturity Date;

 



60

 

 

(x)           the Borrowers and each Incremental Term Lender shall execute and
deliver a Lender Addition and Acknowledgement Agreement to the Administrative
Agent, for its acceptance and recording in the Register; and

 

(xi)           the Administrative Agent shall have received any documents or
information, including any joinder agreements and opinions of counsel, in
connection with such Incremental Term Loan as it may request in its reasonable
discretion.

 

(d)          Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the Incremental
Term Loan pursuant to this Section 2.9 on behalf of the Lenders; provided that
such amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
adversely affected thereby in accordance with Section 13.2 hereof.

 

(e)          Upon the execution, delivery, acceptance and recording of the
applicable Lender Addition and Acknowledgement Agreement, from and after the
applicable Incremental Term Loan Effective Date, each Incremental Term Lender
shall have an Incremental Term Loan Commitment as set forth in the Register and
all the rights and obligations of a Lender with such an Incremental Term Loan
Commitment hereunder. The applicable Incremental Term Lenders shall make the
Incremental Term Loans to the applicable Borrower on the applicable Incremental
Term Loan Effective Date in an amount equal to the Incremental Term Loan
Commitment of each Incremental Term Lender with respect to such Incremental Term
Loan as agreed upon pursuant to subsection (b) above.

 

(f)           The Administrative Agent shall maintain a copy of each Lender
Addition and Acknowledgement Agreement delivered to it in accordance with
Section 2.9(c).

 

(g)          The Applicable Margin and pricing grid, if applicable, for the
Incremental Term Loans shall be determined on the applicable Incremental Term
Loan Effective Date; provided, however, that the Applicable Margin and pricing
grid, if any, for any Incremental Term Loan shall not exceed the Applicable
Margin and pricing grid for the Term Loans and the Revolving Credit Commitment
by more than 50 basis points unless the Applicable Margin and pricing grid for
the Term Loans and the Revolving Credit Commitment are increased to an amount
that is no more than 50 basis points less than the Applicable Margin and pricing
grid for the applicable Incremental Term Loan.

 



61

 

 

SECTION 2.10   Additional Borrowers.

 

(a)          Subsidiary Borrowers. The Company may from time to time request
that a Restricted Subsidiary be added to this Agreement and the other Loan
Documents as an additional Borrower with the ability to request and receive
Extensions of Credit from the Lenders (each, a “Subsidiary Borrower”). No more
than five (5) requests shall be delivered during the term of this Agreement.
Each such request shall be delivered in writing to the Administrative Agent and
the Lenders and shall specify the name of such Subsidiary, such Subsidiary’s
jurisdiction of organization, the Tranche under which such Subsidiary would be
able to request and receive Extensions of Credit from the Lenders, and the
Business Day on which the Company would like such joinder to be given effect.
Such request shall be delivered at least thirty (30) days (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion)
prior to the date on which the Company wishes to join such Subsidiary Borrower
hereto. The Administrative Agent and the Lenders, subsequent to their receipt of
such request, may ask the Company for additional information related to the
proposed Subsidiary Borrower in their respective reasonable discretion. Taxes
resulting from payments to any Lender by any such Subsidiary Borrower shall not
be treated as Indemnified Taxes to the extent that Taxes resulting from such
payment would have been Excluded Taxes if such payments had been made by the
Company. In addition, no Lender shall be required to make Extensions of Credit
to such Subsidiary Borrower if such Lender shall have given notice to the
Administrative Agent and the Company within fifteen (15) Business Days after its
receipt of the request to join such Subsidiary Borrower hereto that such Lender
has determined in good faith that it would be subject, in making Extensions of
Credit to such Subsidiary Borrower, to (i) regulatory or legal limitations or
restrictions, (ii) material internal operations burdens or (iii) material
financial disadvantage arising out of or attributable to the location or
jurisdiction of organization of such Subsidiary Borrower or the nature of its
activities. If all of the Lenders under the applicable Tranche inform the
Administrative Agent and the Company that they are subject to such regulatory,
legal or other burdens or limitations and restrictions or are otherwise
disadvantaged as described above, then such Subsidiary Borrower shall not be
joined hereto. If only a subset of the Lenders are unable to make Extensions of
Credit to such Subsidiary Borrower as a result of the foregoing, then the
Administrative Agent shall have the right to adjust (including, without
limitation, further tranching hereof) the provisions of Article II and the other
terms and conditions of this Agreement as it may reasonably determine to enable
the Lenders that are able to make Extensions of Credit to such Subsidiary
Borrower without becoming subject to any such regulatory or any legal
restriction or limitation or such burden or financial disadvantage, and without
causing the Company or any Subsidiary Borrower to incur any such disadvantages
of its own (including any such disadvantage in the form of being required to
indemnify Lenders for withholding payments including Taxes), to make Extensions
of Credit available to such Subsidiary Borrower on a non-pro rata basis with
Lenders that are not so able, with such adjustments to be made in a manner that,
to the extent practicable, are reasonably equitable to all the Lenders. In order
to join a Subsidiary Borrower hereto, the Company shall cause the delivery of
the following to the Administrative Agent and the Lenders at least five (5)
Business Days prior to the date on which the Company has requested that such
joinder be given effect: (i) a joinder agreement executed by the Company, the
applicable Subsidiary Borrower and the Administrative Agent, in form and
substance reasonably acceptable to each of them, pursuant to which such
Subsidiary Borrower shall agree to be bound by the terms and conditions hereof
and shall be entitled to request and receive Extensions of Credit hereunder;
(ii) appropriate Notes made by such Subsidiary Borrower in favor of the
applicable Lenders; (iii) organizational documents, resolutions, incumbency
certificates and other similar corporate documents in respect of such Subsidiary
Borrower, each in form and substance reasonably acceptable to the Administrative
Agent, (iv) opinions of counsel for the Subsidiary Borrower in form and
substance reasonably acceptable to the Administrative Agent; (v) documentation
and other information reasonably requested by the Lenders or the Administrative
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act; (vi) no-default certificates, borrowing
requests and other similar deliverables as required for the Company under
Sections 5.1 and 5.2; and (vii) such other agreements, documents and instruments
reasonably requested by the Administrative Agent (it being agreed that the forms
of agreements and deliverables delivered by the Company on the Closing Date are
acceptable for purposes of any Domestic Subsidiary being added as a Subsidiary
Borrower). Upon satisfaction of the requirements set forth in this Section 2.10,
the applicable Subsidiary Borrower shall for all purposes of this Agreement be a
party to this Agreement. The Company and the Administrative Agent may enter into
an amendment hereto, in form and substance reasonably acceptable to each of
them, to give further effect to the addition of such Subsidiary Borrower hereto,
and the Lenders authorize the Administrative Agent to enter into such an
amendment; provided, however, that such amendment shall be technical and
ministerial in nature and shall be focused solely on appropriately inserting the
Subsidiary Borrower into this Agreement and the other Loan Documents. The
Company shall guarantee the Obligations of each Subsidiary Borrower on terms and
conditions reasonably acceptable to the Administrative Agent.

 



62

 

 

(b)          Obligations. The Obligations of the Company and each of the
Subsidiary Borrowers that are Domestic Subsidiaries shall be joint and several
in nature regardless of which such Person actually receives Extensions of Credit
hereunder or the amount of such Extensions of Credit received or the manner in
which the Administrative Agent, any Issuing Lender or any Lender accounts for
such Extensions of Credit on its books and records. Notwithstanding anything
contained to the contrary herein or in any Loan Document (including any
Subsidiary Borrower joinder agreement), (A) no Subsidiary Borrower that is a
Foreign Subsidiary shall be obligated with respect to any Obligations of the
Company or of any Domestic Subsidiary and, for the avoidance of doubt, no
Subsidiary Borrower that is a Foreign Subsidiary shall be obligated to make any
payment with respect to any Obligation of the Company or any Domestic Subsidiary
hereunder or under any other Loan Document, (B) the Obligations owed by a
Subsidiary Borrower that is a Foreign Subsidiary shall be several and not joint
with the Obligations of the Company or of any Subsidiary Borrower that is a
Domestic Subsidiary and (C) no Subsidiary Borrower that is a Foreign Subsidiary
shall be obligated as a Guarantor under the Guaranty Agreement with respect to
the Obligations of the Company or any Domestic Subsidiary.

 

(c)         Appointment. Each Subsidiary of the Company that is or becomes a
“Subsidiary Borrower” pursuant to this Section 2.10 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Subsidiary Borrower as the Company deems appropriate in its sole
discretion and each Subsidiary Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to the Company shall be
deemed delivered to each Subsidiary Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Credit Parties.

 

(d)          Termination. The Company may from time to time, upon not less than
15 Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent), terminate a
Subsidiary Borrower’s status as such, provided that there are no outstanding
Loans payable by such Subsidiary Borrower, or other amounts payable by such
Subsidiary Borrower on account of any Loans made to it, as of the effective date
of such termination.

 

Article III

[Intentionally Omitted]

 

Article IV

general loan provisions

 

SECTION 4.1     Interest and Default Rate.

 

(a)           Interest. Subject to the provisions of Section 4.1(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Margin for such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for such Facility; and (iii) each Swingline Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for the Revolving Credit Facility. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.

 



63

 

 

(b)          Default Rate.

 

(i)            Upon the occurrence and during the continuance of a Payment Event
of Default, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum equal to the Default Rate until paid in full to the
fullest extent permitted by applicable Laws.

 

(ii)           Upon the request of the Required Lenders, while any Event of
Default exists (including a Payment Event of Default), all outstanding
Obligations (including Letter of Credit Fees) may accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          Interest Payments. Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

(d)          Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Company (or the applicable Borrower) any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that no
Borrower pay or contract to pay, and that neither the Administrative Agent nor
any Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by a Borrower under
Applicable Law.

 

SECTION 4.2     Computation of Interest and Fees.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year), or, in the case of interest in respect of Loans denominated in Foreign
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 4.4(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 



64

 

 

(b)         Notwithstanding the foregoing, in the event that any financial
statement or Officer’s Compliance Certificate delivered pursuant to Section 7.1
or Section 7.2 is shown to be inaccurate (regardless of whether (A) this
Agreement is in effect, (B) the Revolving Credit Commitments, Swingline
Commitments, or Term Loan Commitments are in effect, or (C) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of (i) a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then (1) the
Company shall promptly deliver to the Administrative Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (2) the Applicable Margin for
such Applicable Period shall be determined as if the Net Leverage Ratio in the
corrected Officer’s Compliance Certificate were applicable for such Applicable
Period and (3) the Company shall promptly pay to the Administrative Agent the
accrued additional interest and fees, as applicable, owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.4 and
(ii) a lower Applicable Margin for such Applicable Period, the Lenders shall
have no obligation to repay any interest or fees to the Company; provided that
if, as a result of any restatement or other event, a proper calculation of the
Net Leverage Ratio would have resulted in higher pricing for one or more periods
and lower pricing for one or more other periods (due to the shifting of income
or expenses from one period to another period or any similar reason), then the
amount payable by the Company pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all Applicable Periods over the amount of interest and fees paid for
all such Applicable Periods. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Section 4.1(b) and
Section 11.2

 

SECTION 4.3     Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section 2.3:

 

(a)          Commitment Fee (Revolving Credit Facility). Commencing on the
Closing Date, the Company shall pay to the Administrative Agent, for the account
of the Lenders (other than any Defaulting Lenders), a non-refundable commitment
fee at a rate per annum equal to the Applicable Margin times (i) for Lenders
under the Dollar Tranche, the actual daily unused portion of the Revolving
Credit Commitment for such Tranche (other than the Defaulting Lenders, if any);
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Revolving Credit Commitment under such Tranche for the purpose of
calculating such commitment fee; and (ii) for Lenders under the Designated
Currency Tranche, the actual daily unused portion of the Revolving Credit
Commitment for such Tranche (other than the Defaulting Lenders, if any). The
commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2017, and
on the last day of the Availability Period. Such commitment fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) under a Tranche pro rata in accordance with the
Revolving Credit Lenders’ respective Revolving Credit Commitment Percentages
under such Tranche.

 



65

 

 

(b)          Administrative Agent’s Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Company agrees to pay to the Administrative Agent and
its Affiliates, for their own account, the fees set forth in the Administrative
Agent Fee Letter.

 

(c)          Other Fees. The Company shall pay to the Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

SECTION 4.4     Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by any Borrower, subject to
Section 4.11(a), shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in a Foreign Currency all payments by a Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Company and the Subsidiary Borrowers hereunder with
respect to principal and interest on Loans denominated in a Foreign Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Foreign Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any of the Company or a Subsidiary Borrower
is prohibited by any Applicable Law from making any required payment hereunder
in a Foreign Currency, the Company or such Subsidiary Borrower shall make such
payment in Dollars in the Dollar Amount of the Foreign Currency payment amount.
The Administrative Agent will promptly distribute to each Lender its Commitment
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in a Foreign Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.7(a) and as otherwise specifically provided for in
this Agreement, if any payment to be made by a Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 



66

 

 

(b)          (i)            Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Extension of Credit of Eurocurrency Rate Loans
(or, in the case of any Extension of Credit of Base Rate Loans, prior to 12:00
noon on the date of such Extension of Credit) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.2 (or, in the case of an
Extension of Credit of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.2) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Extension of Credit available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Foreign Currencies
in accordance with such market practice, in each case, as applicable. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Extension of Credit to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit. Any payment by any Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
Issuing Lenders, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the Issuing Lenders, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Agreement, and such funds
are not made available to the applicable Borrower by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)         Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swingline Loans and to make payments pursuant to
Section 13.4(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section
13.4(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 13.4(c).

 



67

 

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Extension of Credit (other than borrowings of Swingline Loans) shall be
made from the Appropriate Lenders, each payment of fees under Section 4.3 and
Section 2.3(h) and (i) shall be made for account of the Appropriate Lenders, and
each termination or reduction of the amount of the Commitments shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Extension of Credit shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Credit Loans) or
their respective Loans that are to be included in such Extension of Credit (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by the Borrowers shall be made for account of
the Appropriate Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrowers shall be made for account of the Appropriate Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Appropriate Lenders.

 

SECTION 4.5     Evidence of Debt.

 

(a)          Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records (including the Register
maintained pursuant to Section 13.9(c)) maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
(including the Register maintained pursuant to Section 13.9(c)) maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent (including the Register maintained pursuant to Section 13.9(c)) shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, a Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Revolving Credit Note, Term Loan
Note, Swingline Note, and/or Incremental Term Loan Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loan, Swingline Loans
and/or Incremental Term Loans, as applicable, in addition to such accounts or
records.

 

(b)          Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
(including the Participant Register maintained pursuant to Section 13.9(d))
evidencing the purchases and sales by such Revolving Credit Lender of
participations in L/C Obligations and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent (including the
Participant Register maintained pursuant to Section 13.9(d)) shall control in
the absence of manifest error.

 



68

 

 

SECTION 4.6     Adjustments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(I)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(II)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 4.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Credit Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 



69

 

 

SECTION 4.7     Illegality.

 

(a)           If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
to make, maintain or fund or charge interest with respect to any Extension of
Credit or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Foreign Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (a) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Extension of Credit or continue Eurocurrency Rate Loans in
the affected currency or currencies or, in the case of Eurocurrency Rate Loans
in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrowers shall, subject to Section 2.10(b), upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

(b)           If, in any applicable jurisdiction, the Administrative Agent, any
Issuing Lender or any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, any Issuing Lender or any Lender to (i) perform
any of its obligations hereunder or under any other Loan Document, (ii) to fund
or maintain its participation in any Loan or Letter of Credit or (iii) issue,
make, maintain, fund or charge interest or fees with respect to any Extension of
Credit to any Subsidiary Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Company, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Extension of Credit shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Credit Parties shall, (A) repay that Person’s participation
in the Loans or other applicable Obligations on the last day of the Interest
Period for each Loan or other Obligation occurring after the Administrative
Agent has notified the Company or, if earlier, the date specified by such Person
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by applicable Law), (B) to the
extent applicable to an Issuing Lender, Cash Collateralize that portion of
applicable L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized and (C) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 



70

 

 

SECTION 4.8     Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i)  the Administrative Agent
determines that (A)  deposits (whether in Dollars or a Foreign Currency) are not
being offered to banks in the applicable offshore interbank eurocurrency market
for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or (B) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or a
Foreign Currency) or in connection with an existing or proposed Base Rate Loan
(in each case with respect to clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the applicable Borrower may revoke any pending request for an Extension
of Credit of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for an Extension of Credit of Base Rate Loans in
Dollars in the amount specified therein.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent in consultation with the Company and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (3) any Lender
determines that any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

 

SECTION 4.9     Indemnity. Each Borrower hereby indemnifies, subject to Section
2.10(b), each of the Lenders against any actual loss or expense which may arise
or be attributable to each Lender’s obtaining, liquidating or employing deposits
or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by such Borrower to make any payment when due of any
amount due hereunder in connection with a Eurocurrency Rate Loan, (b) due to any
failure of such Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any Eurocurrency Rate Loan on a
date other than the last day of the Interest Period therefor. The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the Eurocurrency Rate Loans in the London interbank market (or other applicable
market for Foreign Currencies) and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the applicable Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.

 



71

 

 

SECTION 4.10   Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations with respect to this
Agreement, or its deposits, reserves, other liabilities or capital attributable
thereto; or

 

(iii)          impose on any Lender or any Issuing Lender or the London
interbank market (or other applicable market for Foreign Currencies) any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) (including, in all cases, the Lenders under the Designated
Currency Tranche being required to convert a Loan from one Agreed Currency to
another Agreed Currency), then, upon request of such Lender, such Issuing Lender
or other Recipient, the Company will pay (or will cause the applicable
Subsidiary Borrower to pay) to such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon the written request of such Lender, the Company shall promptly pay
(or shall cause the applicable Subsidiary Borrower to promptly pay) to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 



72

 

 

(c)          Mandatory Costs.  If any Lender or any Issuing Lender incurs any
Mandatory Costs attributable to the Obligations, then from time to time the
Company will pay (or cause the applicable Subsidiary Borrower to pay) to such
Lender or such Issuing Lender, as the case may be, such Mandatory Costs.  Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.

 

(d)         Certificates for Reimbursement. A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a), (b) or (c) of this Section and delivered to the
Company shall be conclusive absent manifest error. The Company shall pay (or
shall cause the applicable Subsidiary Borrower to pay) such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(e)          Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 4.11   Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Credit Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Laws. If any
Applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) require the deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If any Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) such Withholding
Agent shall withhold or make such deductions as are determined by such
Withholding Agent to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party, subject to Section 2.10(b), shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 4.11) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 



73

 

 

(iii)          If any Withholding Agent shall be required by any Applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Withholding Agent, as required by such Applicable Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Withholding Agent, to the extent required by such Applicable Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Applicable Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party, subject to Section
2.10(b), shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 4.11) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)          Tax Indemnifications.

 

(i)            Subject to Section 2.10(b), each of the Credit Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.11) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error. Each of
the Credit Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender or an Issuing
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 4.11(c)(ii) below.

 

(ii)           Each Lender and each Issuing Lender shall, and does hereby,
severally indemnify and shall make payment in respect thereof within ten (10)
days after demand therefor, (A) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such Issuing Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.9(d) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or such Issuing Lender,
in each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each Issuing Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or
such Issuing Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 



74

 

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority, as provided in this
Section 4.11, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 



75

 

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 



76

 

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 4.11 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(f)            Treatment of Certain Refunds. Unless required by Applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an Issuing Lender, or have any
obligation to pay to any Lender or any Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or such
Issuing Lender, as the case may be. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Credit Party or with respect to which
any Credit Party has paid additional amounts pursuant to this Section 4.11, it
shall pay to such Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Credit
Party under this Section 4.11 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Credit Party, upon the request of the Recipient, agrees to
repay the amount paid over to such Credit Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Credit
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.

 

(g)           Survival. Each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an Issuing Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 



77

 

 

SECTION 4.12   Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.10 or Section 4.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay (or to cause the applicable Subsidiary Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if any Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.11 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
clause (a) above, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.9), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 4.10 and 4.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(i)            the Company shall have paid (or caused a Subsidiary Borrower to
pay) to the Administrative Agent the assignment fee (if any) specified in
Section 13.9(b);

 

(ii)           such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 4.9) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or applicable Subsidiary Borrower (in the case of all
other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable Laws; and

 

(v)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 



78

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

SECTION 4.13  Cash Collateral.

 

(a)          Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent), the Swingline Lender (with a copy to the Administrative Agent), the
Company shall (or shall cause the applicable Subsidiary Borrower to) Cash
Collateralize all Fronting Exposure of the Issuing Lenders and the Swingline
Lender with respect to such Defaulting Lender (determined after giving effect to
Section 4.14(b) and any Cash Collateral provided by the Defaulting Lender).

 

(b)          Grant of Security Interest. Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to clause (c) below. If at any time the Administrative
Agent, an Issuing Lender, or Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Company will, promptly upon demand by
the Administrative Agent, any Issuing Lender, or Swingline Lender pay or provide
(or cause the applicable Subsidiary Borrower to pay or provide) to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section or
Section 4.14 in respect of Letters of Credit, or Swingline Loans, shall be held
and applied to the satisfaction of the specific L/C Obligations, Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)         Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
no longer be required to be held as Cash Collateral pursuant to this
Section 4.13 following (i) the elimination of the applicable Fronting Exposure
or other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, each Issuing Lender, and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral and each applicable Issuing Lender, and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

SECTION 4.14   Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:



 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 13.2.

 



79

 

  

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.5 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender, or the Swingline Lender
hereunder; third, to Cash Collateralize each Issuing Lender’s, or Swingline
Lender’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 4.13; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each Issuing Lender’s, and the Swingline
Lender’s future Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 4.13; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders, or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lenders, the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations, and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Credit Facility and applicable Tranche without
giving effect to Section 4.14(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          Commitment Fees. No Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 



80

 

 

(B)           Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage
under the applicable Tranche of the stated amount of Letters of Credit under the
applicable Tranche for which it has provided Cash Collateral pursuant to
Section 4.13.

 

(C)           Reallocation of Fees. With respect to any letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Company shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages under the applicable
Tranche (calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment in respect of such Tranche) but only to the extent that (x) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) such reallocation does not cause the aggregate principal amount of
outstanding Revolving Credit Loans and participations in L/C Obligations and
Swingline Loans any Non-Defaulting Lender at such time under the applicable
Tranche to exceed such Non-Defaulting Lender’s Revolving Credit Commitment in
respect of such Tranche. Subject to Section 13.25, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral and Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, ratably prepay Swingline Loans in an
amount equal to the Swingline Lender’s respective Fronting Exposure and (y)
second, Cash Collateralize each Issuing Lender’s Fronting Exposure in accordance
with the procedures set forth in Section 4.13.

 



81

 

 

(b)           Defaulting Lender Cure. If the Company, the Administrative Agent
and the Swingline Lender, and each Issuing Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages in respect of the applicable Tranche (without
giving effect to Section 4.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Article V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

SECTION 5.1     Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

 

(a)           Executed Loan Documents. This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Term Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
applicable Security Documents, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

(b)           Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)            Officer’s Certificate of the Company. A certificate from a
Responsible Officer of the Company certifying that the conditions set forth in
Section 5.1(f), 5.2(a) and 5.2(b) are satisfied as of the Closing Date.

 

(ii)           Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).

 



82

 

 

(iii)          Certificates of Good Standing. Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization.

 

(iv)          Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)           No Litigation. The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Credit Parties, threatened in any
court or before any arbitrator or Governmental Authority that would reasonably
be expected to have a Material Adverse Effect.

 

(d)           Financial Matters.

 

(i)            Financial Statements. The Administrative Agent shall have
received (x) the audited Consolidated financial statements of the Company and
its Subsidiaries for Fiscal Years 2014, 2015 and 2016, (y) the unaudited
Consolidated financial statements of the Company and its Subsidiaries for the
fiscal quarter ended March 31, 2017 and (z) the Consolidated forecasted balance
sheet, statements of income and cash flows of the Company and its Restricted
Subsidiaries for the Fiscal Years 2017, 2018, 2019, 2020 and 2021, all in form
and substance reasonably satisfactory to the Administrative Agent and prepared
in accordance with GAAP.

 

(ii)           Financial Condition Certificate. The Company shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Company, that (A) after giving effect to the
transactions contemplated hereby on the Closing Date, the Company and each of
its Restricted Subsidiaries, taken as a whole are Solvent, (B) after giving
effect to the transactions contemplated hereby on the Closing Date, the Company
is in pro forma compliance with the covenants contained in Section 9.1 and
Section 9.2 hereof, and (C) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the Company
and its Restricted Subsidiaries, taken as a whole, in all material respects.

 

(iii)          Payment at Closing; Fee Letters. The Company shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 to the extent payable on the Closing Date and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation,
reasonable and documented out-of-pocket legal fees and expenses) and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents, in each case to the extent invoiced at least one day
prior to the Closing Date.

 

(iv)          Termination of Existing Indebtedness. All of the existing
Indebtedness for borrowed money of the Company and its Subsidiaries (including
the Existing Credit Agreement and other than Indebtedness permitted to exist
pursuant to Section 10.1) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date.

 



83

 

 

(e)           Collateral.

 

(i)            Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral and the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that upon such filings and
recordations such security interests constitute valid and perfected first
priority Liens thereon; provided, however, that no pledge documentation governed
by the local laws of a Foreign Subsidiary’s jurisdiction of organization shall
be required as of the Closing Date;

 

(ii)           Pledged Collateral. To the extent applicable, the Administrative
Agent shall have received original stock certificates or other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof.

 

(iii)          Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in substantially all of the assets of such Credit
Party, indicating among other things that its assets are free and clear of any
Lien except for Permitted Liens.

 

(f)            Consents. The Administrative Agent shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement have been obtained.

 

(g)           Miscellaneous.

 

(i)            Loan Notice. The Administrative Agent shall have received a Loan
Notice from the applicable Borrower in accordance with Section 2.2 (if a Loan is
to be made or a Letter of Credit issued) and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.

 

(ii)           Patriot Act Information. The Administrative Agent shall have
received all documentation and other information that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act.

 

(iii)          Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of Section 12.3(c), for
purposes of determining compliance with the conditions specified in this
Section 5.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 



84

 

 

SECTION 5.2     Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), and/or any Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance or extension date:

 

(a)           Continuation of Representations and Warranties. The
representations and warranties contained in Article VI shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Extension of Credit and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of such
borrowing, issuance or extension date with the same effect as if made on and as
of such date, except for any representation and warranty made as of an earlier
date, shall (x) with respect to representations and warranties that contain a
materiality qualification, be true and correct as of such earlier date and (y)
with respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.2(a), the representations
and warranties contained in Section 6.1(o) shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.1(b).

 

(b)           No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

 

(c)           Notices. The Administrative Agent, and, if applicable, the
applicable Issuing Lender or the Swingline Lender shall have received a Loan
Notice in accordance with the requirements hereof.

 

(d)           Subsidiary Borrower. If the applicable Borrower is a Subsidiary
Borrower, the conditions of Section 2.10 to the designation of such Borrower as
a Subsidiary Borrower shall have been satisfied.

 

(e)           Foreign Currency. In the case of an Extension of Credit to be
denominated in a Foreign Currency, such currency remains an Agreed Currency.

 

(f)            Legal Impediment. In the case of an Extension of Credit to a
Subsidiary Borrower that is a Foreign Subsidiary, there shall be no impediment,
restriction, limitation or prohibition imposed under Law or by any Governmental
Authority, as to the proposed financing under this Agreement or the repayment
thereof or as to rights created under any Loan Document or as to application of
the proceeds of the realization of any such rights.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty by such Borrower
that the conditions specified in Sections 5.2(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.

 



85

 

 

Article VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

SECTION 6.1    Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrowers hereby represent and warrant to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

 

(a)           Organization; Power; Qualification. Each of the Company and its
Material Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and (iii) is authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect. The
jurisdictions in which the Company and its Restricted Subsidiaries are organized
as of the Closing Date are described on Schedule 6.1(a).

 

(b)           Ownership. Each Subsidiary of the Company as of the Closing Date
is listed on Schedule 6.1(b) and each Unrestricted Subsidiary is identified on
Schedule 6.1(b). As of the Closing Date, the capitalization of the Company and
its Subsidiaries consists of the number of shares or other ownership interests,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.1(b). All outstanding shares or other
ownership interests have been duly authorized and validly issued and are fully
paid and nonassessable (to the extent such concept is applicable), with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights. The shareholders (or members, partners or other
owners, as applicable) of the Subsidiaries of the Company and the number of
shares or other ownership interests owned by each as of the Closing Date are
described on Schedule 6.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Company or its Subsidiaries, except as described on
Schedule 6.1(b).

 

(c)           Authorization of Agreement, Loan Documents and Borrowing. Each of
the Credit Parties has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents has been duly executed and delivered by the duly
authorized officers of each Credit Party party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 



86

 

 

(d)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any material Governmental Approval except any
approvals previously or concurrently received or violate any material Applicable
Law, in each case relating to the Company or any of its Restricted Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of such
Credit Party, (iii) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument in an aggregate principal
amount of at least $40,000,000 or under which amounts payable or receivable are
at least $40,000,000 to which the Company or any of its Restricted Subsidiaries
is a party or by which any of its properties may be bound, (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents or (v) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement, other than
(A) consents, authorizations, filings or other acts or consents obtained or for
which the failure to obtain or make could not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (B) consents or
filings, if any, under the UCC.

 

(e)           Compliance with Law; Governmental Approvals. Except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, each of the Company and its
Restricted Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the knowledge of the Company, threatened attack by direct
or collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law.

 

(f)            Tax Returns and Payments. The Company and its Restricted
Subsidiaries have timely filed or caused to be filed or received an extension of
the time to file all federal and other material tax returns and reports required
to have been filed, and has paid, or caused to be paid, all federal and other
material Taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable except any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person. No Governmental Authority has asserted
any Lien or other claim against the Company or any Restricted Subsidiary thereof
with respect to unpaid taxes which has not been discharged or resolved other
than (i) any amount the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person or (ii)
Permitted Liens.

 

(g)           Intellectual Property Matters. Each of the Company and its
Material Subsidiaries owns or possesses rights to use all material and
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and rights with
respect to the foregoing which are required to conduct its business. To the
Borrowers’ knowledge, no event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and to the Borrowers’ knowledge, no Borrower nor any Restricted
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, except
as would not reasonably be expected to have a Material Adverse Effect.

 



87

 

 

(h)           Environmental Matters. Except as would not reasonably be expected
to have a Material Adverse Effect:

 

(i)            the properties owned, leased or operated by the Company and its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws;

 

(ii)           the Company, each Restricted Subsidiary and properties owned,
leased or operated by the Company and its Restricted Subsidiaries and all
operations conducted by the Company or its Restricted Subsidiaries in connection
therewith are in compliance, and have been for the past five years in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

 

(iii)          neither the Company nor any Restricted Subsidiary thereof has
received any unresolved notice of violation, alleged violation, non-compliance,
liability or potential liability regarding Environmental Claims, Hazardous
Materials, or compliance with Environmental Laws, nor does the Company or any
Restricted Subsidiary thereof have knowledge that any such notice will be
received or is being threatened;

 

(iv)          neither the Company nor any Restricted Subsidiary thereof has
received notice that any Hazardous Materials have been transported or disposed
of to or from the properties owned, leased or operated by the Company and its
Restricted Subsidiaries in violation of, or in a manner or to a location which
would reasonably be expected to give rise to a liability under, Environmental
Laws;

 

(v)           no judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Company, threatened, against the Company
or any of its Restricted Subsidiaries under any Environmental Law with respect
to such properties or operations conducted in connection therewith, nor are
there any administrative or judicial consent decrees, other decrees, consent
orders or other orders outstanding under any Environmental Law with respect to
the Company, any Restricted Subsidiary or such properties or such operations;
and

 

(vi)          there has been no release, or to the Company’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by the Company or any Restricted Subsidiary, now or, to the Company’s
knowledge, in the past, in violation of or in amounts or in a manner that would
reasonably be expected to give rise to a material liability under Environmental
Laws.

 

(i)            ERISA.

 

(i)            [Intentionally omitted];

 

(ii)           The Company and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
and the terms therefor except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply would not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code either has obtained a favorable
determination letter as to its qualified status under the Code or is in a
prototype or volume submitter plan document that has been pre-approved by the
IRS as is evidenced by a letter from the IRS. No liability has been incurred by
the Company or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that would not reasonably be expected to have a Material
Adverse Effect;

 



88

 

 

(iii)          As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan failed to satisfy the minimum funding standard within the
meaning of such sections of the Code or ERISA, and no Pension Plan has applied
for or received a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, nor has the Company or any ERISA Affiliate
failed to make any contributions or to pay any amounts due and owing as required
by Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan or Multiemployer Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

 

(iv)          Except where the failure of any of the following representations
to be correct in all material respects would not reasonably be expected to have
a Material Adverse Effect, neither the Company nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;

 

(v)           No Termination Event has occurred; and

 

(vi)          Except where the failure of any of the following representations
to be correct in all material respects would not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Company, threatened concerning or involving any (A)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by the Company or any ERISA Affiliate, (B) Pension
Plan or (C) Multiemployer Plan.

 

(j)            Margin Stock. Neither the Company nor any Restricted Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock in contravention of Regulation T, U or X of
such Board of Governors, or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors.

 



89

 

 

(k)           Government Regulation. Neither the Company nor any Restricted
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended).

 

(l)            Subsidiaries. Each Subsidiary of the Company that is a Material
Domestic Subsidiary as of the Closing Date is listed on Schedule 6.1(l) hereto.

 

(m)          Employee Relations. Neither the Company nor any Restricted
Subsidiary thereof is, as of the Closing Date, party to any collective
bargaining agreement or has any labor union been recognized as the
representative of the employees of the Company or any Restricted Subsidiary
thereof except as set forth on Schedule 6.1(m). The Company knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

 

(n)           Financial Statements. The audited Consolidated balance sheet of
the Company and its Restricted Subsidiaries as of December 31, 2016 and the
related audited statements of income and retained earnings and cash flows for
the Fiscal Year then ended, copies of which have been furnished to the
Administrative Agent and each Lender, are complete and correct and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Company and its Restricted Subsidiaries as at such
dates, and the results of the operations and changes of financial position for
the periods then ended (other than customary year-end adjustments for unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP (but, in
the case of any such financial statements, schedules and notes which are
unaudited, only to the extent GAAP is applicable to interim unaudited reports).

 

(o)           No Material Adverse Change. Since December 31, 2016, no event has
occurred or condition arisen that has had or would reasonably be expected to
have a Material Adverse Effect.

 

(p)           Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Company and each of its Restricted
Subsidiaries, taken as a whole, will be Solvent.

 

(q)           Titles to Properties. Each of the Company and its Material
Subsidiaries has such title to the real property owned or leased by it as is
necessary to the conduct of its business.

 

(r)            Liens. None of the properties and assets of the Company or any
Restricted Subsidiary thereof is subject to any Lien, except Permitted Liens.

 

(s)           Litigation. Except for matters that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
there are no actions, suits or proceedings pending nor, to the knowledge of the
Company, threatened in writing against or in any other way relating adversely to
or affecting the Company or any Restricted Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority.

 

(t)            Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.

 



90

 

 

(u)           Senior Indebtedness Status. The Obligations of the Company and
each other Credit Party under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness of each such Person and is designated as
“Senior Indebtedness” or otherwise treated as senior debt under all instruments
and documents, now or in the future, relating to all Subordinated Indebtedness
of such Person.

 

(v)           Sanctions Concerns. No Credit Party, nor any Subsidiary, nor, to
the knowledge of the Credit Parties and their Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority to which the Company or
its Subsidiaries are subject or (iii) located, organized or resident in a
Designated Jurisdiction.

 

(w)          Anti-Corruption Laws. The Credit Parties and their Subsidiaries
have conducted their business in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions applicable to the Company and
its Subsidiaries, and have instituted and maintained policies and procedures
that, in the Company’s reasonable business judgment, are designed to promote and
achieve compliance with such laws.

 

(x)            No EEA Financial Institutions. No Credit Party is an EEA
Financial Institution.

 

(y)           Disclosure. No financial statement, material report, material
certificate or other material information furnished in writing (taken as a
whole) by or on behalf of any of the Credit Parties to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time; provided, further, that such forecasted
statements are being made as to future events and are not to be viewed as facts,
are subject to significant uncertainties and contingencies, many of which are
beyond the control of any Credit Party, that no assurance can be given that any
particular item contained in such forecasted statements will be realized and
that the actual results during the period or periods covered by any such
business plan and operating and capital budget may differ significantly from the
projected results or other forward looking information, and such differences may
be material.

 

(z)            Security Documents. The Security Documents create valid and
enforceable security interests in, and Liens on, the Collateral purported to be
covered thereby. Except as set forth in the Security Documents, such security
interests and Liens are currently (or will be, upon (i) the filing of
appropriate financing statements with the Secretary of State of the state of
incorporation or organization for each Credit Party in favor of the
Administrative Agent, on behalf of the Lenders, and (ii) the Administrative
Agent obtaining control or possession over those items of Collateral in which a
security interest is perfected through control or possession) perfected security
interests and Liens in favor of the Administrative Agent, for the benefit of the
Lenders, prior to all other Liens other than Permitted Liens.

 

91

 



 

(aa)         Representations as to Foreign Subsidiaries.

 

(i)            Such Foreign Obligor is subject to civil and commercial
Applicable Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(ii)           The Applicable Foreign Obligor Documents are in proper legal form
under the Applicable Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Applicable Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(iii)          There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(iv)          The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (x) such as have been made or obtained or (y) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (y) shall be made or obtained as soon as is reasonably
practicable).

 

SECTION 6.2     Survival of Representations and Warranties, Etc. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 



92

 

 

Article VII

FINANCIAL INFORMATION AND NOTICES

 

Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 13.2, the Company
will furnish or cause to be furnished to the Administrative Agent at the
Administrative Agent’s Office at the address set forth in Section 13.1 and to
the Lenders at their respective addresses as set forth on the Register, or such
other office as may be designated by the Administrative Agent and Lenders from
time to time:

 

SECTION 7.1     Financial Statements and Projections.

 

(a)           Quarterly Financial Statements. As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of each of the first three fiscal quarters
of each Fiscal Year, an unaudited Consolidated balance sheet of the Company and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, retained earnings and cash flows for the
fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Company in
accordance with GAAP (to the extent GAAP is applicable to interim unaudited
reports) and, if applicable, containing disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the period, and certified by a
Responsible Officer of the Company to present fairly in all material respects
the financial condition of the Company and its Subsidiaries on a Consolidated
basis as of their respective dates and the results of operations of the Company
and its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments. Delivery by the Company to the Administrative Agent and
the Lenders of the Company’s quarterly report to the SEC on Form 10-Q with
respect to any fiscal quarter, or the availability of such report on EDGAR
Online, within the period specified above shall be deemed to be compliance by
the Company with this Section 7.1(a).

 

(b)           Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Company and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows for the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of national standing or otherwise acceptable to the
Administrative Agent (it being agreed that PRICEWATERHOUSECOOPERS LLP is
acceptable), and accompanied by a report thereon by such certified public
accountants that is not qualified with respect to scope limitations imposed by
the Company or any of its Subsidiaries or with respect to accounting principles
followed by the Company or any of its Subsidiaries not in accordance with GAAP.
Delivery by the Company to the Administrative Agent and the Lenders of the
Company’s annual report to the SEC on Form 10-K with respect to any Fiscal Year,
or the availability of such report on EDGAR Online, within the period specified
above shall be deemed to be compliance by the Company with this Section 7.1(b).

 



93

 

 

(c)           Annual Budget. As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year commencing with Fiscal Year
2017, an annual operating and capital budget of the Company and its Restricted
Subsidiaries, in a form and with calculations to be made in a manner reasonably
satisfactory to the Administrative Agent.

 

(d)           Unrestricted Subsidiaries. For any period in which there exist any
Unrestricted Subsidiaries, unaudited consolidating financial statements
reflecting adjustments necessary to eliminate the assets, accounts and
operations of such Unrestricted Subsidiaries from such financial statements
delivered pursuant to Sections 7.1(a) or (b), all in reasonable detail and
certified by the chief financial officer or treasurer of the Company as fairly
presenting in all material respects the financial condition and results of
operations of the Company and its Restricted Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

SECTION 7.2     Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b), an Officer’s
Compliance Certificate.

 

SECTION 7.3    Borrower Materials. Each Borrower hereby acknowledges that
(A) the Administrative Agent and/or an Affiliate thereof may, but shall not be
obligated to, make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that, upon the request of the
Administrative Agent, it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (1) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, any Affiliate thereof, the Arranger, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrowers or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 13.10); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) the Administrative Agent and any Affiliate thereof and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

SECTION 7.4     Other Reports.

 

(a)           Promptly upon receipt thereof, copies of material reports, if any,
submitted to the Company or its Board of Directors by its independent public
accountants in connection with the condition of the Company’s financial
controls, including, without limitation, any management report and any
management responses thereto; and

 



94

 

 



(b)        such other information regarding the operations, business affairs and
financial condition of the Company or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 7.5       Notice of Litigation and Other Matters. Promptly (but in no
event later than ten (10) days after a Senior Officer of the Company obtains
knowledge thereof) telephonic and written notice of:

 

(a)         any event that could reasonably be expected to have a Material
Adverse Effect;

 

(b)        any notice of any material violation received by the Company or any
Restricted Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of material violation of Environmental Laws;

 

(c)        any attachment, judgment, lien, levy or order exceeding $15,000,000
that may be assessed against or threatened against the Company or any Restricted
Subsidiary thereof; and

 

(d)        any Default or Event of Default.

 

SECTION 7.6       Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Company to
the Administrative Agent or any Lender whether pursuant to this Article VII or
any other provision of this Agreement or any of the Loan Documents, shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Sections 6.1(y).

 

Article VIII

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 13.2, the
Borrowers will, and will cause each of their Restricted Subsidiaries (and each
of their Subsidiaries in the case of Section 8.15) to:

 

SECTION 8.1       Preservation of Existence and Related Matters. Except as
permitted by Section 10.4, (a) preserve and maintain its separate corporate,
limited liability company, partnership or other entity existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and (b) except where the failure to qualify or remain qualified as a foreign
corporation would not reasonably be expected to have a Material Adverse Effect,
qualify and remain qualified as a foreign corporation and authorized to do
business in each jurisdiction where the nature and scope of its activities
require it to so qualify under Applicable Law.

 

SECTION 8.2       Maintenance of Property. Protect and preserve all material
properties necessary to its business; maintain in good working order and
condition, ordinary wear and tear excepted, all material properties (real and
personal) necessary to its business; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
material property necessary for the conduct of its business, so that the
business carried on in connection therewith may be conducted in a commercially
reasonable manner, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 



95 

 

 

SECTION 8.3        Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law.

 

SECTION 8.4        Accounting Methods and Financial Records. Maintain a system
of accounting, and keep such books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

 

SECTION 8.5       Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material Taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material obligations and liabilities in accordance with customary trade
practices; provided, that the Company or such Restricted Subsidiary may contest
any item described in clauses (a) or (b) of this Section in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.

 

SECTION 8.6       Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.7        Environmental Laws. In addition to and without limiting the
generality of Section 8.6, except, in the case of clauses (a) and (b) below, as
would not reasonably be expected to have a Material Adverse Effect, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or the violation of, noncompliance with
or liability under any Environmental Laws applicable to the operations of the
Company or any such Restricted Subsidiary, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of the party seeking
indemnification therefor.

 

SECTION 8.8        Compliance with ERISA. In addition to and without limiting
the generality of Section 8.6, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) comply with all material applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans and all Multiemployer Plans, (b) not take
any action or fail to take action the result of which could be a liability to
the IRS or to the PBGC or to a Multiemployer Plan, (c) not participate in any
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) that could result in any penalty or Tax under
ERISA or the Code and (d) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code.

 



96 

 

 

SECTION 8.9        [Intentionally Omitted].

 

SECTION 8.10      Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time (no more frequently than
once for the Administrative Agent and the Lenders during any calendar year
unless an Event of Default shall have occurred and be continuing), upon
reasonable notice and during normal business hours, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.

 

SECTION 8.11      Additional Subsidiaries.

 

(a)        Additional Domestic Subsidiaries. Subject to Section 8.11(d), notify
the Administrative Agent of the creation or acquisition of any Material Domestic
Subsidiary, the designation of any Subsidiary as a Material Domestic Subsidiary
or any Material Domestic Subsidiary ceasing to be an Unrestricted Subsidiary and
promptly thereafter (and in any event within thirty (30) days or such later date
as may be approved by the Administrative Agent in its sole discretion), cause
such Material Domestic Subsidiary to (i) become a Guarantor by delivering to the
Administrative Agent, if such Person is the initial Material Domestic
Subsidiary, a duly executed Guaranty Agreement and thereafter, for any other
Material Domestic Subsidiary, a supplement to such Guaranty Agreement, (ii)
pledge a security interest in all Collateral, subject to Section 8.11(c), owned
by such Material Domestic Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
documents and certificates referred to in Sections 5.1 (a), (b), (e), and
(g)(ii) as may be reasonably requested by the Administrative Agent (including,
without limitation, charter documents and opinions of counsel), (iv) deliver to
the Administrative Agent such original Capital Stock or other certificates and
stock or other transfer powers evidencing the Capital Stock of such Material
Domestic Subsidiary to the extent constituting Collateral, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Material Domestic Subsidiary,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)        Additional Foreign Subsidiaries. Notify the Administrative Agent at
the time that any Person becomes a first tier Material Foreign Subsidiary of the
Company or of any Material Domestic Subsidiary, and, promptly thereafter (and in
any event within forty-five (45) days after such request (or such later date as
may be approved by the Administrative Agent in its sole discretion)), cause (i)
the applicable Domestic Credit Party to deliver to the Administrative Agent
Security Documents governed by New York law (or, if requested by the
Administrative Agent, the local laws of the jurisdiction of organization of such
Material Foreign Subsidiary) pledging sixty-five percent (65%) of the total
outstanding voting Capital Stock, and 100% of the total outstanding nonvoting
Capital Stock, of such Material Foreign Subsidiary and a consent thereto
executed by such new Material Foreign Subsidiary (including, without limitation,
if applicable, original stock certificates (or the equivalent thereof pursuant
to the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Capital Stock of such Material Foreign Subsidiary, together with
an appropriate undated stock power for each certificate duly executed in blank
by the registered owner thereof), (ii) the applicable Domestic Credit Party to
deliver to the Administrative Agent such documents and certificates referred to
in Sections 5.1 (a), (b), (e), and (g)(ii) as may be reasonably requested by the
Administrative Agent (including, without limitation, charter documents and
opinions of counsel with respect to local laws, each in form and substance
reasonably acceptable to the Administrative Agent), (iii) the applicable
Domestic Credit Party to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Person and (iv) the applicable Domestic Credit Party to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 



97 

 

 

(c)         Pledged Stock. Cause each Domestic Credit Party to cause (i) 100% of
the Capital Stock in each of its Domestic Subsidiaries that are Restricted
Subsidiaries and (ii) 100% of the total outstanding non-voting Capital Stock and
65% of the total outstanding voting Capital Stock of each of its first tier
Foreign Subsidiaries that are Restricted Subsidiaries (without regard to whether
such Foreign Subsidiary is a Material Foreign Subsidiary), to the extent owned
by such Domestic Credit Party, to be subject at all times to a first priority
and perfected Lien in favor of the Administrative Agent pursuant to the terms of
the Pledge Agreement (other than Permitted Liens arising by operation of law).

 

(d)         Merger Subsidiaries. Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating an
acquisition or merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any material assets or liabilities other than
any merger consideration contributed to it contemporaneously with the closing of
such merger transaction or liability under any related merger or acquisition,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.11(a),(b) or (c), as applicable, until after the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.11(a), (b) or
(c), as applicable, within ten (10) Business Days of the consummation of such
Permitted Acquisition).

 

(e)         Foreign Subsidiaries. Notwithstanding anything contained herein or
in any other Loan Document to the contrary, no Foreign Subsidiary shall be
required to grant a Lien on its assets or property.

 

SECTION 8.12      Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance Permitted Acquisitions, (b) to pay
Transaction Costs, (c) to refinance existing Indebtedness of the Company and its
Subsidiaries, including the Existing Credit Agreement, (d) to finance capital
expenditures and (e) for working capital and general corporate uses of the
Company and its Restricted Subsidiaries, including the payment of dividends upon
any of its Capital Stock and the making of distributions to the holders of
shares of its Capital Stock, the payment of certain fees, commissions and
expenses incurred in connection with the transactions contemplated hereby (to
the extent not otherwise paid in cash by the Company).

 

SECTION 8.13      Further Assurances.

 

(a)         Make, execute and deliver all such additional and further acts,
things, deeds and instruments as the Administrative Agent, the Issuing Lenders
or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent, the Issuing Lenders and
the Lenders their respective rights under this Agreement, the Letters of Credit
and the other Loan Documents.

 



98 

 

 

(b)         Deliver to the Administrative Agent within 10 days after the date
hereof (as such deadline may be extended by the Administrative Agent in its sole
discretion) (i) all certificated Capital Stock subject to the Security Documents
and required to be delivered pursuant to the terms thereof and (ii) executed
acknowledgments to the Pledge Agreement by each Restricted Subsidiary of the
Company whose Capital Stock is subject to the Pledge Agreement, each in form and
substance reasonably acceptable to the Administrative Agent.

 

(c)         To the extent requested by the Administrative Agent, cause each
Responsible Officer to provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 8.14      Designation of Subsidiaries.

 

The Company may at any time after the Closing Date designate any Restricted
Subsidiary of the Company as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by written notice to the Administrative
Agent; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Credit Parties would be
in compliance on a pro forma basis with the financial covenants set forth in
Article IX recomputed as of the end of the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 7.1(a) or 7.1(b) after giving effect to such redesignation,
(iii) in the case of the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, such designation shall constitute an Investment in such
Unrestricted Subsidiary (calculated as an amount equal to the sum of (x) the net
worth of the Subsidiary designated immediately prior to such designation (such
net worth to be calculated without regard to any Obligations of such Subsidiary
under the Loan Documents) and (y) to the extent not reflected in such net worth,
the aggregate principal amount of any Indebtedness owed by the Subsidiary to the
Company or any of its Restricted Subsidiaries immediately prior to such
designation, all calculated, except as set forth in the parenthetical to clause
(x) above, on a Consolidated basis in accordance with GAAP), and such Investment
shall be permitted under Section 10.3, (iv) no Subsidiary may be designated as
an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(or is otherwise subject to the covenants under, or otherwise obligated for) any
material Indebtedness for borrowed money of the Company or any Restricted
Subsidiary, (v) immediately after giving effect to the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the Company shall comply
with the provisions of Section 8.11 with respect to such designated Restricted
Subsidiary, to the extent applicable, (vi) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, and no Unrestricted Subsidiary shall
have a Lien on the assets of the Company or a Restricted Subsidiary except as
permitted by Section 10.2, (vii) once an Unrestricted Subsidiary is designated
as a Restricted Subsidiary pursuant to this Section 8.14, such Restricted
Subsidiary may not be redesignated as an Unrestricted Subsidiary thereafter, and
once a Restricted Subsidiary is designated as an Unrestricted Subsidiary
pursuant to this Section 8.14, such Unrestricted Subsidiary may only be
redesignated as a Restricted Subsidiary one time thereafter and (viii) the
Company shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer or treasurer, certifying to
the best of such officer’s knowledge, compliance with the requirements of the
preceding clauses (i) through (vi), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clause (ii). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Company in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Company’s Investment in such Subsidiary (that have not otherwise been
transferred to or invested in other Unrestricted Subsidiaries).

 



99 

 

 

SECTION 8.15      Anti-Corruption Laws.

 

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to the
Company and its Subsidiaries and maintain policies and procedures that, in the
Company’s reasonable business judgment, are designed to promote and achieve
compliance with such laws.

 

SECTION 8.16      Approvals and Authorizations.

 

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

Article IX

FINANCIAL COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not yet due) have been paid in full (or, in the case of Letters of Credit, cash
collateralized) and the Commitments terminated, unless consent has been obtained
in the manner set forth in Section 13.2, the Company and its Restricted
Subsidiaries on a Consolidated basis will not:

 

SECTION 9.1        Net Leverage Ratio. As of any fiscal quarter end, commencing
with the fiscal quarter ending June 30, 2017, permit the ratio (the “Net
Leverage Ratio”) of (a) Total Funded Net Indebtedness on such date to (b) EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date to be greater than: 3.50 to 1.00; provided, however, that the
Net Leverage Ratio for any fiscal quarter may be increased by the Company by
0.50 (from 3.50 to 4.00) if such increase satisfies the Leverage Ratio Increase
Requirements. No increase shall be given effect unless all of the Leverage Ratio
Increase Requirements are satisfied.

 

SECTION 9.2        Interest Coverage Ratio. As of any fiscal quarter end,
commencing with the fiscal quarter ending June 30, 2017, permit the ratio of (a)
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date to (b) Interest Expense for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
to be less than 2.50 to 1.0.

 

Article X

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 13.2, the Borrowers
have not, will not and will not permit any of their Restricted Subsidiaries (and
each of their Subsidiaries in the case of Sections 10.7 and 10.13) to:

 



100 

 

 

SECTION 10.1      Limitations on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:

 

(a)         the Obligations (excluding Bank Product Debt permitted pursuant to
Section 10.1(b));

 

(b)         Indebtedness incurred in connection with Bank Products and other
Hedging Agreements with a counterparty (other than a Lender or an Affiliate of a
Lender) and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent;

 

(c)        Indebtedness of the Company and its Restricted Subsidiaries incurred
in connection with Capital Leases and purchase money Indebtedness in an
aggregate amount not to exceed $50,000,000 on any date of determination;

 

(d)         Guaranty Obligations with respect to Indebtedness permitted under
this Section 10.1;

 

(e)         Indebtedness owed by (i) any Domestic Credit Party to any other
Domestic Credit Party or any Domestic Subsidiary that is a Restricted Subsidiary
so long as such Domestic Subsidiary becomes a Domestic Credit Party within the
time period specified by Section 8.11(a), (ii) any Foreign Obligor to any other
Foreign Obligor, (iii) any Restricted Subsidiary that is not a Credit Party to
any other Restricted Subsidiary that is not a Credit Party, (iv) any Restricted
Subsidiary that is not a Guarantor to any Credit Party in an aggregate amount
not to exceed $40,000,000 at any time outstanding, (v) any Domestic Credit Party
to any Restricted Subsidiary that is not a Guarantor or an Unrestricted
Subsidiary in an aggregate amount not to exceed $40,000,000 at any time
outstanding or (vi) any Restricted Subsidiary to the Company or any other
Restricted Subsidiary, pursuant to an Investment permitted by Section
10.3(h)(iii) (collectively, the “Intercompany Debt”);

 

(f)         unsecured Indebtedness and Subordinated Indebtedness and the
refinancing, refunding, renewal and extension thereof; provided that in the case
of each issuance of such Indebtedness at the time of issuance, (i) no Default or
Event of Default shall have occurred and be continuing or would be caused by the
issuance of such Indebtedness, (ii) the Administrative Agent shall have received
reasonably satisfactory written evidence that the Company would be in compliance
with Sections 9.1 and 9.2 on a pro forma basis after giving effect to the
issuance of any such Indebtedness, and (iii) (x) the maturity date of such
Indebtedness shall be no earlier than the date which is six months following the
Maturity Date and such Indebtedness shall not be subject to amortization or
prepayment prior to such date (other than any such amortization or prepayments
permitted to be paid under the applicable intercreditor or subordination
agreement with respect to such Indebtedness as to which the Administrative Agent
is a party) and (y) the financial covenants and events of default to which such
Indebtedness is subject are not more restrictive, when taken as a whole, than
the financial covenants and the Events of Default under this Agreement, as
determined in good faith by the Company and the Administrative Agent (provided,
that, if the Administrative Agent fails to object to such determination of the
Company within three (3) Business Days after receipt of written notification
thereof, the Administrative Agent will be deemed to have agreed with the
Company’s determination), unless the Company agrees to amend this Agreement such
that the conditions in this clause (iii) would be satisfied upon the execution
of such amendment;

 

(g)         Indebtedness incurred by the Company or any Restricted Subsidiary
thereof arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations incurred or assumed in connection with any
Permitted Acquisition to the extent permitted pursuant to Section 10.3(g);

 



101 

 

 

(h)         Indebtedness of Foreign Subsidiaries of the Company that are
Restricted Subsidiaries in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; provided that such Indebtedness shall at
all times be and remain non-recourse to any Credit Party and, at the time of
such issuance, no Default or Event of Default exists;

 

(i)          [Intentionally Omitted];

 

(j)          other Indebtedness, in an aggregate amount not to exceed
$25,000,000 at any time outstanding for this clause (j);

 

(k)         Indebtedness existing on the Closing Date and listed on
Schedule 10.1 and the renewal, refinancing, extension and replacement (but not
the increase in the aggregate principal amount) thereof;

 

(l)          other Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding for letters of credit not issued by the
Issuing Lenders hereunder;

 

(m)        Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancing
thereof to the extent not provided to secure the repayment of other
Indebtedness;

 

(n)        Indebtedness related to customer financings; provided that the
aggregate principal amount of all such Indebtedness and all Investments made
pursuant to Section 10.3(j) shall not exceed $25,000,000 at any time
outstanding; and

 

(o)         Indebtedness (i) of a Person that becomes a Restricted Subsidiary of
the Company after the Closing Date in connection with any Permitted Acquisition
or (ii) assumed in connection with any assets acquired in connection with any
Permitted Acquisition, and the refinancing, refunding, renewal and extension
thereof; provided, that such Indebtedness (x) exists at the time such Person
becomes a Restricted Subsidiary or such assets are acquired and is not created
in contemplation of, or in connection with, such Person becoming a Restricted
Subsidiary or such assets being acquired and (y) shall not exceed $20,000,000 in
the aggregate on any date of determination.

 

SECTION 10.2     Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of Capital Stock), real or personal, whether now
owned or hereafter acquired, except:

 

(a)         Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) not yet due or as to which the period
of grace (not to exceed thirty (30) days), if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

 

(b)        the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than sixty (60) days or (ii) which are being contested in good faith and by
appropriate proceedings;

 



102 

 

 

(c)         Liens consisting of deposits or pledges made in the ordinary course
of business in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation;

 

(d)         Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate do not result in a Material Adverse Effect and
which do not, in any case, detract from the value of such property or impair the
use thereof in the ordinary conduct of business;

 

(e)         Liens securing the Obligations;

 

(f)          Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 10.2;

 

(g)        Liens securing Indebtedness permitted under Section 10.1(c); provided
that (i) such Liens shall be created substantially simultaneously with or within
180 days of the acquisition or lease of the related asset, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

 

(h)        deposits to secure the performance of bids, tenders, trade contracts,
liability to insurance carriers and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, contractual or warranty obligations and other obligations of
a like nature incurred in the ordinary course of business;

 

(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11.1(n) or securing appeal or other surety
bonds related to such judgments;

 

(j)          Liens solely on the assets of Foreign Subsidiaries of the Company
that are Restricted Subsidiaries securing Indebtedness of such Foreign
Subsidiaries that is permitted pursuant to Section 10.1(h); provided that (i)
such Liens shall not extend to any assets of any Credit Party or any of its
Domestic Subsidiaries and (ii) the aggregate principal amount of obligations
secured by such Liens shall not exceed $35,000,000 at any time outstanding;

 

(k)         [Intentionally Omitted];

 

(l)          Liens securing Indebtedness permitted under Section 10.1(m);

 

(m)        Liens on assets of any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition, or on assets of any Restricted Subsidiary which are in
existence at the time that such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition (provided that such Liens (i) are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, (ii) are
applicable only to specific assets, (iii) are not “blanket” or all asset Liens
and (iv) do not attach to any other property or assets of any Credit Party);

 



103 

 

 

(n)          (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Company or any of its Restricted
Subsidiaries;

 

(o)         any extension, renewal or replacement of any Lien permitted by
clauses (a) through (n); provided that (i) the Liens permitted under this
clause (o) shall not (A) secure any Indebtedness other than the Indebtedness
that was secured by the Lien being extended, renewed or replaced and (B) be
extended to cover any property that was not encumbered by the Lien being
extended, renewed or replaced; (ii) the principal amount of Indebtedness secured
by the Lien permitted by this clause (o) shall not be increased over the
principal amount of such Indebtedness immediately prior to such extension,
renewal or replacement and (iii) both before and after giving effect to such
extension, renewal or replacement, no Default or Event of Default shall occur
and be continuing or would result therefrom;

 

(p)          Liens arising from precautionary UCC filings regarding “true”
operating leases; and

 

(q)         Liens not otherwise permitted hereunder on assets other than the
Collateral securing obligations not at any time exceeding in the aggregate
$20,000,000.

 

SECTION 10.3     Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire any Capital Stock, interests in
any partnership or joint venture (including, without limitation, the creation or
capitalization of any Restricted Subsidiary), evidence of Indebtedness or other
obligation or security, substantially all or a portion of the business or assets
of any other Person or any other investment or interest whatsoever in any other
Person, or make or permit to exist, any loans, advances or extensions of credit
to, or any investment in cash or by delivery of property in, any Person (each,
an “Investment”), except:

 

(a)          Investments in any of the following (collectively “Cash
Equivalents”);

 

(i)            with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder;

 

(ii)           any variable or fixed rate notes (other than notes of the type
described in clause (ix) below) issued by, or guaranteed by, any domestic
corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s and maturing within twelve
(12) months of the date of acquisition;

 

(iii)          auction preferred stocks having the highest short-term credit
rating by S&P or Moody’s; Investments as of the Closing Date in Restricted
Subsidiaries existing on the Closing Date;

 

(iv)          marketable direct obligations issued or unconditionally guaranteed
by the United States or any agency thereof maturing within one (1) year from the
date of acquisition thereof;

 

(v)           commercial paper or banker’s acceptances maturing no more than
three hundred sixty-four (364) days from the date of creation thereof and
currently having a rating of either A-2 (or the equivalent thereof) or better by
S&P or P-2 (or the equivalent thereof) or better by Moody’s;

 



104 

 

 

(vi)          certificates of deposit maturing no more than three hundred
sixty-four (364) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $250,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided,
that, unless otherwise approved by the Administrative Agent, the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such certificate of deposit and $10,000,000 for any one
such bank;

 

(vii)         time deposits maturing no more than three hundred sixty-four
(364) days from the date of creation thereof

 

(viii)        repurchase agreements with a term of not more than thirty
(30) days with a bank or other trust company (including a Lender) or a
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully and unconditionally
guaranteed or insured by the United States;

 

(ix)          obligations of states, municipalities, counties, political
subdivisions, agencies of the foregoing and other similar entities and paying
interest which is exempt from federal tax, provided that the maturity of such
debt is three hundred sixty-four (364) days or less and such debt is rated at
least A1 or MIG-1 by Moody’s or at least A by S&P;

 

(x)           variable rate demand notes (low floaters) to the extent such notes
may be sold at no less than par upon not more than (7) days’ notice and so long
as such obligations have been provided credit support by the issuance of a
letter of credit from a commercial bank meeting the description in clause (iv)
above;

 

(xi)          Investments, classified in accordance with GAAP as current assets
of the Company and its Restricted Subsidiaries, in marketable short term money
market mutual funds registered under the Investment Company Act of 1940, as
amended, which are administered by institutions that have the highest rating
obtainable from either Moody’s, S&P or Morningstar and which invest
substantially all of their assets in Investments of the types described in
clauses (i) through (x) above; and

 

(xii)          other similar Investments approved by the Administrative Agent,
including without limitation, Investments by Foreign Subsidiaries that are
substantially similar to those described in the foregoing clauses (i) through
(xi) in any country outside the United States in which such Person is organized;
and

 

(b)          (i) Investments in Subsidiaries as of the Closing Date; (ii)
additional Investments in Domestic Subsidiaries that are Restricted
Subsidiaries; (iii) Investments in Restricted Subsidiaries formed or acquired
after the Closing Date made in accordance with the terms and conditions of this
Agreement; and (iv) the other loans, advances and Investments existing on the
Closing Date which are described on Schedule 10.3;

 

(c)          Bank Products and Hedging Agreements permitted pursuant to
Section 10.1;

 

(d)          purchases of assets in the ordinary course of business;

 



105 

 

 

(e)          Investments in the form of loans and advances to directors,
officers and employees in the ordinary course of business, which, in the
aggregate, do not exceed at any time $500,000;

 

(f)           Intercompany Debt permitted pursuant to Section 10.1(e);

 

(g)          Investments by the Company or any Restricted Subsidiary thereof in
the form of acquisitions of all or substantially all of the business or a line
of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements (any such Investment, a “Permitted Acquisition”):

 

(i)             the Person to be acquired shall be in a substantially similar or
complementary line of business as the Company;

 

(ii)           evidence of approval of the acquisition by the acquiree’s board
of directors or equivalent governing body or a copy of the opinion of counsel
delivered by legal counsel to the acquiree in connection with the acquisition
which evidences such approval or opines that such approval is not required shall
be delivered to the Administrative Agent at the time the documents referred to
in clause (vii) of this Section 10.3(g) are required to be delivered;

 

(iii)          if the Company is a party to such transaction, the Company shall
be survivor of such transaction and no Change in Control shall have been
effected thereby;

 

(iv)          if (A) the Person to be acquired will not become, or be merged
into, a Domestic Credit Party in connection with such acquisition or (B) the
acquisition of all of the business or a line of business of a Person will be
made by a Restricted Subsidiary that is not a Domestic Credit Party, the
aggregate amount of cash consideration and any assumed debt, earn-outs (valued
at any amount reasonably determined in good faith by the Company to be payable
in connection with such earn-outs) and deferred payments for any such
acquisition shall not exceed $200,000,000;

 

(v)            (A) the Company shall be (as of the date of the proposed
acquisition and after giving effect thereto and to any extensions of credit
(including any Extension of Credit) made or to be made in connection therewith)
in pro forma compliance with the covenants contained in and in the manner set
forth in Section 9.1 and 9.2, and (B) no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to the
acquisition;

 

(vi)          if the aggregate amount of cash consideration and any assumed
debt, earn-outs (valued at an amount reasonably determined in good faith by the
Company to be payable in connection with such earn-outs) and deferred payments
for any such acquisition exceeds $75,000,000, the Company shall have
demonstrated to the Administrative Agent (as of the date of the proposed
acquisition and after giving effect thereto and to any extensions of credit
(including any Extension of Credit) made or to be made in connection therewith)
(A) pro forma compliance with the covenants contained in and in the manner set
forth in Section 9.1 and 9.2, and (B) no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to the
acquisition;

 

(vii)        the Company shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11; and

 



106 

 

 

(viii)         the Company shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
proposed acquisition.

 

(h)         (i) Investments made by any Restricted Subsidiary that is not a
Credit Party in any other Restricted Subsidiary that is not a Credit Party, (ii)
Investments by the Company or any Restricted Subsidiary thereof in Foreign
Subsidiaries or Unrestricted Subsidiaries not in the form of acquisitions
covered by Section 10.3(g) in an aggregate amount not to exceed $50,000,000 at
any time outstanding and (iii) Investments by the Company or any Restricted
Subsidiary in any Restricted Subsidiary, the proceeds of which are used to
consummate a Permitted Acquisition, in an aggregate amount not to exceed
$140,000,000 at any time outstanding;

 

(i)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and Investments
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with customers and suppliers;

 

(j)         Investments related to customer financings; provided that the
aggregate principal amount of all such Investments and all Indebtedness made
pursuant to Section 10.1(n) shall not exceed $25,000,000 at any time
outstanding; and

 

(k)         in addition to the Investments permitted above, an unlimited amount
of Investments (other than Permitted Acquisitions) so long as, (i) no Default or
Event of Default shall have occurred and be continuing or would be caused by the
making of such Investment and (ii) in the case of any Investment in an aggregate
amount in excess of $5,000,000, the Company shall be in compliance with Sections
9.1 and 9.2 on a pro forma basis after giving effect to the making of such
Investment.

 

SECTION 10.4     Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:

 

(a)         any Subsidiary of the Company may be merged or consolidated with or
into (i) the Company (provided that the Company shall be the continuing or
surviving Person) or (ii) a Restricted Subsidiary of the Company (provided that
(x) if a Subsidiary Borrower is a part of such transaction, such Subsidiary
Borrower shall be the continuing or surviving Person, (y) if a Guarantor is a
part of such transaction, a Guarantor shall be the continuing or surviving
Person and (z) if a Wholly-Owned Subsidiary is a part of such transaction, a
Wholly-Owned Subsidiary shall be the continuing or surviving Person);

 

(b)         any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company or any other Wholly-Owned Subsidiary; provided that (i) if the
transferor in such a transaction is a Guarantor and the transferee is not a
Credit Party, the fair market value of the assets subject to such transaction
together with Investments permitted under Section 10.3(h)(ii) shall not exceed
$50,000,000, and (ii) if the transferor in such a transaction is not a Credit
Party and the transferee in such a transaction is the Company or a Guarantor,
then the sale, lease, transfer or other disposition shall not be for an amount
greater than the fair market value of the assets subject to such transaction;

 



107 

 

 

(c)         any Wholly-Owned Subsidiary of the Company may merge into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; and

 

(d)         (i) any Restricted Subsidiary of the Company may wind-up into the
Company or any Guarantor and (ii) any Restricted Subsidiary that is not a Credit
Party may wind-up into any other Restricted Subsidiary that is not a Credit
Party.

 

SECTION 10.5     Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

 

(a)          the sale of inventory in the ordinary course of business;

 

(b)          the disposition of worn, damaged, surplus or obsolete assets or
other assets no longer used or usable in the business of the Company or any of
its Restricted Subsidiaries;

 

(c)          the transfer of assets to any Borrower or any Guarantor pursuant to
Section 10.4;

 

(d)         the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof;

 

(e)          the disposition of any Hedging Agreement;

 

(f)          the disposition of Investments in cash and Cash Equivalents;

 

(g)          non-exclusive licenses of intellectual property in the ordinary
course of business;

 

(h)         (i) the transfer by any Credit Party of its assets to any other
Credit Party; provided, that if the transferor is the Company or a Domestic
Subsidiary, the transferee shall be the Company or a Credit Party that is a
Domestic Subsidiary, (ii) the transfer by any Restricted Subsidiary of the
Company that is not a Credit Party of its assets to any Credit Party (provided
that in connection with any new transfer, such Credit Party shall not pay more
than an amount equal to the fair market value of such assets as determined in
good faith at the time of such transfer) and (iii) the transfer by any
Restricted Subsidiary of the Company that is not a Credit Party of its assets to
any other Restricted Subsidiary of the Company that is not a Credit Party; and

 

(i)          additional dispositions of assets not otherwise permitted pursuant
to this Section in an aggregate amount not to exceed $35,000,000 during any
Fiscal Year.

 

SECTION 10.6     Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure would reasonably be expected to have a Material Adverse
Effect; provided that:

 

(a)          the Company or any Restricted Subsidiary may pay dividends in
shares of its own Capital Stock;

 



108 

 

 

(b)         any Restricted Subsidiary may pay cash dividends or make cash
distributions to a Credit Party and may repurchase shares of its Capital Stock
from a Credit Party;

 

(c)          the Company may purchase, redeem or otherwise acquire Capital Stock
of the Company or warrants or options to acquire any such Capital Stock with the
proceeds received from the substantially concurrent issue of new shares of
Capital Stock of the Company; and

 

(d)         the Company may pay dividends to holders of its Capital Stock and/or
repurchase shares of its Capital Stock; provided that on the date such dividend
is paid and/or shares of Capital Stock are repurchased and after giving effect
thereto and to any extension of credit (including any Extension of Credit) made
in connection therewith: (i) no Default or Event of Default shall have occurred
and be continuing; and (ii) the pro forma Net Leverage Ratio at such time is
0.25 less than the Net Leverage Ratio currently required to be maintained under
Section 9.1; provided, further that the foregoing shall not operate to prevent
the making of dividends or repurchases previously declared by the Company so
long as (i) at the declaration date, such dividend or repurchase was permitted
by the foregoing and (ii) such dividend or repurchase is consummated within the
earlier of 60 days and any date under Applicable Law on which such dividend or
repurchase must be consummated.

 

SECTION 10.7     Sanctions. Directly or indirectly, use any Extension of Credit
or the proceeds of any Extension of Credit, or lend, contribute or otherwise
make available such Extension of Credit or the proceeds of any Extension of
Credit to any Person, to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or
otherwise) of Sanctions.

 

SECTION 10.8     Transactions with Affiliates. Except for (a) transactions
permitted by Sections 10.1, 10.3, 10.4, 10.6, (b) those transactions existing on
the Closing Date and identified on Schedule 10.8, (c) transactions among Credit
Parties, (d) normal compensation, indemnity and reimbursement of reasonable
expenses of officers, directors and employees, (e) the issuance of Capital Stock
in the Company to any officer, director, employee or consultant of the Company
and its Restricted Subsidiary, or (f) any issuance of Capital Stock of the
Company or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans of the Company or any of its Restricted Subsidiaries, directly
or indirectly (i) make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors or Affiliates, or to
or from any member of the immediate family of any of its officers, directors or
Affiliates, or (ii) enter into, or be a party to, any other transaction not
described in clause (i) above with any of its Affiliates, except upon fair and
reasonable terms, taken as a whole, and are no less favorable, taken as a whole,
to it than it would obtain in a comparable arm’s length transaction with a
Person not its Affiliate.

 

SECTION 10.9     Certain Accounting Changes; Organizational Documents. (a)
Change its Fiscal Year end (other than any change of a newly acquired
Subsidiary’s Fiscal Year end to December 31), or make any change in its
accounting treatment and reporting practices except, subject to Section 1.3(b),
as permitted by or in accordance with, GAAP or (b) amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
documents) or amend, modify or change its bylaws (or other similar documents),
in each case of this clause (b) in any manner adverse in any material respect to
the rights or interests of the Lenders (it being agreed that changing such
Person’s name or jurisdiction of organization is not adverse to the Lenders if
the Company provides written notice of such change at least ten (10) Business
Days (or such shorter time as agreed to by the Administrative Agent) prior to
such change).

 



109 

 

 

SECTION 10.10   Amendments; Payments and Prepayments of Subordinated
Indebtedness.

 

(a)          Amend or modify (or permit the modification or amendment of) any of
the terms or provisions of any Subordinated Indebtedness in any respect which,
when taken as a whole, would materially adversely affect the rights or interests
of the Administrative Agent and Lenders hereunder, it being agreed that
amendments or modifications expressly permitted under the terms of any
applicable subordination agreement or provision shall not materially adversely
affect the rights or interests of the Administrative Agent and the Lenders.

 

(b)         Make any payment or prepayment on, or redeem or acquire for value
(including, without limitation, (i) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (ii) at the maturity thereof) any Subordinated Indebtedness, except (x)
to the extent not prohibited by the terms of the applicable subordination
agreement and (y) refinancings, refundings, renewals, extensions or exchange of
any Subordinated Indebtedness permitted by Section 10.1(f).

 

SECTION 10.11    Restrictive Agreements. The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to holders of
its Capital Stock or to make or repay loans or advances to the Company or any
other Restricted Subsidiary or to guarantee the Obligations; provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iii) the foregoing shall not apply to restrictions
imposed by any agreement relating to Indebtedness permitted by Section 10.1 to
the extent (A) such restrictions are not more restrictive, taken as a whole,
than the restrictions contained in this Agreement as determined in good faith by
the Company and (B) such encumbrances will not, in the good faith judgment of
the Company at the time such Indebtedness is incurred, affect the ability of the
Credit Parties to service the Loans or other Obligations, (iv) the foregoing
shall not apply to restrictions or Liens imposed by any agreement relating to
secured Indebtedness permitted by Section 10.1 if such restrictions or Liens
apply only to the property or assets securing such Indebtedness, (v) the
foregoing shall not apply in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, to restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions only apply to such Restricted
Subsidiary and to the Capital Stock of such Restricted Subsidiary, (vi) the
foregoing shall not apply to restrictions affecting any Foreign Subsidiary
(other than a Subsidiary Borrower) of the Company under any agreement or
instrument governing any Indebtedness of such Foreign Subsidiary permitted
pursuant to Section 10.1, and customary restrictions contained in “comfort”
letters and guarantees of any such Indebtedness, (vii) the foregoing shall not
apply to restrictions arising by reason of customary provisions restricting
assignments, subletting or other transfers contained in contracts, leases,
licenses and similar agreements entered into in the ordinary course of business
(viii) the foregoing shall not apply to customary restrictions and conditions
contained in any agreement relating to the sale or purchase of any asset
permitted under Section 10.5 pending the consummation of such sale or purchase
and (ix) the foregoing shall not apply to any agreement to which a Restricted
Subsidiary is a party that is in effect at the time such Subsidiary becomes a
Restricted Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary.

 



110 

 

 

SECTION 10.12   Nature of Business. Substantively alter in any material respect
the character or conduct of the business conducted by the Company and its
Restricted Subsidiaries, taken as a whole, as of the Closing Date.

 

SECTION 10.13   Anti-Corruption Laws. Directly or indirectly, use any Extension
of Credit or the proceeds of any Extension of Credit for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions
applicable to the Company and its Subsidiaries.

 

Article XI

DEFAULT AND REMEDIES

 

SECTION 11.1     Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

 

(a)          Default in Payment of Principal of Loans and Reimbursement
Obligations. Any Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b)         Other Payment Default. Any Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.

 

(c)         Misrepresentation. Any representation, warranty, certification or
written statement of fact made or deemed made by or on behalf of the Company or
any other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.

 

(d)         Default in Performance of Certain Covenants. Any Borrower or any
other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1, 7.2 or 7.5(d) or Articles IX or
X of this Agreement.

 

(e)         Default in Performance of Other Covenants and Conditions. Any
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of
thirty (30) days after written notice thereof has been given to the Company by
the Administrative Agent.

 

(f)          Hedging Agreement. Any Borrower or any other Credit Party shall
default in the performance or observance of any term, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement and such default causes the termination of such Hedging
Agreement and the Termination Value owed by such Credit Party as a result
thereof exceeds $40,000,000.

 



111 

 

 

(g)         Indebtedness Cross-Default. Any Borrower or any other Credit Party
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligations) the aggregate outstanding amount of which
Indebtedness is in excess of $40,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligations) the aggregate outstanding amount of which
Indebtedness is in excess of $40,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).

 

(h)         [Intentionally Omitted].

 

(i)          Change in Control. A Change in Control shall occur.

 

(j)          Voluntary Bankruptcy Proceeding. Any Credit Party or any Voluntary
Proceeding Subsidiary shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other organizational action for the
purpose of authorizing any of the foregoing. For purposes of this clause (j),
“Voluntary Proceeding Subsidiary” means any Restricted Subsidiary of the Company
that individually (i) owns assets with a fair market value in excess of five
percent (5%) of the Consolidated assets of the Company and its Restricted
Subsidiaries as of the most recent Fiscal Year end or (ii) accounted for more
than five percent (5%) of EBITDA of the Company and its Restricted Subsidiaries
for the most recently ended Fiscal Year; provided, however, if Restricted
Subsidiaries (x) that are not Credit Parties or Voluntary Proceeding
Subsidiaries and (y) in the aggregate own assets with a fair market value in
excess of ten percent (10%) of the Consolidated assets of the Company and its
Restricted Subsidiaries as of the most recent Fiscal Year end or account for
more than ten percent (10%) of EBITDA of the Company and its Restricted
Subsidiaries for the most recently ended Fiscal Year, are subject to actions or
proceedings under this clause (j), then all Restricted Subsidiaries of the
Company shall be subject to this clause (j), irrespective of whether they
otherwise qualify as Credit Parties or Voluntary Proceeding Subsidiaries.

 

(k)         Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against any Borrower or any Credit Party in any court of competent
jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for any
Borrower or any Credit Party thereof or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

 



112 

 

 

(l)          Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Borrower or any other Credit Party party thereto (except in the
event this Agreement or other Loan Document is, by its terms, terminated and no
longer in force) or any such Person shall so state in writing.

 

(m)        Termination Event. The occurrence of any of the following events, if
any such event would reasonably be expected to have a Material Adverse Effect:
(i) the Company or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan, Multiemployer Plan,
ERISA or the Code, the Company or any ERISA Affiliate is required to pay as
contributions to such Pension Plan or Multiemployer Plan, (ii) the value of the
accumulated plan benefits under any Pension Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions) by $1,000,000 or more, (iii) a Termination Event or (iv) the
Company or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $1,000,000.

 

(n)         Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments to exceed $40,000,000 in any Fiscal
Year (to the extent not covered by independent third-party insurance as to which
the insurer does not dispute coverage), shall be entered against any Borrower or
any Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated, stayed or bonded pending appeal for a period of
sixty (60) days after the entry thereof (or such longer period as permitted by
the court to file such appeal).

 

SECTION 11.2     Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company:

 

(a)         Acceleration; Termination of Facilities. Terminate the Commitments
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Bank Product Debt), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrowers to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of a Bankruptcy Event
of Default, the Credit Facility shall be automatically terminated and all
Obligations (other than Hedging Obligations and Bank Product Debt) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 



113 

 

 

(b)         Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Company shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligations shall have
been satisfied and all other Obligations (other than contingent indemnification
obligations not yet due and Bank Product Debt) shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Company.

 

(c)         Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

 

SECTION 11.3     [Intentionally Omitted].

 

SECTION 11.4    Crediting of Payments and Proceeds. In the event that any
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lenders
in proportion to the respective amounts described in this clause First payable
to them);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Bank Product
Debt (ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them);

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and any Bank Product Debt
(including any termination payments thereon) (ratably among the Lenders and Bank
Product Providers in proportion to the respective amounts described in this
clause Fourth held by them);

 

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not yet due) have been indefeasibly paid in full, to
the Borrowers or as otherwise required by Law.

 



114 

 

 

Excluded Hedging Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Article XII

THE ADMINISTRATIVE AGENT

 

SECTION 12.1      Appointment and Authority.

 

(a)          Appointment. Each of the Lenders and the Issuing Lenders hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Company nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. In addition, to the extent required under the laws
of any jurisdiction other than the United States of America, each of the Lenders
and the holders of the Obligations hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document or other Loan
Document governed by the laws of such jurisdiction on such Lender’s or holder of
the Obligation’s behalf.

 

(b)         Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Bank Product Provider) and the Issuing Lenders
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such Issuing Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 12.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article XII and Article XIII
(including Section 13.4(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 12.2      Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Credit Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

 



115 

 

 

SECTION 12.3      Exculpatory Provisions.

 

(a)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)         Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary), or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
13.2 and 11.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or an
Issuing Lender.

 

(c)          Neither the Administrative Agent nor any of its Related Parties
have any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



116 

 

 

(d)         Neither the Administrative Agent nor any of its Related Parties
shall be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions of this
Agreement relating to Disqualified Institutions. Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(i) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified ‎Institution or (ii) have
any liability with respect to or arising out of any assignment of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

 

SECTION 12.4     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Credit Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 5.1, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objections.

 

SECTION 12.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 12.6      Resignation and Removal of Administrative Agent.

 

(a)         Notice of Resignation. The Administrative Agent may at any time give
notice of its resignation to the Lenders, the Issuing Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Company so long as no Event of Default has
occurred and is outstanding (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and the Company) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 



117 

 

 

(b)         Notice of Removal. If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Company or the Required Lenders may, to the extent permitted by Applicable Law,
by notice in writing to the Company (or, if such removal is initiated by the
Company, to the Required Lenders) and such Person remove such Person as
Administrative Agent and, subject, so long as no Event of Default then exists or
is continuing, to the prior written consent of the Company (such consent not to
be unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty days (or such earlier day as shall be agreed by
the Required Lenders and the Company) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)         Effect of Resignation and Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 4.11(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date), and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal, as applicable, hereunder and under the other Loan Documents, the
provisions of this Article and Section 13.4 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the holders of the Obligations and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 



118 

 

 

(d)          Issuing Lender and Swingline Lender. Any resignation or removal by
Bank of America as Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. If Bank of
America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Lender and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.4(c). Upon the appointment by
the Company of a successor Issuing Lender or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender or Swingline
Lender, as applicable, (ii) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

SECTION 12.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 12.8     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, an Arranger, a Lender or an Issuing Lender hereunder.

 

SECTION 12.9     Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.3(h) and (i), 4.2(b), 4.3 and 13.4) allowed in such
judicial proceeding; and

 



119 

 

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9, 4.2(b) and 13.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Applicable Laws in any other
jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
holders of the Obligations shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 13.2 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any holders of the
Obligations or any acquisition vehicle to take any further action.

 



120 

 

 

SECTION 12.10   Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Bank Product Provider) and each of the Issuing
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)         to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, (iii) to the extent a
Subsidiary is no longer required by the Loan Documents to grant a Lien on the
Capital Stock owned directly by such Subsidiary or (iv) if approved, authorized
or ratified in writing by the Required Lenders in accordance with Section 13.2;

 

(b)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 10.1(c); and

 

(c)         to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Material Domestic Subsidiary as a result
of a transaction permitted under the Loan Documents.

 

In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Company’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty Agreement pursuant to this Section
12.10. In each case as specified in this Section 12.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 12.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 12.11   Bank Products. Except as otherwise expressly set forth herein,
no Bank Product Provider that obtains the benefit of the provisions of Section
11.2, 11.4 and 13.3, the Guaranty Agreement or any Collateral by virtue of the
provisions hereof or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty
Agreement or any Security Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Product Debt except to the extent expressly provided herein
and unless the Administrative Agent has received a Bank Product Provider Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Bank Product Debt in the case of a Facility
Termination Date.

 



121 

 

 

Article XIII

MISCELLANEOUS

 

SECTION 13.1      Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)            if to the Company or any other Credit Party, the Administrative
Agent, Bank of America, as Issuing Lender, or the Swingline Lender, to the
address, fax number, e-mail address or telephone number specified for such
Person on Schedule 1.1(a); and

 

(ii)           if to any other Lender or Issuing Lender, to the address, fax
number, e-mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)         Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any Issuing Lender
pursuant to Article II if such Lender, Swingline Lender or such Issuing Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the Issuing Lenders or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 



122 

 

 

(c)         The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Credit Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

 

(d)         Change of Address, Etc. Each of the Company, the Administrative
Agent, each Issuing Lender and the Swingline Lender may change its address, fax
number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Company, the
Administrative Agent, such Issuing Lender and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.

 

(e)          Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, each Issuing Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 



123 

 

 

SECTION 13.2    Amendments, Etc. Except as set forth below or as specifically
provided in any Loan Document, any term, covenant, agreement or condition of
this Agreement or any of the other Loan Documents may be amended or waived by
the Lenders, and any consent given by the Lenders, if, but only if, such
amendment, waiver or consent is in writing signed by the Required Lenders (or by
the Administrative Agent with the consent of the Required Lenders) and delivered
to the Administrative Agent and, in the case of an amendment, signed by the
Borrowers; provided, that no amendment, waiver or consent shall:

 

(a)          [Intentionally Omitted];

 

(b)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.2) or the amount of Loans of any
Lender without the written consent of such Lender;

 

(c)         postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document (other than any
payments due under Section 2.5(b)(ii) without the written consent of each Lender
directly affected thereby;

 

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 4.1(b) during the continuance of an
Event of Default, or (ii) to amend any financial covenant hereunder (or any
defined term used therein) if the effect of such amendment would be to reduce
the rate of interest on any Loan or L/C Obligations or to reduce any fee payable
hereunder;

 

(e)         change Section 4.4 or Section 11.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(g)         change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Tranche differently than those of Lenders holding Loans of any
other Tranche without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Tranche;

 



124 

 

 

(h)         release all of the Guarantors or release Guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Guaranty Agreement (other than as authorized in Section 12.10), without
the written consent of each Lender;

 

(i)          release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 12.10 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

(j)         amend, waive or modify the definition of “Foreign Currencies”
without the written consent of each Designated Currency Tranche Revolving Credit
Lender;

 

(k)         amend, waive or modify Section 1.9 without the written consent of
each Designated Currency Tranche Revolving Credit Lender; or

 

(l)          amend, waive or modify Section 2.10 without the written consent of
each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the applicable Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) solely for the purposes of Section 5.2(b), no waiver of a Default or Event
of Default shall be effective without the consent of Revolving Credit Lenders
holding more than fifty percent (50%) of the Revolving Credit Commitments (or if
the Revolving Credit Facility has been terminated, Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit thereunder); (vi) the
Administrative Agent and the Company shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision; and (vii) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
under one Tranche but not the other Tranche may be effected by an agreement or
agreements in writing entered into by the Borrowers and requisite percentage in
interest of the affected Tranche of Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

In addition, the Company may, by written notice to the Administrative Agent from
time to time (and with the consent of the Administrative Agent, not to be
unreasonably withheld), make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders under the Revolving Credit Facility or all of the
Lenders holding the Term Loan to make one or more amendments or modifications to
(i) allow the maturity and scheduled amortization (if any) of the Loans of the
accepting Lenders to be extended and/ or (ii) increase the Applicable Margin
and/or fees payable with respect to the Loans and Commitments (if any) of the
accepting Lenders (“Permitted Amendments”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Company. 
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective.  Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made.  The
Company, each other Credit Party and each Accepting Lender shall execute and
deliver to the Administrative Agent such documentation (a “Loan Amendment”) as
the Administrative Agent shall reasonably specify to evidence the acceptance of
the Permitted Amendments and the terms and conditions thereof, and the Credit
Parties shall also deliver such corporate resolutions, customary opinions and
other customary documents as reasonably requested by the Administrative Agent. 
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Amendment. Any such Permitted Amendment shall contain
language to appropriately include the Lenders participating in any such tranches
in (x) any determination of the Required Lenders and (y) provisions regarding
pro rata payments or sharing of payments. Each of the parties hereto hereby
agrees that upon the effectiveness of any Loan Amendment, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Permitted Amendment evidenced thereby and only
with respect to the Loans and Commitments of the Accepting Lenders as to which
such Lenders’ acceptance has been made. For the avoidance of doubt, this
paragraph shall supersede any provision of this Section 13.2 to the contrary.

 



125 

 

 

Notwithstanding the foregoing, any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders under one or more Tranches but not under any other Tranche may be
effected by an agreement or agreements in writing entered into by the Borrowers
and the requisite percentage in interest of the affected Tranche or Tranches of
Lenders that would be required to consent thereto under this Section 13.2 if
such Tranche or Tranches of Lenders were the only Tranche or Tranches of Lenders
hereunder at the time.

 

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, each Lender hereby authorizes the Administrative Agent on its
behalf, and without its further consent, to enter into amendments to this
Agreement and the other Loan Documents as the Administrative Agent may
reasonably deem appropriate in order to effectuate any increase in the Revolving
Credit Commitment pursuant to Section 2.8 or any Incremental Term Loans pursuant
to Section 2.9, including, without limitation, amendments to permit such
increases in the Revolving Credit Commitment and any Incremental Term Loans to
share ratably in the benefits of this Agreement and the other Loan Documents and
to include appropriately any Lenders under such increases in the Revolving
Credit Commitment and any Incremental Term Loans in any determination of
Required Lenders; provided that no such amendment shall adversely affect in any
material respect the rights of any Lender, in each case, without the written
consent of such Lender.

 

SECTION 13.3      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 13.5
(subject to the terms of Section 4.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 11.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 



126 

 

 

SECTION 13.4      Expenses; Indemnity; Damage Waiver. In each case, subject to
Section 2.10(b):

 

(a)          Costs and Expenses. The Credit Parties shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and, if necessary, one firm of
local counsel in each relevant jurisdiction), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)         Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee; provided, that such legal fees
and expenses shall be limited to the reasonable and documented fees,
disbursements and other out-of-pocket charges of one primary counsel, one local
counsel in each relevant jurisdiction, one specialty counsel for each relevant
specialty, and one or more counsel to each group of affected Persons similarly
situated if one or more conflicts of interest, or perceived conflicts of
interest, arise), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Company or any other Credit Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 4.11), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Credit Party
or any of its Restricted Subsidiaries, or any Environmental Claims related in
any way to a Credit Party or any of its Restricted Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by any Credit Party against an
Indemnitee for a material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of Section
4.11(c), this Section 13.4(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 



127 

 

 

(c)         Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the unused Commitments, the aggregate
principal amount of outstanding Revolving Credit Loans and such Lender’s
participation in L/C Obligations and Swingline Loans and the Outstanding Amount
of all Term Loans at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), each
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), each Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 4.4(d).

 

(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Credit Party shall assert, and each Credit Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 


128 

 



 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)         Survival. The agreements in this Section and the indemnity
provisions of Section 13.1(e) shall survive the resignation of the
Administrative Agent, any Issuing Lender and the Swingline Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

SECTION 13.5     Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, subject to Section
2.10(b), to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency), other than deposits in
Blackbaud Payment Services Accounts, at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such Issuing Lender, the
Swingline Lender, or any such Affiliate to or for the credit or the account of
the Company or any other Credit Party against any and all of the obligations of
the Company or such Credit Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender, such Issuing Lender, or the Swingline
Lender, irrespective of whether or not such Lender, such Issuing Lender, or the
Swingline Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Credit Party
may be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender, and the other Lenders, and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Lender, the Swingline Lender, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender, or their respective Affiliates may have. Each Lender, each
Issuing Lender, and the Swingline Lender, agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 13.6      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



129 

 

 

(b)         SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)         SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 13.7    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



130 

 

 

SECTION 13.8     Reversal of Payments. To the extent a Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

 

SECTION 13.9      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except neither the Company nor any other Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and/or the Loans at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 



131 

 

 

(B)             in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed) ; provided that the Company shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Company prior to such fifth (5th) Business Day.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)            the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;

 

(B)             the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Loan Commitment or Incremental Term Loan Commitment or
any Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
or Incremental Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)             the consent of the Issuing Lenders and the Swingline Lender
shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 



132 

 

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Issuing Lender or any Lender hereunder (and
interest accrued thereon) and (B) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 (subject to the
requirements thereof, including Section 4.11(e)) and 13.4 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 



133 

 

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 13.4(c) without regard to the
existence of any participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.2 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 4.9 and 4.10, 4.11
(subject to the requirements and limitations therein, including the requirements
under Section 4.11(e) (it being understood that the documentation required under
Section 4.11(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 4.12 and
13.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 4.10 or
4.11, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 4.12 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.5 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.6 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



134 

 

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(f)          Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other Revolving Credit Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
Bank of America or such other Revolving Credit Lender may, (i) upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as Issuing Lender and/or
(ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline Lender.
In the event of any such resignation as Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America or such other Revolving Credit Lender as Issuing Lender or Swingline
Lender, as the case may be. If Bank of America or such other Revolving Credit
Lender resigns as Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all
applicable Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all applicable L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.3(c)). If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.4(c). Upon
the appointment of a successor Issuing Lender and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (B) the successor Issuing Lender shall issue letters of credit
in substitution for the applicable Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or such other Revolving Credit Lender to effectively assume the
obligations of Bank of America or such other Revolving Credit Lender with
respect to such Letters of Credit.

 

(g)          Disqualified Institutions.

 

(i)            No assignment or, to the extent the DQ List has been posted on
the Platform for all Lenders, participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Company has consented to such assignment as otherwise
contemplated by this Section 13.9 or a Payment Event of Default or a Bankruptcy
Event of Default has occurred and is continuing at the time of such assignment,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment). For the avoidance of doubt, with respect to any
assignee or participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), such assignee shall not retroactively
be considered a Disqualified Institution. Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply.

 



135 

 

 

(ii)           If any assignment is made to any Disqualified Institution without
the Company’s prior consent in violation of clause (i) above, the Company may,
at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Revolving Credit Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 13.9), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.9(b), (ii) such assignment does not
conflict with applicable Laws and (iii) in the case of clause (B), the Borrowers
shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Institutions.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 



136 

 

 

(iv)             The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the DQ List on
the Platform, including that portion of the Platform that is designated for
“public side” Lenders or (B) provide the DQ List to each Lender requesting the
same.

 

SECTION 13.10 Treatment of Certain Information; Confidentiality.

 

(a)         Treatment of Certain Information. Each of the Administrative Agent,
the Lenders and the Issuing Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.8 or 2.9 or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (vi)), (vii) on a confidential basis
to (A) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, any Issuing Lender and/or the Swingline Lender to deliver Borrower
Materials or notices to the Lenders or (C) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, or (viii) with the consent of the Company or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company. For purposes of this Section,
“Information” means all information received from the Company or any Restricted
Subsidiary relating to the Company or any Restricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by the Company or any Restricted Subsidiary, provided
that, in the case of information received from the Company or any Restricted
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

 



137 

 

 

(b)         Non-Public Information. Each of the Administrative Agent, the
Lenders and the Issuing Lenders acknowledges that (i) the Information may
include material non-public information concerning a Credit Party or a
Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities laws.

 

(c)          Customary Advertising Material. The Credit Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Credit Parties.

 

SECTION 13.11   Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

 

SECTION 13.12   All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 13.13   Survival. Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XIII and any other provision of this Agreement
and the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.

 

SECTION 13.14   Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limits nor amplifies the provisions of this
Agreement.

 

SECTION 13.15   Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 13.16  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 13.17   Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 



138 

 

 

SECTION 13.18   Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(except for Hedging Obligations and Bank Product Debt not then due and payable
and contingent indemnification obligations not yet due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
in full and all Commitments have been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

 

SECTION 13.19   USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company and the other Credit Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Patriot Act. The Company and the Credit Parties agree to,
promptly following a request by the Administrative Agent or any Lender, provide
all such other documentation and information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

SECTION 13.20   Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

SECTION 13.21   Inconsistencies with Other Documents; Independent Effect of
Covenants.

 

(a)          In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the other Loan Documents which imposes
additional burdens on the Company or its Subsidiaries or further restricts the
rights of the Company or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

 

(b)         Each Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, no Borrower shall engage in any transaction or other act otherwise
permitted under any covenant contained in Articles VIII, IX, or X if, before or
after giving effect to such transaction or act, such Borrower shall or would be
in breach of any other covenant contained in Articles VIII, IX, or X.

 



139 

 

 

SECTION 13.22   No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the Credit Facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, MLPFS, and each
Lender (including Affiliates acting as arrangers) on the other hand, and the
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent, MLPFS, and each Person acting as an
arranger hereunder, each is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person; (c)
neither the Administrative Agent, MLPFS nor any Person acting as an arranger
hereunder has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, MLPFS or such
other Person has advised or is currently advising any Credit Party or any of its
Affiliates on other matters) and neither the Administrative Agent, MLPFS nor any
Person acting as an arranger hereunder has any obligation to any Credit Party or
any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent, MLPFS or each Person acting as an
arranger hereunder and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent, MLPFS
nor any Person acting as an arranger hereunder has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent, MLPFS, and each Person acting as
an arranger hereunder have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, MLPFS or each Person acting as an arranger hereunder with
respect to any breach or alleged breach of agency or fiduciary duty.

 

SECTION 13.23   Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s Office on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of the Borrowers in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds the sum originally
due to the Lenders or the Administrative Agent, as the case may be, in the
specified currency, the applicable Lender or the Administrative Agent, as the
case may be, agrees to remit such excess to the applicable Borrower.

 



140 

 

 

SECTION 13.24   Electronic Execution. The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

SECTION 13.25   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an EEA Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature pages to follow]



 



141 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

  BLACKBAUD, INC., as a Borrower       By: /s/ Anthony W. Boor   Name: Anthony
W. Boor   Title: Chief Financial Officer and Executive Vice President

 

Credit Agreement

 Blackbaud, Inc.

 



 

 

  ADMINISTRATIVE AGENT:       BANK OF AMERICA, N.A., as Administrative Agent    
By: /s/ Liliana Claar   Name: Liliana Claar   Title: Vice President





Credit Agreement

 Blackbaud, Inc.

 



 





  LENDERS:       BANK OF AMERICA, N.A., as a Lender, Swingline Lender and an
Issuing Lender       By: /s/ Thomas M. Paulk   Name: Thomas M. Paulk   Title:
Senior Vice President

 



Credit Agreement

 Blackbaud, Inc.

 





 

 



  PNC Bank, National Association, as a Lender       By: /s/ Brandon K. Fiddler  
Name: Brandon K. Fiddler   Title: Senior Vice President

 



Credit Agreement

 Blackbaud, Inc.

 





 

 



  Wells Fargo Bank, National Association, as a Lender       By: /s/ Lindsey
McGraw   Name: Lindsey McGraw   Title: Director

 



Credit Agreement

 Blackbaud, Inc.

 





 

 



  Regions Bank, as a Lender       By: /s/ Steven Dixon   Name: Steven Dixon  
Title: Director





 

Credit Agreement

 Blackbaud, Inc.

 





 

 



  FIFTH THIRD BANK, as a Lender       By: /s/ Robert B. Weaver   Name: Robert B.
Weaver   Title: Vice President

 



Credit Agreement

 Blackbaud, Inc.

 





 



 



  THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender       By: /s/ Annie
Dorval   Name: Annie Dorval   Title: Authorized Signatory

 

 

Credit Agreement

 Blackbaud, Inc.

 



 

 



 

  TD BANK N.A., as a Lender       By: /s/ William B. Quantz   Name: William B.
Quantz   Title: Vice President



 

Credit Agreement

 Blackbaud, Inc.

 



 

 

 



  KEYBANK NATIONAL ASSOCIATION, as a Lender       By: /s/ David A. Wild   Name:
David A. Wild   Title: Senior Vice President

 

Credit Agreement

 Blackbaud, Inc.

 



 

 



 

  FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Jamie M.
Swisher   Name: Jamie M. Swisher   Title: Vice President

 

Credit Agreement

 Blackbaud, Inc.



 



 

 

 



  MB FINANCIAL BANK, as a Lender       By: /s/ Keith Niebrugge   Name: Keith
Niebrugge   Title: Senior Vice President

 

Credit Agreement

 Blackbaud, Inc.

 



 

 

 



  UNITED COMMUNITY BANK, as a Lender       By: /s/ Jeff Wilson   Name: Jeff
Wilson   Title: VP

 

Credit Agreement

 Blackbaud, Inc.

 





 

 

  

EXHIBIT A-1
 

[FORM OF] DOLLAR TRANCHE REVOLVING CREDIT NOTE

  

[____________], 20[__]

 

FOR VALUE RECEIVED, the undersigned, [_________], a [_________] organized under
the laws of [_________] (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) and its registered assigns, at
the place and times provided in the Credit Agreement referred to below, the
aggregate unpaid principal amount of all Dollar Tranche Revolving Credit Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of June 2, 2017 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among the Borrower, the other
Borrowers from time to time party thereto, the lenders who are or may become a
party thereto, as Lenders (collectively, the “Lenders”) and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an Issuing Lender (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Dollar Tranche Revolving Credit Note from
time to time outstanding is subject to mandatory repayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in Section
4.1 of the Credit Agreement. All payments of principal and interest on this
Dollar Tranche Revolving Credit Note shall be payable in Dollars in Same Day
Funds to the account designated in the Credit Agreement.

 

This Dollar Tranche Revolving Credit Note is entitled to the benefits of, and
evidences Obligations incurred under, the Credit Agreement, to which reference
is made for a description of the security for this Dollar Tranche Revolving
Credit Note and for a statement of the terms and conditions on which the
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Dollar Tranche Revolving Credit
Note and on which such Obligations may be declared to be immediately due and
payable.

 

THIS DOLLAR TRANCHE REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

The Indebtedness evidenced by this Dollar Tranche Revolving Credit Note is
senior in right of payment to all Subordinated Indebtedness referred to in the
Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Dollar Tranche Revolving Credit Note.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Dollar Tranche Revolving
Credit Note as of the day and year first above written.

 

 

            [________________]         By:       Name:       Title:  

  

 

 

 

EXHIBIT A-2


 

 

[FORM OF] SWINGLINE NOTE

 

 

[____________], 20[__]

 

 

FOR VALUE RECEIVED, the undersigned, BLACKBAUD, INC., a corporation organized
under the laws of Delaware (the “Borrower”), promises to pay to BANK OF AMERICA,
N.A. (the “Lender”) and its registered assigns, at the place and times provided
in the Credit Agreement referred to below, the aggregate unpaid principal amount
of all Swingline Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of June 2, 2017 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrower, certain Subsidiaries of the Borrower from time to time party thereto
as Subsidiary Borrowers, the lenders who are or may become a party thereto, as
Lenders (collectively, the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an Issuing Lender (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. All payments of principal and interest on this Swingline Note shall
be payable in Dollars in Same Day Funds to the account designated in the Credit
Agreement.

 

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayment of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.

 

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

 

            BLACKBAUD, INC.         By:       Name:       Title:  

  

 

 

 

EXHIBIT A-3
 

[FORM OF] TERM LOAN NOTE

 

 [____________], 20[__]

 

 

FOR VALUE RECEIVED, the undersigned, BLACKBAUD, INC., a corporation organized
under the laws of Delaware (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) and its registered assigns, at
the place and times provided in the Credit Agreement referred to below, the
aggregate unpaid principal amount of the Term Loan made by the Lender from time
to time pursuant to that certain Credit Agreement, dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among the Borrower, certain Subsidiaries of the Borrower from time to
time party thereto as Subsidiary Borrowers, the lenders who are or may become a
party thereto, as Lenders (collectively, the “Lenders”) and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an Issuing Lender (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in Dollars in Same Day Funds to the account designated in the Credit
Agreement.

 

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.

 

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.

 

            BLACKBAUD, INC.         By:       Name:       Title:  

 

 

 

 

 

EXHIBIT A-4

 

[FORM OF] DESIGNATED CURRENCY TRANCHE REVOLVING CREDIT NOTE

 

[___________], 20[__]

 

 

FOR VALUE RECEIVED, the undersigned, [____________], a [____________] organized
under the laws of [____________] (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) and its registered assigns, at
the place and times provided in the Credit Agreement referred to below, the
aggregate unpaid principal amount of all Designated Currency Tranche Revolving
Loans made by the Lender to the Borrower pursuant to Article II of the Credit
Agreement (as hereinafter defined) made by the Lender from time to time pursuant
to that certain Credit Agreement, dated as of June 2, 2017 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among the Borrower, certain Subsidiaries of the Borrower from time to time party
thereto as Subsidiary Borrowers, the lenders who are or may become a party
thereto, as Lenders (collectively, the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an Issuing Lender (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Designated Currency Tranche Revolving Credit
Note from time to time outstanding is subject to mandatory repayment from time
to time as provided in the Credit Agreement and shall bear interest as provided
in Section 4.1 of the Credit Agreement. All payments of principal and interest
on this Designated Currency Tranche Revolving Credit Note shall be payable in
Same Day Funds in the Agreed Currency and to the account designated in the
Credit Agreement.

 

This Designated Currency Tranche Revolving Credit Note is entitled to the
benefits of, and evidences Obligations incurred under, the Credit Agreement, to
which reference is made for a description of the security for this Designated
Currency Tranche Revolving Credit Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Designated
Currency Tranche Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.

 

THIS DESIGNATED CURRENCY TRANCHE REVOLVING CREDIT NOTE SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

The Indebtedness evidenced by this Designated Currency Tranche Revolving Credit
Note is senior in right of payment to all Subordinated Indebtedness referred to
in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Designated Currency Tranche Revolving Credit Note.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Designated Currency
Tranche Revolving Credit Note as of the day and year first above written.

 

 

            [________________]         By:       Name:       Title:  

  

 

 

 

EXHIBIT B

 

[FORM OF] LOAN NOTICE

 

 

  TO: Bank of America, N.A., as Administrative Agent

  

  RE: Credit Agreement, dated as of June 2, by and among Blackbaud, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Borrower from
time to time party thereto as subsidiary borrowers (the “Subsidiary Borrowers”
and, together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an Issuing Bank (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE: [Date]    

 

The undersigned hereby requests (select one):

 

☐      A Borrowing of [Dollar Tranche Revolving Credit][Designated Currency
Tranche Revolving Credit][Term][Incremental Term] Loans

 

☐      A [conversion] or [continuation] of [Dollar Tranche Revolving
Credit][Designated Currency Tranche Revolving Credit][Term][Incremental Term]
Loans

 

---

  

1. On _________ (the “Credit Extension Date”).

 

2. In the amount of [$]    _______ in the following currency: _______.

 

 

3. Comprised of: ☐    Base Rate Loans     ☐    Eurocurrency Rate Loans

 

4. For Eurocurrency Rate Loans: with an Interest Period of __ months.

 

[The Revolving Credit Loan(s) requested herein complies with the proviso to the
first sentence of Section [2.1(a)/2.1(b)] of the Credit Agreement.]1

 

[The undersigned Borrower hereby represents and warrants that the conditions
specified in Section 5.2 of the Credit Agreement shall be satisfied on and as of
the date of the Credit Extension Date.]2

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

 

 

 

 

  1 Include this sentence in the case of a Revolving Credit Loan.

 

  2 Include this sentence in the case of request for an Extension of Credit.

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

            [________________],   a  [________________________]         By:    
Name:     Title:  

 

  

 

 

 

EXHIBIT C

 

[FORM OF] NOTICE OF ACCOUNT DESIGNATION

 

Dated as of: _____________

 

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX

Attention: Kesha Martinez

Facsimile: (214)-290-9416

Email: kesha.martinez@bankofamerica.com

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to Section
5.1(g) of the Credit Agreement, dated as of June 2, 2017 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Blackbaud, Inc., a corporation organized under the laws of Delaware, (the
“Company”), certain Subsidiaries of the Borrower from time to time party thereto
as subsidiary borrowers (the “Subsidiary Borrowers” and, together with the
Company, each a “Borrower” and collectively the “Borrowers”), the lenders who
are or may become a party thereto, as Lenders (the “Lenders”), and Bank of
America, N.A., as Administrative Agent, Swingline Lender and an Issuing Lender
(the “Administrative Agent”).

 

1.       The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

 

[____________________________]
ABA Routing Number: [________]
Account Number: [____________]

 

2.       This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

 

3.       Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the ____ day of ________, ____.

 

 

            BLACKBAUD, INC.         By:       Name:       Title:  

  

 

 

 

EXHIBIT D

 

[FORM OF] NOTICE OF PREPAYMENT

  

TO: Bank of America, N.A., as [Administrative Agent][Swingline Lender]

  

RE: Credit Agreement, dated as of June 2, 2017, by and among Blackbaud, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Borrower from
time to time party thereto as subsidiary borrowers (the “Subsidiary Borrowers”
and, together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an Issuing Lender (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

 

DATE: [Date]    

 

 

 

 

The undersigned Borrower hereby notifies the Administrative Agent that on
_____________3 pursuant to the terms of Section 2.5 (Prepayments) of the Credit
Agreement, such Borrower intends to prepay/repay the following Loans as more
specifically set forth below:

 

 

☐    Optional prepayment of [Dollar Tranche Revolving Credit][Designated
Currency Tranche Revolving Credit][Term][Incremental Term] Loans in the
following amount(s)4:

  

☐     Base Rate Loans: $ ___________

 

 

☐     Eurocurrency Rate Loans: $___________

 In the following Agreed Currency: ___________

 

Applicable Interest Period:_________________

 

☐  Optional prepayment of Swingline Loans in the following amount:

 

$___________________5

  

This Notice of Prepayment is irrevocable, provided; that the undersigned
Borrower may rescind or postpone any Notice for Prepayment if such prepayment
would have resulted from a refinancing of a Credit Facility, which refinancing
shall not be consummated or otherwise shall be delayed; provided, further that
the undersigned Borrower shall pay all amounts required pursuant to Section 4.9
of the Credit Agreement as a result of the rescission or postponement of such
notice.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

 

 

3 Specify date of such prepayment.

 

4 Any prepayment of Base Rate Loans (other than Swingline Loans) or Eurocurrency
Rate Loans shall be in an aggregate Dollar Amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof (or if less, the entire principal amount
thereof outstanding).

 

5 Any prepayment of Swingline Loans shall be in an aggregate Dollar Amount of
$100,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

 

 

 

 

 

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

            [________________],   a  [________________________]         By:    
Name:     Title:  

 

 

 

 

 

EXHIBIT E

 

[FORM OF] SWINGLINE LOAN NOTICE

 

 

TO: Bank of America, N.A., as Administrative Agent and Swingline Lender

 

RE: Credit Agreement, dated as of June 2, 2017 by and among Blackbaud, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Borrower from
time to time party thereto as subsidiary borrowers (the “Subsidiary Borrowers”
and, together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an Issuing Lender (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

  

 

DATE: [Date]    

  

The undersigned hereby requests a Swingline Loan:

  

  1. On __________ (the “Credit Extension Date”)

 

  2. In the amount of $ __________.

 

The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in Section 2.4(a) of the Credit Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Section 5.2 shall be satisfied on and as of the date of the Credit Extension
Date.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

            BLACKBAUD, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  

 

 

 

EXHIBIT F

 

[FORM OF] OFFICER’S COMPLIANCE CERTIFICATE

  

The undersigned, on behalf of Blackbaud, Inc. (the “Company”), hereby certifies
to the Administrative Agent and the Lenders each as defined in the Credit
Agreement referred to below, as follows:

 

1.       This Officer’s Compliance Certificate (this “Certificate”) is delivered
to you pursuant to [Section 7.2] [Section 2.8(c)] [Section 2.9(c)] of the Credit
Agreement, dated as of June 2, 2017 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Company, certain
Subsidiaries of the Borrower from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the lenders who are or may a
become party thereto, as Lenders (the “Lenders”), and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

2.       I have reviewed the financial [statements] [projections]1 of the
Company and its Subsidiaries dated as of ______________ and for the
______________ period[s] then ended and [such statements fairly present in all
material respects the financial condition of the Company and its Subsidiaries on
a Consolidated basis as of the dates indicated and the results of their
operations and cash flows for the period[s] indicated] [represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Company and its Subsidiaries, taken as a whole, in all
material respects].

 

3.       I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Company and its
Subsidiaries during the accounting period covered by the financial [statements]
[projections] referred to in Paragraph 2 above. Such review has not disclosed
the existence [at the end of such accounting period] [as of the [Revolving
Credit Increase Effective Date] [Incremental Term Loan Effective Date]] of any
condition or event that constitutes a Default or an Event of Default [or that
shall constitute a Default or an Event of Default immediately after giving
effect to such [increase in the Revolving Credit Commitment] [Incremental Term
Loans]], nor do I have any knowledge of the existence of any such condition or
event as at the date of this Certificate [except, if such condition or event
existed or exists, describe the nature and period of existence thereof and what
action the Borrowers have taken, are taking and propose to take with respect
thereto].

 

4.       The Applicable Margin and calculations determining such figures are set
forth on the attached Schedule 1 and the Company and its Restricted Subsidiaries
are in [pro forma]2 compliance with the financial covenants contained in Section
9.1 and Section 9.23 of the Credit Agreement as shown on such Schedule 1.

 

 

 

 

 

 

 

1 To be used in Officer’s Compliance Certificate delivered pursuant to Sections
2.8(c) or 2.9(c).

 

2 To be used in Officer’s Compliance Certificate delivered pursuant to Sections
2.8(c) or 2.9(c).

 

3 To be used in Officer’s Compliance Certificate delivered pursuant to Sections
2.8(c) or 2.9(c).

 

 

 

 

 

 

 

5.       [Attached hereto as Schedule 2 are (i) calculations of the total assets
and EBITDA of the Company and its Restricted Subsidiaries (determined on a
Consolidated basis in accordance with GAAP) and (ii) a list of each Subsidiary
that is not a Material Domestic Subsidiary or a Material Foreign Subsidiary and
the total assets and EBITDA of each such Subsidiary.] 4

  

6.       Attached hereto as Schedule 3 are unaudited consolidating financial
statements reflecting adjustments necessary to eliminate the assets, accounts
and operations of Unrestricted Subsidiaries from such financial statements
referred to in Paragraph 2 above. I have reviewed such financial statements and
such statements fairly present in all material respects the financial condition
and results of the operations of the Company and its Restricted Subsidiaries.5

 

 

[Signature Page Follows]

 

 

 

 

4  To be used in Officer’s Compliance Certificate delivered pursuant to Annual
Financial Statements pursuant to Section 7.2.

 

5 To be used in Officer’s Compliance Certificate delivered in any period in
which there exist any Unrestricted Subsidiaries.

 

 

 

WITNESS the following signature as of the ____ day of ________, ____.

 

 

            BLACKBAUD, INC.         By:       Name:       Title:  

  

 

 

 

Schedule 1
to
Officer’s Compliance Certificate

 

[To be provided by Company]

  

 

 

 

[Schedule 2
to
Officer’s Compliance Certificate]

 

[To be provided by Company]

 

 

 

 

 

 

Schedule 3
to
Officer’s Compliance Certificate

 

[To be provided by Company]

 

 

 

 

EXHIBIT G

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]1 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 

1. Assignor[s]:                             2. Assignee[s]:                    

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

 

  3. Borrower:                              Blackbaud, Inc., a Delaware
corporation and certain Subsidiaries of the Borrower from time to time party
thereto as subsidiary borrowers (the “Subsidiary Borrowers” and, together with
the Company, each a “Borrower” and collectively the “Borrowers”)

 

 

 

 

  1 Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

 

 

 

 

 

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement.

 

5. Credit Agreement:           The Credit Agreement dated as of June 2, 2017,
among the Borrowers, the lenders and other financial institutions from time to
time party thereto, and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an Issuing Lender.

 

 

6. Assigned Interest[s]:

 

Assignor[s]   Assignee[s]   Facility Assigned   Aggregate Amount of Commitment/
Loans for all Lenders     Amount of Commitment/ Loans Assigned   Percentage
Assigned of Commitment/ Loans   CUSIP Number             $       $     %        
        $       $     %                 $       $     %    

  

[7.          Trade Date:          ______________]2

 

Effective Date: _____________ ___, 20__.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

  2 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

        ASSIGNOR[S]
[NAME OF ASSIGNOR]         By:       Title:

 

        ASSIGNEE[S]
[NAME OF ASSIGNEE]         By:       Title:

 

[Consented to and]3 Accepted: 

 

 

    BANK OF AMERICA, N.A.,
     as Administrative Agent     By:       Title:

 

[Consented to:

 

BLACKBAUD, INC.

 

 

    By     Title: ] 4

 

 

 

 

 

 

      [Consented to:  

BANK OF AMERICA, N.A., as an Issuing Lender and Swingline Lender

 

    By     Title:

 

 

 

 

 

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

 

 

 

  

      Consented to:   [                    ], as an Issuing Lender     By:    
Title:] 5

 

 

 

 

 

5 To be added only if the consent of each Issuing Bank and the Swingline Lender
is required by the terms of the Credit Agreement.

  

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.       Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (including, in the case of any assignment of any Designated
Currency Tranche Revolving Credit Commitment that the Assignee is able to fund
in Agreed Currencies as and when required under the Credit Agreement), subject
to receipt of such consents, if any, as may be required under Section 13.9 of
the Credit Agreement, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the] [the relevant] Assigned Interest, shall have the obligations of
a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including, for the avoidance of doubt, pursuant to Section 4.11(e) of
the Credit Agreement), duly completed and executed by [the][such] Assignee, and
(viii) it is not a Disqualified Institution or a Defaulting Lender; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 

 

 

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

 

 

 

 

 

EXHIBIT H


 

FORM OF GUARANTY AGREEMENT

 

 

 

  

GUARANTY AGREEMENT

 

dated as of [___________]

 

by and among

 

BLACKBAUD, INC. and

 

certain Subsidiaries of BLACKBAUD, INC.,
as Guarantors,

 

in favor of

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

 

GUARANTY AGREEMENT, dated as of [_________], made by BLACKBAUD, INC., a Delaware
corporation (the “Company”), certain Subsidiaries of the Borrower (each an
“Initial Guarantor” and collectively, the “Initial Guarantors”) and those
additional Subsidiaries of the Company which become parties to this Guaranty by
executing a supplement hereto (a “Guaranty Supplement”) substantially in the
form attached hereto as Annex I (such additional Subsidiaries, together with the
Initial Guarantors and the Borrower (in its capacity as a Guarantor of Hedging
Obligations between any Credit Party (other than the Borrower) and any Lender or
an Affiliate of a Lender and any Bank Product Debt owing by any Credit Party
(other than the Borrower)), each a “Guarantor” and collectively, the
“Guarantors”), in favor of Bank of America, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the holders of the Guaranteed Obligations (as
defined below).

 

PRELIMINARY STATEMENTS

 

WHEREAS, pursuant to the terms of the Credit Agreement dated as of June 2, 2017
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Company, certain Subsidiaries of the Company from
time to time party thereto as subsidiary borrowers (the “Subsidiary Borrowers”
and, together with the Company, each a “Borrower” and, collectively, the
“Borrowers”), the financial institutions (the “Lenders”) from time to time party
thereto and the Administrative Agent, the Lenders have agreed to make Extensions
of Credit to the Borrowers upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, the Borrower and the Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Guarantors; and

 

WHEREAS, pursuant to Section 5.1(a) and Section 8.11 of the Credit Agreement,
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of itself and the Secured Parties;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of itself and the Secured Parties, as follows:

 

Article I

DEFINED TERMS

 

SECTION 1.1          Definitions. The following terms when used in this Guaranty
shall have the meanings assigned to them below:

 

“Additional Guarantor” means each Subsidiary of the Borrower which hereafter
becomes a Guarantor pursuant to Section 4.16 hereof and Section 8.11 of the
Credit Agreement.

 

“Allocable Amount” has the meaning set forth in Section 2.3.

 

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented, and under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
or proceeding thereunder).

 

 

 

 

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor Payment” has the meaning set forth in Section 2.3.

 

“Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or
otherwise modified.

 

“Original Currency” has the meaning set forth in Section 2.11.

 

“Secured Party” has the meaning set forth in Section 2.1.

 

“Specified Currency” has the meaning set forth in Section 4.18.

 

SECTION 1.2          Other Definitional Provisions. 

 

Capitalized terms used and not otherwise defined in this Guaranty including the
preambles and recitals hereof shall have the meanings ascribed to them in the
Credit Agreement. In the event of a conflict between capitalized terms defined
herein and in the Credit Agreement, the Credit Agreement shall control. The
words “hereof,” “herein”, “hereto” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and Section references are to this
Guaranty unless otherwise specified. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

Article II

GUARANTY

 

SECTION 2.1           Guaranty. 

 

Each Guarantor hereby, jointly and severally with the other Guarantors,
unconditionally and irrevocably guarantees as primary obligor and not as surety
to the Administrative Agent for the ratable benefit of itself and the holders of
the Guaranteed Obligations (each a “Secured Party” and collectively, the
“Secured Parties”), and their respective permitted successors, endorsees,
transferees and assigns, the prompt payment and performance of all Obligations
(including, without limitation, all Bank Product Debt of any Credit Party or its
Subsidiaries), whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter becomes
barred by the statute of limitations, whether enforceable or unenforceable as
against the Borrower or any Subsidiary thereof, whether or not discharged,
stayed or otherwise affected by any Applicable Insolvency Law or proceeding
thereunder, whether created directly with the Administrative Agent or any
Secured Party or acquired by the Administrative Agent or any Secured Party
through assignment, endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all such Obligations, including all of the foregoing being hereafter
collectively referred to as the “Guaranteed Obligations”); provided, that
“Guaranteed Obligations” of a Guarantor shall exclude any Excluded Hedging
Obligations of such Guarantor.

 

 

 2

 

 

SECTION 2.2          Bankruptcy Limitations on each Guarantor. 

 

Notwithstanding anything to the contrary contained in Section 2.1, it is the
intention of each Guarantor, the Administrative Agent and the Secured Parties
that, in any proceeding involving the bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution or insolvency or any similar
proceeding with respect to any Guarantor or its assets, the amount of such
Guarantor’s obligations with respect to the Guaranteed Obligations shall be
equal to, but not in excess of, the maximum amount thereof not subject to
avoidance or recovery by operation of Applicable Insolvency Laws after giving
effect to Section 2.3. To that end, but only in the event and to the extent that
after giving effect to Section 2.3, such Guarantor’s obligations with respect to
the Guaranteed Obligations or any payment made pursuant to such Guaranteed
Obligations would, but for the operation of the first sentence of this Section
2.2, be subject to avoidance or recovery in any such proceeding under Applicable
Insolvency Laws after giving effect to Section 2.3, the amount of each
Guarantor’s obligations with respect to the Guaranteed Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Guarantor’s obligations with
respect to the Guaranteed Obligations unenforceable or avoidable or otherwise
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made pursuant to the Guaranteed Obligations exceeds the limitation of
the first sentence of this Section 2.2 and is otherwise subject to avoidance and
recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Guaranteed Obligations as limited
by the first sentence of this Section 2.2 shall in all events remain in full
force and effect and be fully enforceable against each Guarantor. The first
sentence of this Section 2.2 is intended solely to preserve the rights of the
Administrative Agent hereunder against each Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, any Borrower, any other Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.

 

SECTION 2.3          Agreements for Contribution.  To the extent any Guarantor
is required, by reason of its obligations hereunder, to make a payment (a
“Guarantor Payment”) in an amount which, taking into account all other previous
or concurrent payments made by any other Guarantor pursuant to this Guaranty,
would be greater than the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Guarantor’s Allocable Amount (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantors as
determined immediately prior to the making of such Guarantor Payment, then such
Guarantor shall have an enforceable right of contribution against the Borrower
and the remaining Guarantors, and the Borrower and the remaining Guarantors
shall be liable for repayment of the full amount of such excess payment, pro
rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment. Subject only to the subordination provided in Section
2.3(d), such Guarantor further shall be subrogated to any and all rights of the
Secured Parties against the Borrower and the remaining Guarantors to the extent
of such excess payment. As of any date of determination, the “Allocable Amount”
of any Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(b)       To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.

 

 

 3

 

 

(c)       To the extent that any Guarantor would, but for the operation of this
Section 2.3, be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
Sections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution and indemnity, to the full extent provided in the foregoing
Sections 2.3(a) and (b), against the Borrower and the remaining Guarantors, such
that all obligations of all of the Guarantors hereunder and under this Section
2.3 shall be allocated in a manner such that no Guarantor shall be rendered
insolvent for any purpose under Applicable Insolvency Law by reason of its
incurrence of such obligations.

 

(d)       Notwithstanding any payment or payments by any of the Guarantors
hereunder, or any set-off or application of funds of any of the Guarantors by
the Administrative Agent or any Secured Party, or the receipt of any amounts by
the Administrative Agent or any Secured Party with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Borrower or the other Guarantors or against any collateral security
held by the Administrative Agent or any Secured Party for the payment of the
Guaranteed Obligations nor shall any of the Guarantors seek any reimbursement
from the Borrower or any of the other Guarantors in respect of payments made by
such Guarantor in connection with the Guaranteed Obligations, until all amounts
owing to the Administrative Agent and the Secured Parties on account of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

 

(e)       This Section 2.3 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 2.3 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(f)       The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

SECTION 2.4          Nature of Guaranty. Each Guarantor agrees that this
Guaranty is a continuing, unconditional guaranty of payment and performance and
not of collection, and that its obligations under this Guaranty shall be
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations whether executed by any such Guarantor, any other
guarantor or by any other party and shall be primary, absolute and
unconditional, irrespective of, and unaffected by:

 

(i)       the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which the Borrower, any Guarantor
or any of their respective Subsidiaries or Affiliates is or may become a party;

 

 

 4

 

 

(ii)       the absence of any action to enforce this Guaranty, the Credit
Agreement or any other Loan Document or the waiver or consent by the
Administrative Agent or any Secured Party with respect to any of the provisions
of this Guaranty, the Credit Agreement or any other Loan Document;

 

(iii)       the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Secured
Party in respect of such security or guaranty (including, without limitation,
the release of any such security or guaranty);

 

(iv)       any structural change in, restructuring of or similar change of the
Borrower, any Guarantor or any of their respective Subsidiaries;

 

(v)       any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than the
defense of payment or performance); or

 

(vi)       any direction as to application of payment by the Borrower or by any
other party;

 

it being agreed by each Guarantor that, subject to the first sentence of Section
2.2, its obligations under this Guaranty shall not be discharged until the final
indefeasible payment (or, in the case of Letters of Credit, Cash Collateralized
in accordance with the terms of the Credit Agreement) and performance, in full,
of the Guaranteed Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) and the Commitments are terminated; provided
that a Guarantor may be released from the Guaranteed Obligations pursuant to
Section 4.15 of this Guaranty.

 

(b)       Each Guarantor represents, warrants and agrees that its obligations
under this Guaranty are not and shall not be subject to any counterclaims,
offsets or defenses of any kind against the Administrative Agent, the Secured
Parties or the Borrower whether now existing or which may arise in the future.

 

(c)       Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any Guarantor, on
the one hand, and the Administrative Agent and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.

 

SECTION 2.5          Waivers.

 

To the extent permitted by law, each Guarantor expressly waives all of the
following rights and defenses (other than the defense of payment or performance)
and agrees not to take advantage of or assert any such right or defense:

 

(a)       any rights it may now or in the future have under any statute, or at
law or in equity, or otherwise, to compel the Administrative Agent or any
Secured Party to proceed in respect of the Obligations against the Borrower or
any other Person or against any security for or other guaranty of the payment
and performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Guarantor;

 

(b)       any defense based upon the failure of the Administrative Agent or any
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, any Guarantor or any other Person or any security for the
payment and performance of the Guaranteed Obligations;

 

 

 5

 

 

(c)       any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Guarantor of its obligations under, or the enforcement by
the Administrative Agent or the Secured Parties of this Guaranty;

 

(d)       any right of diligence, presentment, demand, protest and notice
(except as specifically required herein) of whatever kind or nature with respect
to any of the Guaranteed Obligations and waives, to the extent permitted by
Applicable Laws, the benefit of all provisions of law which are or might be in
conflict with the terms of this Guaranty; and

 

(e)       any and all right to notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Secured Party upon, or acceptance of, this Guaranty.

  

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Secured Party which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement and the other
Loan Documents and, but for this Guaranty and such waivers, the Administrative
Agent and Secured Parties would decline to enter into the Credit Agreement and
the other Loan Documents.

 

SECTION 2.6          Modification of Loan Documents, etc. 

 

Neither the Administrative Agent nor any Secured Party shall incur any liability
to any Guarantor as a result of any of the following, and none of the following
shall impair or release this Guaranty or any of the obligations of any Guarantor
under this Guaranty:

 

(a)       any change or extension of the manner, place or terms of payment of,
or renewal or alteration of all or any portion of, the Guaranteed Obligations;

 

(b)       any action under or in respect of the Credit Agreement or the other
Loan Documents in the exercise of any remedy, power or privilege contained
therein or available to any of them at law, in equity or otherwise, or waiver or
refrain from exercising any such remedies, powers or privileges;

 

(c)       any amendment or modification, in any manner whatsoever, of the Credit
Agreement or any other Loan Document;

 

(d)       any extension or waiver of the time for performance by the Borrower,
any Guarantor or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Agreement or
any other Loan Document, or waive such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

 

(e)       any taking and holding of security or collateral for the payment of
the Obligations or the sale, exchange, release, disposal of, or other dealing
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the Secured Parties have been granted a Lien, to secure
any Indebtedness of the Borrower, any Guarantor or any other Person to the
Administrative Agent or the Secured Parties;

 

 

 6

 

 

(f)       any release of anyone who may be liable in any manner for the payment
of any amounts owed by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Secured Party;

 

(g)       any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Borrower, any Guarantor or any other Person are subordinated to the claims of
the Administrative Agent or any Secured Party; or

 

(h)       any application of any sums by whomever paid or however realized to
any Obligations owing by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Secured Party in such manner as the Administrative
Agent or any Secured Party shall determine in its reasonable discretion.

 

SECTION 2.7          Demand by the Administrative Agent.  

 

In addition to the terms set forth in this Article II and in no manner imposing
any limitation on such terms, if all or any portion of the then outstanding
Guaranteed Obligations under the Credit Agreement are declared to be immediately
due and payable, then the Guarantors shall, upon demand in writing therefor by
the Administrative Agent to the Guarantors, pay all or such portion of the
outstanding Guaranteed Obligations due hereunder then declared due and payable.
Notwithstanding the foregoing, each Guarantor agrees that, in the event of the
dissolution or insolvency of the Borrower or any Guarantor, or the inability or
failure of the Borrower or any Guarantor to pay debts as they become due, or an
assignment by the Borrower or any Guarantor for the benefit of creditors, or the
commencement of any case or proceeding in respect of the Borrower or any
Guarantor under bankruptcy, insolvency or similar laws, and if such event shall
occur at a time when an Event of Default exists and any of the Guaranteed
Obligations may not then be due and payable, each Guarantor will pay to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, forthwith the full
amount which would be payable hereunder by each Guarantor if all such Guaranteed
Obligations were then due and payable.

 

SECTION 2.8          Remedies.  

 

Upon the occurrence and during the continuance of any Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, enforce against
the Guarantors their respective obligations and liabilities hereunder and
exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement or the other Loan
Documents or otherwise.

 

SECTION 2.9          Benefits of Guaranty.  

 

The provisions of this Guaranty are for the benefit of the Administrative Agent
and the Secured Parties and their respective permitted successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between the
Borrower, the Administrative Agent and the Secured Parties, the obligations of
the Borrower under the Credit Agreement and the other Loan Documents. In the
event all or any part of the Obligations are transferred, endorsed or assigned
by the Administrative Agent or any Lender to any Person or Persons as permitted
under the Credit Agreement, any reference to an “Administrative Agent” or
“Lender” herein shall be deemed to refer equally to such Person or Persons.

 

 

 7

 

 

 

SECTION 2.10          Termination; Reinstatement.  Subject to subsection (c)
below, this Guaranty shall remain in full force and effect until all the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated.

 

(b)       No payment made by any Borrower, any Guarantor, or any other Person
received or collected by the Administrative Agent or any Secured Party from any
Borrower, any Guarantor, or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the obligations of the
Guarantors or any payment received or collected from such Guarantor in respect
of the obligations of the Guarantors), remain liable for the obligations of the
Guarantors up to the maximum liability of such Guarantor hereunder until the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated.

 

(c)       Each Guarantor agrees that, if any payment made by the Borrower or any
other Person applied to the Obligations is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid by the Administrative Agent or any Secured
Party to the Borrower, its estate, trustee, receiver or any other Person,
including, without limitation, any Guarantor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder shall be and remain in full force and effect, as
fully as if such payment had never been made, and, if prior thereto, this
Guaranty shall have been canceled or surrendered, this Guaranty shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment.

 

SECTION 2.11          Payments. 

 

Payments by the Guarantors shall be made to the Administrative Agent, to be
credited and applied to the Guaranteed Obligations in accordance with Sections
4.4 and 11.4 of the Credit Agreement, in Same Day Funds to an account designated
by the Administrative Agent at the Administrative Agent’s Office (or, with
respect to the Designated Currency Tranche, in the applicable Lending Office) or
at any other address that may be specified in writing from time to time by the
Administrative Agent. Notwithstanding the foregoing provisions of this Section,
if, with respect to any Loan in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which such Loan was made (the “Original
Currency”) no longer exists or the applicable Guarantor is not able to make
payment to the Administrative Agent for the account of the Secured Parties in
such Original Currency, then all payments to be made by such Guarantor hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of payment and as such amount shall be
determined pursuant to the Credit Agreement) of such payment due, it being the
intention of the parties hereto that the Guarantors take all risks of the
imposition of any such currency control or exchange regulations.

 

 

 8

 

 

SECTION 2.12          Keepwell. 

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under this Agreement and
the other Loan Documents in respect of Hedging Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 2.12
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 2.12 or otherwise under this
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 2.12 shall remain in full force and
effect until all the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) are paid in full
(or, in the case of Letters of Credit, cash collateralized in accordance with
the terms of the Credit Agreement) and the Commitments are terminated. Each
Qualified ECP Guarantor intends that this Section 2.12 constitute, and this
Section 2.12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Credit Party for all purposes of
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to make any Extensions of
Credit each Guarantor hereby represents and warrants that:

 

SECTION 3.1          Existence. 

 

Such Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, has the power
and authority to own its properties and to carry on its business as now being
and hereafter proposed to be conducted and is duly qualified and authorized to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.2          Authorization of Agreement; Enforceability. 

 

Such Guarantor has the right, power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Guaranty in accordance with its terms. This Guaranty has been duly
executed and delivered by the duly authorized officers of such Guarantor and
this Guaranty constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

SECTION 3.3          No Conflict; Consents.  

 

The execution, delivery and performance by such Guarantor of this Guaranty in
accordance with its terms and the transactions contemplated hereby do not and
will not, by the passage of time, the giving of notice or otherwise, (i) require
any material Governmental Approval except any approval previously or
concurrently received or violate any material Applicable Law, in each case
relating to such Guarantor; (ii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of such Guarantor; (iii) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument in an aggregate principal amount of at least $40,000,000 or under
which amounts payable or receivable are at least $40,000,000 to which such
Person is a party or by which any of its properties may be bound; (iv) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Guarantor or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty, other than (A) consents, authorizations,
filings or other acts or consents obtained or for which the failure to obtain or
make would not individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect and (B) consents or filings, if any, under the UCC.

 

 

 9

 

 

SECTION 3.4          Litigation.  

 

Except for matters that would not reasonably be expected, individually, or in
the aggregate, to have a Material Adverse Effect, there are no actions, suits or
proceedings pending nor, to the knowledge of such Guarantor, threatened in
writing against or in any way relating adversely to or affecting such Guarantor
or any its respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority.

 

SECTION 3.5          Title to Assets.  

 

Such Guarantor has such title to the real property owned or leased by it as is
necessary to the conduct of its business and valid and legal title to all of its
personal property and assets.

 

SECTION 3.6          Liens.  

 

None of the properties and assets of such Guarantor is subject to any Lien,
except Permitted Liens.

 

SECTION 3.7          [Intentionally omitted].

 

SECTION 3.8          Compliance with the Credit Agreement.

 

Until the Obligations (other than contingent indemnification obligations not yet
due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated, such Guarantor shall comply with
the provisions of Articles VII, VIII, IX and X of the Credit Agreement as if a
party thereto.

 

Article IV

MISCELLANEOUS

 

SECTION 4.1          Amendments, Waivers and Consents.

 

None of the terms, covenants, agreements or conditions of this Guaranty may be
amended, supplemented or otherwise modified, nor may they be waived, nor may any
consent be given, except in accordance with Section 13.2 of the Credit
Agreement.

 

SECTION 4.2          Notices.

 

All notices and communications hereunder shall be given to the addresses and
otherwise made in accordance with Section 13.1 of the Credit Agreement; provided
that notices and communications to the Guarantors shall be directed to the
Guarantors at the address of the Borrower set forth on Schedule 1.1(a) of the
Credit Agreement.

 

SECTION 4.3          Enforcement Expenses, Indemnification, Taxes. The
Guarantors shall, jointly and severally, pay all reasonable, out-of-pocket
expenses (including, without limitation, attorney’s fees and expenses incurred
by the Administrative Agent and each Lender) to the extent the Borrower would be
required to do so pursuant to Section 13.4 of the Credit Agreement. All such
costs and expenses shall be additional Guaranteed Obligations.

 

(b)       The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Guaranty shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 4.11 of
the Credit Agreement.

 

(c)       The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party to the extent the Borrower would be required to do so pursuant
to Section 13.4 of the Credit Agreement.

 

(d)       All amounts due under this Section shall be payable promptly after
demand therefor. The agreements in this Section 4.3 shall survive termination of
the Commitments and repayment of the Obligations and all other amounts payable
under the Credit Agreement and the other Loan Documents.

 

 

 10

 

 

SECTION 4.4          Governing Law; Submission to Jurisdiction; Venue. 

 

The terms of Section 13.6 of the Credit Agreement with respect to governing law,
submission to jurisdiction and venue are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.  Waiver of Jury
Trial.  (a)       Jury Trial. The terms of Section 13.7 of the Credit Agreement
with respect to waiver of jury trial are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.

 

(a)       Preservation of Certain Remedies. The parties hereto and the other
Loan Documents preserve, without diminution, certain remedies that such Persons
may employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Guaranty or any Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court of proper jurisdiction or by self help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale, (ii)
all rights of self help including peaceful occupation of property and collection
of rents, set off, and peaceful possession of property and (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and in filing an involuntary
bankruptcy proceeding.

 

SECTION 4.6          Injunctive Relief, Punitive Damages. 

 

(a)       Each Guarantor recognizes that, in the event such Guarantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Guaranty, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Secured Parties. Therefore, each Guarantor agrees
that the Administrative Agent and the Secured Parties, at the Required Lenders’
option, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

(b)       The Administrative Agent and each Guarantor hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to this Guaranty, the Credit Agreement, the Notes or the other Loan
Documents and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any dispute, claim or controversy arising out of, connected with
or relating to this Guaranty or any Loan Document.

 

SECTION 4.7          No Waiver by Course of Conduct, Cumulative Remedies.

 

Neither the Administrative Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 4.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any Secured Party in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between any Guarantor, the Administrative Agent
and any Secured Parties or their respective agents or employees shall be
effective to change, modify or discharge any provision of this Guaranty or to
constitute a waiver of any Event of Default. The enumeration of the rights and
remedies of the Administrative Agent and the Secured Parties set forth in this
Guaranty is not intended to be exhaustive and the exercise by the Administrative
Agent and the Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.

 

 

 11

 

 

SECTION 4.8          Successors and Assigns. 

 

This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Guarantor (and shall bind all
Persons who become bound as a Guarantor under this Guaranty), the Administrative
Agent and the Secured Parties and their successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent and the Secured Parties (given in accordance with Section 4.1).

 

SECTION 4.9          Severability. 

 

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 4.10          Titles and Captions.  

 

Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Guaranty are for convenience only, and neither limit nor
amplify the provisions of this Guaranty.

 

SECTION 4.11          Counterparts.  

 

This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Guaranty.

 

SECTION 4.12          Set-Off. 

 

Upon the occurrence and during the continuance of any Event of Default, subject
to Section 13.5 of the Credit Agreement, each Guarantor hereby irrevocably
authorizes the Administrative Agent and each Secured Party at any time and from
time to time pursuant to Section 13.5 of the Credit Agreement to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), other than deposits in Blackbaud Payment Services
Accounts, in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party to or for the credit or the account of such Guarantor, or any
part thereof in such amounts as the Administrative Agent or such Secured Party
may elect, against and on account of the obligations and liabilities of such
Guarantor to the Administrative Agent or such Secured Party hereunder and claims
of every nature and description of the Administrative Agent or such Secured
Party against such Guarantor, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such Secured Party may elect, whether or not the
Administrative Agent or any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section 4.12 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

 

SECTION 4.13          Integration.  

 

This Guaranty, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
This Guaranty was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

 

 12

 

 

SECTION 4.14          Acknowledgements. 

 

Each Guarantor hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents to which it is a party;

 

(b)       neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

SECTION 4.15          Releases. 

 

At such time as (a) the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) are paid in full
(or, in the case of Letters of Credit, cash collateralized in accordance with
the terms of the Credit Agreement) and the Commitments are terminated, this
Guaranty and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, or (b) a Guarantor ceases to be a Material Subsidiary of the Borrower
in connection with a transaction permitted under the terms and conditions of the
Credit Agreement, such Guarantor shall be released from the Guaranteed
Obligations (other than obligations expressly stated to survive the termination
of this Guaranty).

 

SECTION 4.16          Additional Guarantors. 

 

Each Material Subsidiary of the Borrower that is required to become a party to
this Guaranty pursuant to Section 8.11 of the Credit Agreement shall become a
Guarantor for all purposes of this Guaranty upon execution and delivery by such
Subsidiary of a Guaranty Supplement.

 

SECTION 4.17          Powers Coupled with an Interest. 

 

All authorizations and agencies herein contained are irrevocable and powers
coupled with an interest.

 

SECTION 4.18          Judgment Currency.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Guarantor hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
such other currency at the Administrative Agent’s main office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Guarantor in respect of any sum due to such Secured Party or
Administrative Agent (as the case may be) hereunder shall, notwithstanding any
judgment in a currency other than the Specified Currency, be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in such other currency such Secured Party
or the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Secured Party or the Administrative Agent, as the
case may be, in the Specified Currency, each Guarantor agrees, to the fullest
extent that they may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Secured Party or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the Specified Currency so purchased exceeds the sum originally due to such
Secured Party or the Administrative Agent, as the case may be, in the Specified
Currency, the applicable Secured Party or the Administrative Agent, as the case
may be, agrees to remit such excess to such Guarantor.

   

[Signature Pages to Follow]

 

 13

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty by
its duly authorized officer, all as of the day and year first above written.

 

 

  BLACKBAUD, INC., as Guarantor      

 

  By:  

 

  Name:  

 

  Title:  

 

 

  [_____________], as Guarantor

 

  By:  

 

  Name:  

 

  Title:  

 

[Signature Pages Continue]

 

 



 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent      

 

  By:  

 

  Name:  

 

  Title:  

 

 



 

 

 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of [____________], made by each of the Material Domestic Subsidiaries
of Blackbaud, Inc. (the “Borrower”) listed on the signature pages thereto (each
an “Initial Guarantor”, and together with any additional Material Domestic
Subsidiaries which become parties to the Guaranty by executing Guaranty
supplements thereto substantially similar in form and substance hereto, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, under the Credit Agreement. Each capitalized term used
herein and not defined herein shall have the meaning given to it in the
Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company],
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Article III of the Guaranty
are true and correct in all material respects (without duplication with respect
to any materiality qualifications set forth in any individual representation and
warranty) as of the date hereof (except to the extent such representation and
warrant relates to an earlier date).

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, ____.

 

  [NAME OF NEW GUARANTOR]      

 

  By:  

 

  Title:  

 

 

 

 



 

 

EXHIBIT I


 

[FORM OF] PLEDGE AGREEMENT

 

See Attached. 

 



 

 



EXECUTION VERSION

 





PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of June 2, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Pledge Agreement”),
is made by BLACKBAUD, INC., a Delaware corporation (the “Company”) and those
additional Subsidiaries of the Company which become parties to this Pledge
Agreement by executing a supplement hereto (a “Pledge Agreement Supplement”) in
substantially the form attached hereto as Annex I (such additional Subsidiaries,
together with the Company, as pledgors, the “Pledgors” and, each individually, a
“Pledgor”), in favor of BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the holders of the Obligations.

 

PRELIMINARY STATEMENTS

 

WHEREAS, pursuant to the terms of the Credit Agreement, dated as of June 2, 2017
(as amended, restated, supplemented or otherwise modified from time to time,
this “Credit Agreement”), by and among the Company, the other borrowers from
time to time party thereto (collectively with the Company, the “Borrowers”), the
financial institutions (the “Lenders”) from time to time party thereto and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrowers upon the terms and subject to the conditions set forth therein;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Extensions of Credit to the Borrowers under the Credit
Agreement that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent, for the ratable benefit of itself and
holders of the Obligations;

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Administrative Agent and the Secured Parties to enter into and make available
Extensions of Credit pursuant to the Credit Agreement, the Pledgors hereby agree
with the Administrative Agent, for the ratable benefit of itself and the holders
of the Obligations, as follows:

 

SECTION 1.     Defined Terms.

 

(a)            The following terms shall have the following meanings:

 

“Code” means the Uniform Commercial Code as in effect in the State of New York
(as amended or otherwise modified from time to time); provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

 

“Collateral” means the Stock Collateral and the Partnership/LLC Collateral;
provided that notwithstanding the foregoing, “Collateral” shall not include any
Excluded Capital Stock.

 





 

 

“Excluded Capital Stock” means (a) any Capital Stock in any Foreign Subsidiary
that is not a First Tier Foreign Subsidiary, (b) any Capital Stock in any
Foreign Subsidiary (including for the avoidance of doubt any Excluded Domestic
Subsidiary) in excess of 65% of the total outstanding voting Capital Stock in
such Foreign Subsidiary, (c) any Capital Stock in any Unrestricted Subsidiary,
(d) pledges of, and security interests in, certain assets, which are prohibited
by Applicable Law; provided, that (i) any such limitation described in this
clause (d) on the security interests granted hereunder shall only apply to the
extent that any such prohibition would not be rendered ineffective pursuant to
the Uniform Commercial Code (assuming a customary UCC financing statement has
been filed) or could not be rendered ineffective pursuant to any other
Applicable Law and (ii) in the event of the termination or elimination of any
such prohibition contained in any Applicable Law, a security interest in such
assets shall be automatically and simultaneously granted hereunder and shall be
included as Collateral and (e) any Capital Stock in any joint venture or any
non-wholly-owned Subsidiaries to the extent the articles or certificate of
incorporation, bylaws or other governing documents or other customary agreements
with other equity holders do not permit the pledge of such Capital Stock or
require the consent of a Person other than the Company or any of its
Subsidiaries.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company, any other Pledgor or their respective
Domestic Subsidiaries directly owns or controls more than fifty percent (50%) of
such Foreign Subsidiary’s issued and outstanding shares of Capital Stock.

 

“Issuers” means the corporations that have issued the shares of Pledged Stock as
set forth in Schedule I hereto (as such schedule may be amended, restated,
supplemented or modified from time to time).

 

“Obligations” means, collectively, “Obligations” as defined in the Credit
Agreement and “Guaranteed Obligations” as defined in the Guaranty Agreement.

 

“Partnership/LLC Agreement” has the meaning set forth in Section 4(a).

 

“Partnership/LLC Collateral” means the Partnership/LLC Interests and all
Proceeds therefrom.

 

“Partnership/LLC Interests” means the entire partnership or membership interest
of the Pledgors in each Partnership/LLC (a) listed on Schedule I hereto (as such
schedule may be amended, restated, supplemented or modified from time to time)
and (b) now owned or existing or owned, acquired, or arising hereafter, in each
case including, without limitation, the Pledgors’ capital accounts, their
interest as partners or members in the net cash flow, net profit and net loss,
and items of income, gain, loss, deduction and credit of the Partnerships/LLCs,
their interests in all distributions made or to be made by the Partnerships/LLCs
to the Pledgors and all of the other economic rights, titles and interests of
the Pledgors as partners or members of the Partnerships/LLCs, whether set forth
in the partnership agreement or membership agreement of the Partnerships/LLCs,
by separate agreement or otherwise.

 

“Partnership/LLCs” means the partnership and limited liability companies that
have issued the Partnership/LLC Interests as set forth in Schedule I hereto (as
such schedule may be amended, restated, supplemented or modified from time to
time).

 

“Pledged Stock” means the shares of capital stock of each Issuer (a) listed on
Schedule I hereto (as such schedule may be amended, restated, supplemented or
modified from time to time) and (b) now owned or existing or owned, acquired, or
arising hereafter, together with all stock certificates, options or rights of
any nature whatsoever that may be issued or granted by such Issuer to the
Pledgors while this Pledge Agreement is in effect (including, without
limitation, all of the other economic rights, titles and interests of any
Pledgor as a shareholder or owner of such Issuer, whether set forth in the
articles, bylaws or other governing document of such Issuer, by separate
agreement or otherwise).

 

“Proceeds” means all “Proceeds” as such term is defined in Section 9-102(64) of
the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock and the
Partnership/LLC Interests, collections thereon, proceeds of sale thereof or
distributions with respect thereto.

 



2

 

 

“Secured Parties” means the holders of the Obligations and “Secured Party” means
any one of them.

 

“Security Interests” means the security interests granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

 

“Stock Collateral” means the Pledged Stock and all Proceeds therefrom.

 

(b)           Capitalized terms defined in the Credit Agreement and not
otherwise defined herein shall have the meaning assigned thereto in the Credit
Agreement. Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof. Capitalized terms defined in the Code
and not otherwise defined herein shall have the meaning assigned thereto in the
Code.

 

SECTION 2.     Pledge and Grant of Security Interest. The Pledgors hereby
deliver to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Secured Parties, all certificates representing the
Pledged Stock and Partnership/LLC Interests and hereby grant to the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Secured Parties, a security interest in the Pledged Stock, Partnership/LLC
Interests and all other Collateral, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations; provided, that any Security
Interest in any Collateral constituting Pledged Stock or Partnership/LLC
Interests issued by any Issuer or Partnership/LLC that is (a) an Excluded
Domestic Subsidiary or (b) which is not organized under the laws of any
political subdivision of the United States shall be limited to sixty-five
percent (65%) of all issued and outstanding shares of all classes of voting
Capital Stock of such Issuer or Partnership/LLC and one hundred percent (100%)
of all issued and outstanding shares of all classes of non-voting Capital Stock
of such Issuer or Partnership/LLC; provided, further that notwithstanding the
foregoing, such pledge and grant of Security Interest hereunder shall not
include any Excluded Capital Stock.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of capital stock and/or partnership and membership
interests to the Administrative Agent as collateral security for the
Obligations. Upon such pledge and delivery to the Administrative Agent, such
additional shares of capital stock and/or partnership and membership interests
shall be deemed to be part of the Pledged Stock and/or Partnership/LLC
Interests, as applicable, of such Pledgor and shall be subject to the terms of
this Pledge Agreement whether or not Schedule I has been amended to refer to
such additional shares as required by Section 7(i).

 

SECTION 3.     Stock Powers; Register of Pledge. Concurrently with the delivery
to the Administrative Agent of each certificate representing one or more shares
of Pledged Stock, the Pledgors shall deliver an undated stock power covering
such certificate, duly executed in blank by the applicable Pledgor.

 

SECTION 4.     Partnership/LLC Interests.

 

(a)       Notwithstanding anything to the contrary contained in any limited
liability agreement, operating agreement, membership agreement, partnership
agreement or similar agreement relating to any Partnership/LLC Interests (as
amended, restated, supplemented or otherwise modified from time to time, a
“Partnership/LLC Agreement”), each member, manager and partner shall be entitled
to pledge its Partnership/LLC Interests to, and grant and collaterally assign
to, the Administrative Agent, for the ratable benefit of itself and the Secured
Parties, a lien and security interest in its Partnership/LLC Interests without
any further consent, approval or action by any other party, including, without
limitation, any other party to any Partnership/LLC Agreement or otherwise.

 



3

 

 

(b)       Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent or its designee shall have the right (but not the
obligation) to be substituted for the applicable Pledgor as a member, manager or
partner under the applicable Partnership/LLC Agreement and the Administrative
Agent or its designee shall have all rights, powers and benefits as a member,
manager or partner, as applicable, under such Partnership/LLC Agreement. For
avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Pledge Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Partnership/LLC Agreement or otherwise shall
be necessary to permit the Administrative Agent or its designee to be
substituted as a member, manager or partner pursuant to this paragraph. The
rights, powers and benefits granted pursuant to this paragraph shall inure to
the benefit of the Administrative Agent and the Secured Parties and their
respective successors, assigns and designated agents, as intended third party
beneficiaries.

 

SECTION 5.     Pledgors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder (including, without limitation, all
of its obligations as a partner or member of any Partnership/LLC, if applicable)
to the same extent as if this Pledge Agreement had not been executed, (b) the
exercise by the Administrative Agent or any Secured Party of any of their
respective rights hereunder shall not release any Pledgor from any of its duties
or obligations under the contracts and agreements included in the Collateral
(including, without limitation, all of its obligations as a partner or member of
any Partnership/LLC, if applicable), (c) neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Pledge Agreement
(including, without limitation, any obligations or liabilities as a partner or
member of any Partnership/LLC), nor shall the Administrative Agent or any
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
Secured Party shall have any liability in contract or tort for any Pledgor’s
acts or omissions.

 

SECTION 6.     Representations and Warranties. To induce the Administrative
Agent and the Secured Parties to execute the Credit Agreement and make any
Extensions of Credit and to accept the security contemplated hereby, each
Pledgor hereby represents and warrants that:

 

(a)       Such Pledgor (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable; (ii) has the power and authority to own its properties and to
carry on its business as now being and hereafter proposed to be conducted and
(iii) is duly qualified and is authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization except where the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

 



4

 

 

(b)       The execution, delivery and performance by such Pledgor of this Pledge
Agreement (i) have all been duly authorized by all necessary action; (ii) are
within the power and authority of such Pledgor; (iii) do not and will not
require any material Governmental Approval except any approval previously or
concurrently received or violate any material Applicable Law, in each case
relating to such Pledgor or any of its Subsidiaries; (iv) do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organization documents of such Pledgor; (v) do
not and will not conflict with, result in breach of or constitute a default
under any indenture, agreement or other instrument in an aggregate principal
amount of at least $40,000,000 or under which amounts payable or receivable are
at least $40,000,000 to which such Pledgor or any of its Subsidiaries is a party
or by which any of its properties may be bound; (vi) do not and will not result
in the creation or imposition of any Lien upon or with respect to any property
now owned or hereafter acquired by such Pledgor other than Liens arising under
the Loan Documents or (vi) do not and will not require any consent or
authorization of, filing with, or other act in respect of, any arbitrator or
Governmental Authority, and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Pledge Agreement, other than (A) consents, authorizations, filings or
other acts or consents obtained or for which the failure to obtain or make would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (B) consents, authorizations, filings or other actions taken on
or before the date hereof and (C) consents or filings, if any, under the UCC.

 

(c)       This Pledge Agreement (i) has been duly executed and delivered by the
duly authorized officers of each of the Pledgors party hereto and (ii) is a
legal, valid and binding obligation of such Pledgor, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

(d)       All necessary and material permits, registrations and consents
relating to such Pledgor for such making and performance of this Pledge
Agreement by the Pledgors have been obtained (including, without limitation, the
consent of any stockholder or creditor of any Pledgor or any Issuer or any
general or limited partner or member of any Partnership/LLC).

 

(e)       [Intentionally omitted]

 

(f)       Each financing statement or financing statement amendment naming such
Pledgor as a debtor and attached hereto as Addendum A is in appropriate form for
filing in the appropriate filing offices of the states specified on Schedule II
and, upon the filing of appropriate financing statements or financing statement
amendments in such filing offices, the Security Interests will constitute a
valid, perfected first Lien (subject to Permitted Liens arising by operation of
law) to the extent such Security Interests can be perfected by the filing of
financing statements.

 

(g)       As of the Closing Date and upon each date a Pledgor becomes a party to
this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), (A) the
shares of Pledged Stock listed on Schedule I constitute (i) all of the issued
and outstanding shares of all classes of the Capital Stock (other than Excluded
Capital Stock) of each Issuer that is a Domestic Subsidiary (other than an
Excluded Domestic Subsidiary), (ii) sixty-five percent (65%) of all issued and
outstanding shares of all classes of voting Capital Stock (other than Excluded
Capital Stock) of each Issuer that is a First Tier Foreign Subsidiary or an
Excluded Domestic Subsidiary and (iii) one hundred percent (100%) of all issued
and outstanding shares of all classes of non-voting Capital Stock (other than
Excluded Capital Stock) of each Issuer that is a First Tier Foreign Subsidiary,
in each case, that constitutes Collateral; and (B) there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Issuers, except as described on Schedule I.

 



5

 

 

(h)       As of the Closing Date and upon each date a Pledgor becomes a party to
this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), (A) the
Partnership/LLC Interests listed on Schedule I constitute (i) all of the
outstanding ownership interests (other than Excluded Capital Stock) in which
each Pledgor has any right, title or interest in each Partnership/LLC which is a
Domestic Subsidiary (other than an Excluded Domestic Subsidiary), (ii)
sixty-five percent (65%) of the outstanding voting ownership interests (other
than Excluded Capital Stock) in which each Pledgor has any right, title and
interest in each Partnership/LLC which is a First Tier Foreign Subsidiary or
Excluded Domestic Subsidiary and (iii) one hundred percent (100%) of all issued
and outstanding shares of all classes of non-voting ownership interests (other
than Excluded Capital Stock) of each Partnership/LLC that is a First Tier
Foreign Subsidiary or Excluded Domestic Subsidiary; and (B) there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Partnerships/LLCs, except as described on
Schedule I.

 

(i)       The Pledged Stock has been duly authorized and validly issued and is
fully paid and nonassessable (to the extent such concept is applicable) and all
of the Partnership/LLC Interests have been duly authorized and validly issued.

 

(j)       As of the Closing Date and upon each date a Pledgor becomes a party to
this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), such
Pledgor is the record and beneficial owner of, and has good and marketable title
to, the Pledged Stock and Partnership/LLC Interests listed on Schedule I free of
any and all Liens or options in favor of, or claims of, any other Person, except
the Lien created by this Pledge Agreement and Permitted Liens.

 

(k)       As of the Closing Date and upon each date a Pledgor becomes a party to
this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), (i) such
Pledgor is organized under the laws of the jurisdiction identified on Schedule
II; (ii) the taxpayer identification number and Registered Organization number
of such Pledgor is set forth on Schedule II; (iii) the chief place of business
or chief executive office of such Pledgor is set forth on Schedule II; and (iv)
such Pledgor does no material business nor has done any material business during
the past five years under any trade name or fictitious business name except as
disclosed on Schedule II.

 

(l)       Upon delivery to the Administrative Agent of the (i) stock
certificates evidencing the Pledged Stock and (ii) the Certificated Securities
representing Partnership/LLC Interests that are Securities governed by Article 8
of the Code, the Lien granted pursuant to this Pledge Agreement will constitute
a valid, perfected first priority Lien on the Collateral (subject to Permitted
Liens arising by operation of law).

 

(m)       None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) are Securities governed by Article 8 of
the Code (except to the extent the applicable Pledgor has complied with Section
7(c) hereto and delivered, or has made arrangements for the delivery of, the
certificate representing such Partnership/LLC Interests), whether by their terms
expressly or pursuant to a Partnership/LLC Agreement that provides that such
Partnership/LLC Interests are Securities, (iii) are Investment Company
Securities (as defined in the Code) or (iv) are held or maintained in the form
of a Securities Entitlement or credited to any Securities Account.

 



6

 

 

(n)       Upon the written request of the Administrative Agent, the Pledgors
shall deliver or make available to the Administrative Agent true and complete
copies of the partnership agreements and operating agreements, as applicable,
for each of the Partnerships/LLCs, which partnership agreements and operating
agreements shall be in full force and effect.

 

SECTION 7.     Certain Covenants. The Pledgors covenant and agree with the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Secured Parties, that, from and after the date of this Pledge Agreement
until the Obligations (other than contingent indemnification obligations not yet
due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, Cash Collateralized or other arrangements made in accordance with the
terms of the Credit Agreement) and the Commitments are terminated:

 

(a)       Each Pledgor shall promptly notify the Administrative Agent, in
writing, upon obtaining knowledge of (i) any Lien (other than the Lien created
by this Pledge Agreement or Permitted Liens) on any of the Collateral which
would adversely affect the ability of the Administrative Agent to exercise any
of its remedies hereunder or (b) the acquisition or ownership by such Pledgor of
any Collateral after the date hereof. At the request of the Administrative Agent
or the Required Lenders, each Pledgor shall promptly (and in any event within
ten (10) Business Days after such request or such later date as agreed to by the
Administrative Agent) deliver to the Administrative Agent updated Schedules to
this Pledge Agreement.

 

(b)       The Pledgors agree that as partners or members in the
Partnerships/LLCs they will abide by, perform and discharge each and every
material obligation, material covenant and material agreement to be abided by,
performed or discharged by the Pledgors under the terms of the partnership
agreements and operating agreements, as applicable, of the Partnerships/LLCs to
the extent such failure would reasonably be expected to result in a Material
Adverse Effect, at no cost or expense to the Administrative Agent and the
Secured Parties.

 

(c)       If any Pledgor shall, as a result of its ownership of the Collateral,
become entitled to receive or shall receive any Certificated Securities
(including, without limitation, any certificate representing a stock dividend or
a distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any of the Collateral, or otherwise in respect thereof, such
Pledgor shall, to the extent constituting Collateral, accept the same as the
agent of the Administrative Agent, hold the same in trust for the Administrative
Agent and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations; provided, that at no time shall the Pledged Stock or
Partnership/LLC Interests of any Issuer or Partnership/LLC that is a First Tier
Foreign Subsidiary or an Excluded Domestic Subsidiary exceed sixty-five percent
(65%) of the voting Pledged Stock or voting Partnership/LLC Interests of such
Subsidiary and one hundred percent (100%) of the non-voting Pledged Stock or
non-voting Partnership/LLC Interests of such Subsidiary.

 



7

 

 

(d)            Without the prior written consent of the Administrative Agent, no
Pledgor will (i) vote to enable, or take any other action to permit, any Issuer
or Partnership/LLC to issue any stock, partnership interests, limited liability
company interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of such Issuer or Partnership/LLC except for
additional Pledged Stock or Partnership/LLC Interests that will be subject to
the Security Interest granted herein, (ii) consent to any modification,
extension or alteration of the terms of any partnership agreement or operating
agreement of the Partnerships/LLCs that is materially adverse to the interests
of the Administrative Agent under the Loan Documents, (iii) except as expressly
provided to the contrary herein or in the Credit Agreement, (A) accept a
surrender of any partnership agreement or operating agreement of any of the
Partnerships/LLCs or (B) to the extent such action is materially adverse to the
interests of the Administrative Agent under the Loan Documents, waive any breach
of or default under any partnership agreement or operating agreement of any of
the Partnerships/LLCs by any other party thereto, (iv) except as expressly
permitted pursuant to the terms of the Credit Agreement, sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Collateral, or (v) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Collateral, or any
interest therein, except the Lien created by this Pledge Agreement or Permitted
Liens. The Pledgors will defend the right, title and interest of the
Administrative Agent in and to the Collateral against the claims and demands of
all Persons whomsoever other than with respect to Permitted Liens.

 

(e)            Each Pledgor shall maintain the Security Interest created by this
Pledge Agreement as a perfected first priority Security Interest (to the extent
required to do so hereunder) (subject to Permitted Liens) and shall defend such
Security Interest against the claims and demands of all Persons whomsoever (in
each case, other than with respect to Permitted Liens arising under operation of
law).

 

(f)            No Pledgor will, except upon prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all additional
financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and, if applicable, a written supplement to the Schedules to
this Pledge Agreement:

 

(i)       change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule II;

 

(ii)       change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Pledge Agreement would become misleading; or

 

(iii)       permit any Collateral (other than Certificated Securities delivered
to the Administrative Agent pursuant to Section 2) to be held by any Securities
Intermediary, held or maintained in the form of a Securities Entitlement or
credited to any Securities Account.

 

(g)            Pursuant to Section 9-509 of the Code and any other Applicable
Law, each Pledgor authorizes the Administrative Agent to file or record
financing statements, financing statement amendments and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Pledgor in such form and in such offices as the Administrative
Agent determines appropriate to perfect the Security Interests of the
Administrative Agent under this Pledge Agreement. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of Collateral that describes such property in any
other manner as the Administrative Agent may reasonably determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
Security Interest.

 

(h)            At any time and from time to time, upon the written request of
the Administrative Agent, and at the sole expense of the Pledgors, the Pledgors
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Pledge Agreement and of the rights and powers herein granted. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be promptly delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Pledge
Agreement.

 



8

 

 

(i)       Each Pledgor shall, promptly (but in any event within thirty (30) days
or such later date as agreed to by the Administrative Agent) after the
acquisition of additional shares of capital stock of any Issuers or partnership
and membership interests of any partnership or limited liability company since
the Closing Date or since Schedule I was last updated, amend and supplement
Schedule I to refer to such additional shares.

 

SECTION 8.     Cash Dividends and Distributions; Voting Rights. Unless an Event
of Default shall have occurred and be continuing and the Administrative Agent
shall have given notice to the Pledgors of the Administrative Agent’s intent to
exercise its rights pursuant to Section 9 of this Pledge Agreement, the Pledgors
shall be permitted to receive all cash dividends and shareholder, partnership
and membership distributions paid in accordance with the terms of the Credit
Agreement in respect of the Collateral and to exercise all voting and corporate,
partnership or membership rights, as applicable, with respect to the Collateral;
provided, that no vote shall be cast or corporate, partnership or membership
right exercised or other action taken which, in the Administrative Agent’s
reasonable judgment, would impair the Collateral or which would be inconsistent
in any material respect with or result in any violation of any provision of the
Credit Agreement, any other Loan Documents or this Pledge Agreement.

 

SECTION 9.     Rights of the Administrative Agent.

 

(a)       If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the Pledgors, (i) the Administrative Agent shall have the right to receive any
and all cash dividends paid in respect of the Pledged Stock and partnership or
membership distributions, as applicable, in respect of the Partnership/LLC
Interests and make application thereof to the Obligations in the order set forth
in Section 11.4 of the Credit Agreement and (ii) all shares of the Pledged Stock
and the Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate, partnership, membership and
other rights pertaining to such shares of the Pledged Stock or Partnership/LLC
Interests at any meeting of shareholders, partners or members of the applicable
Issuer or Partnership/LLC or otherwise and (B) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such shares of the Pledged Stock or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock or Partnership/LLC Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the applicable Issuer or
Partnership/LLC, or upon the exercise by the Pledgors or the Administrative
Agent of any right, privilege or option pertaining to such shares of the Pledged
Stock or the Partnership/LLC Interests, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Stock or the Partnership/LLC
Interests with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to the Pledgors to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. In furtherance thereof, each Pledgor hereby authorizes and
instructs each Issuer or Partnership/LLC with respect to any Collateral
consisting of Pledged Stock or Partnership/LLC Interests to (i) comply with any
instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or Partnership/LLC shall be fully protected in so complying, and
(ii) upon and during the continuance of an Event of Default, if requested by the
Administrative Agent, pay any dividends, distributions or other payments with
respect to any Pledged Stock or Partnership/LLC Interests directly to the
Administrative Agent.

 



9

 

 

(b)       The rights of the Administrative Agent and the Secured Parties
hereunder shall not be conditioned or contingent upon the pursuit by the
Administrative Agent or any Secured Party of any right or remedy against the
Pledgors or against any other Person which may be or become liable in respect of
all or any part of the Obligations or against any collateral security therefor,
guarantee thereof or right of offset with respect thereto. Neither the
Administrative Agent nor any Secured Party shall be liable for any failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall the Administrative Agent be under any obligation to
sell or otherwise dispose of any Collateral upon the request of the Pledgors or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

 

SECTION 10.     Remedies. If an Event of Default shall occur and be continuing,
the Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Code or any other Applicable Law. Without limiting the generality of the
foregoing with regard to the scope of the Administrative Agent’s remedies, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by any Applicable Law referred to below) to or upon the Pledgors, any
Issuer, any Partnership/LLC or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of the Administrative Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by any Applicable Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Pledgors, which right or equity is hereby waived or
released. To the extent permitted by any Applicable Law, the Pledgors waive all
claims, damages and demands they may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder,
other than claims arising out of gross negligence or willful misconduct of the
Administrative Agent or any Secured Party as determined by a court of competent
jurisdiction by final and nonappealable judgment. If any notice of a proposed
sale or other disposition of Collateral shall be required by any Applicable Law,
such notice shall be deemed reasonable and proper if given at least ten (10)
days before such sale or other disposition.

 

SECTION 11.     Administrative Agent’s Appointment as Attorney-In-Fact. (a) Each
Pledgor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or in its own name,
for the purpose of carrying out the terms of this Pledge Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Pledge
Agreement, and, without limiting the generality of the foregoing, each Pledgor
hereby gives the Administrative Agent the power and right, on behalf of such
Pledgor, without notice to or assent by such Pledgor, to do any or all of the
following upon the occurrence and continuation of an Event of Default:

 



10

 

 

(i)        pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

 

(ii)       execute, in connection with any sale provided for in this Pledge
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(iii)       (A) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(B) defend any suit, action or proceeding brought against such Pledgor with
respect to any Collateral; (C) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (D) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Pledgor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Pledge Agreement, all as fully and effectively as such Pledgor
might do.

 

(b)       If any Pledgor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, upon prior written notice to the Pledgors, may perform or
comply, or otherwise cause performance or compliance, with such agreement in
accordance with the provisions of Section 11(a).

 

(c)       The documented and out-of-pocket expenses of the Administrative Agent
incurred in connection with actions taken pursuant to the terms of this Pledge
Agreement, to the extent the Company would be required to do so pursuant to
Section 13.4 of the Credit Agreement, shall be payable by the Pledgors to the
Administrative Agent on demand.

 

(d)       Each Pledgor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof in accordance with Section 11(a). All
powers, authorizations and agencies contained in this Pledge Agreement are
coupled with an interest and are irrevocable until this Pledge Agreement is
terminated and the Security Interests created hereby are released.

 

(e)       Each Pledgor acknowledges that the rights and responsibilities of the
Administrative Agent under this Pledge Agreement with respect to any action
taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this Pledge
Agreement shall, as between the Administrative Agent and the Secured Parties ,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.

 

SECTION 12.    Registration Rights; Private Sales.

 

(a)       The Pledgors recognize that the Administrative Agent may be unable to
effect a public sale of any or all the Collateral, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. The
Pledgors acknowledge and agree that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Collateral for
the period of time necessary to permit the applicable Issuer or Partnership/LLC
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the applicable Issuer or
Partnership/LLC would agree to do so.

 



11

 

 

(b)       The Pledgors further agree to use their commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Collateral pursuant to this
Section 12 valid and binding and in compliance with any and all other Applicable
Law. The Pledgors further agree that a breach of any of the covenants contained
in this Section 12 will cause irreparable injury to the Administrative Agent and
the Secured Parties not compensable in damages, that the Administrative Agent
and the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section 12
shall be specifically enforceable against the Pledgors, and the Pledgors hereby
waive and agree not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.

 

SECTION 13.     Amendments, etc. With Respect to the Obligations. The Pledgors
shall remain obligated hereunder, and the Collateral shall remain subject to the
Lien granted hereby, notwithstanding that, without any reservation of rights
against the Pledgors, and without notice to or further assent by the Pledgors,
any demand for payment of any of the Obligations made by the Administrative
Agent or any Secured Party may be rescinded by the Administrative Agent or such
Lender, and any of the Obligations continued, and the Obligations, or the
liability of the Pledgors or any other Person upon or for any part thereof, or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered, or released by
the Administrative Agent or any Lender, and the Credit Agreement, any other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or part, as the
Lenders (or the Required Lenders, as the case may be) may deem advisable from
time to time, and any guarantee, right of offset or other collateral security at
any time held by the Administrative Agent or any Secured Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Secured Party shall have any obligation
to protect, secure, perfect or insure any other Lien at any time held by it as
security for the Obligations or any property subject thereto. The Pledgors waive
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon this Pledge Agreement; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Pledge Agreement; and all dealings between the Pledgors, on
the one hand, and the Administrative Agent and the Secured Parties, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Pledge Agreement. The Pledgors waive diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Pledgors with respect to the Obligations.

 



12

 

 

SECTION 14.     No Subrogation. Notwithstanding any payment or payments made by
the Pledgors hereunder, or any setoff or application of funds of the Pledgors by
the Administrative Agent, or the receipt of any amounts by the Administrative
Agent with respect to any of the Collateral, the Pledgors shall not be entitled
to be subrogated to any of the rights of the Administrative Agent against any
Borrower or any guarantor or against any other collateral security held by the
Administrative Agent for the payment of the Obligations, nor shall the Pledgors
seek any reimbursement from any Borrower or any guarantor in respect of payments
made by the Pledgors in connection with the Collateral, or amounts realized by
the Administrative Agent in connection with the Collateral, until all amounts
owing to the Administrative Agent and the Secured Parties on account of the
Obligations are paid in full and the Commitments terminated. If any amount shall
be paid to the Pledgors on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by the Pledgors in trust for the Administrative Agent, segregated from
other funds of the Pledgors, and shall, forthwith upon receipt by the Pledgors,
be turned over to the Administrative Agent in the exact form received by the
Pledgors (duly indorsed by the Administrative Agent, if required) to be applied
against the Obligations, whether matured or unmatured, in such order as set
forth in the Credit Agreement.

 

SECTION 15.     Limitation on Duties Regarding Collateral. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar securities and property for its own
account. Neither the Administrative Agent, any Secured Party nor any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgors or otherwise. The powers conferred
on the Administrative Agent and the Secured Parties hereunder are solely to
protect the Administrative Agent and the Secured Parties’ interests in the
Collateral and shall not impose any duty on the Administrative Agent or any
Secured Party to exercise any such powers. Each of the Administrative Agent and
each Secured Party shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Pledgor
for any act or failure to act hereunder, except for its gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.

 

SECTION 16.     Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Administrative Agent in accordance with the terms of Section 11.4 of the Credit
Agreement. Any balance of such Proceeds remaining shall be paid over to the
Company, on behalf of the Pledgors, or to whomsoever (if such Person is not a
Pledgor) may be lawfully entitled to receive the same. Only after (a) payment by
the Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-608 and Section 9-615 of the Code and
(b) the payment in full (or, in the case of Letters of Credit, Cash
Collateralized or other arrangements made in accordance with the terms of the
Credit Agreement) of the Obligations (other than contingent indemnification
obligations not yet due and Bank Product Debt) and termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Pledgor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Pledgor). The Administrative Agent may make distribution
hereunder in cash or in kind or, on a ratable basis, in any combination thereof.

 

SECTION 17.     Waiver, Deficiency. Each Pledgor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Pledge Agreement or the
absolute sale of the Collateral or any portion thereof. Each Pledgor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Party to collect such deficiency.

 



13

 

 

SECTION 18.     Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, subject to Section 13.5 of the Credit Agreement, the
Administrative Agent and each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, without notice to any
Pledgor (any such notice being expressly waived by each Pledgor), to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency), other than deposits in Blackbaud Payment Services
Accounts, at any time held, and other obligations (in whatever currency) at any
time owing by such Lender or such Affiliate to or for the credit or the account
of such Pledgor or any other Credit Party against any and all obligations of
such Pledgor or such other Credit Party now or hereafter existing under the
Credit Agreement or any other Loan Document to such Lender or such Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under the Credit Agreement or any other Loan Document and although such
obligations of the Pledgor or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of the
Administrative Agent and the Secured Parties and their respective Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that the Administrative Agent or
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application; provided, that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 19.     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any Secured Party
pursuant to any provisions of this Pledge Agreement shall be deemed coupled with
an interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied, any of the Commitments remain in effect or the Credit
Facility has not been terminated.

 

SECTION 20.     Severability of Provisions. Any provision of this Pledge
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 21.     Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Pledge Agreement are for
convenience only, and neither limit nor amplify the provisions of this Pledge
Agreement.

 

SECTION 22.     No Waiver by Course of Conduct, Cumulative Remedies. No waiver
of any Default or Event of Default shall be a waiver of any other Default or
Event of Default. No failure on the part of Administrative Agent or any Secured
Party to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Pledge Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No remedy, right
or power conferred upon the Administrative Agent or any Secured Party is
intended to be exclusive of any other remedy, right or power given hereunder or
now or hereafter existing at law, in equity, or otherwise, and all such
remedies, rights and powers shall be cumulative.

 

SECTION 23.     Amendments, Waivers and Consents. No term, covenant, agreement
or condition of this Pledge Agreement may be amended or waived, nor may any
consent be given, except in the manner set forth in Section 13.2 of the Credit
Agreement.

 



14

 

 

SECTION 24.     Expenses and Indemnification.

 

(a)       The Pledgors shall, jointly and severally, pay all reasonable
out-of-pocket expenses (including, without limitation, attorney’s fees and
expenses) incurred by the Administrative Agent and each Secured Party to the
extent the Company would be required to do so pursuant to Section 13.4 of the
Credit Agreement.

 

(b)       The Pledgors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Pledge Agreement shall include,
without limitation, all Lenders) against Indemnified Taxes and Other Taxes to
the extent the Company would be required to do so pursuant to Section 4.11 of
the Credit Agreement.

 

(c)       The Pledgors shall, jointly and severally, indemnify each indemnified
party to the extent the Company would be required to do so pursuant to Section
13.4 of the Credit Agreement.

 

(d)       All amounts due under this Section shall be payable promptly after
demand therefor.

 

SECTION 25.     Injunctive Relief; Punitive or Indirect Damages.

 

(a)       Each Pledgor recognizes that, in the event such Pledgor fails to
perform, observe or discharge any of its obligations or liabilities under this
Pledge Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Secured Parties. Therefore, each Pledgor agrees
that the Administrative Agent and the Secured Parties, at the Required Lenders’
option, shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages.

 

(b)       The Administrative Agent and the Company (on behalf of itself and the
other Credit Parties) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that it may now have or may arise in the future in connection with any
dispute, claim or controversy arising out of, connected with or relating to this
Pledge Agreement or any Loan Document.

 

(c)       Without limiting the generality of any provisions set forth herein
relating to indemnification or reimbursement by the Company or any other Credit
Party, the Administrative Agent and the Company (on behalf of itself and the
other Credit Parties) hereby agree that no such Person shall have a remedy of
any consequential or indirect damages against any other party to a Loan
Document, and each such Person hereby waives any right or claim to consequential
or indirect damages that it may now have or may arise in the future in
connection with any dispute, claim or controversy arising out of, connected with
or relating to this Pledge Agreement or any Loan Document.

 

SECTION 26.     Successor and Assigns. This Pledge Agreement shall be binding
upon the successors and assigns of each Pledgor and shall inure to the benefit
of each Pledgor (and shall bind all Persons who become bound as a Pledgor under
this Pledge Agreement), the Administrative Agent and the Secured Parties and
their successors and assigns; provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Pledge Agreement (other
than an assignment by operation of law that is otherwise permitted under the
Loan Documents) without the prior written consent of the Administrative Agent
and the Required Lenders.

 



15

 

 

SECTION 27.     Governing Law; Submission to Jurisdiction; Venue. The terms of
Section 13.6 of the Credit Agreement with respect to governing law, submission
to jurisdiction and venue are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

SECTION 28.     Waiver of Jury Trial.

 

(a)       Jury Trial. The terms of Section 13.7 of the Credit Agreement with
respect to waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

(b)       Preservation of Certain Remedies. The parties hereto and the other
Loan Documents preserve, without diminution, certain remedies that such Persons
may employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Pledge Agreement or any Loan Document. Each such Person shall have and hereby
reserves the right to proceed in any court of proper jurisdiction or by self
help to exercise or prosecute the following remedies, as applicable: (i) all
rights to foreclose against any real or personal property or other security by
exercising a power of sale granted in the Loan Documents or under Applicable Law
or by judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property and (iii)
obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding.

 

SECTION 29.     Notices. All notices and communications hereunder shall be given
to the addresses and otherwise in accordance with Section 13.1 of the Credit
Agreement.

 

SECTION 30.     Control Agreement. The Pledgors hereby authorize and instruct
each Issuer and Partnership/LLC to comply, and each Issuer and Partnership/LLC
hereby agrees to so comply, with any instruction received thereby from the
Administrative Agent in accordance with the terms of this Pledge Agreement with
respect to the Collateral, without any consent or further instructions from the
Pledgors (or other registered owner), and the Pledgors agree that such Issuer
and such Partnership/LLC shall be fully protected in so complying. Each Issuer
and Partnership/LLC agrees that its agreement set forth in the preceding
sentence shall be sufficient to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, “control” of the Partnership/LLC Interests
within the meaning of such term under Sections 8-106(c) and 9-106 of the Code.
Notwithstanding the foregoing, nothing in this Pledge Agreement is intended or
shall be construed to mean or imply that the Partnership/LLC Interests
constitute “securities” within the meaning of such term under Section
8-102(a)(15) of the Code or otherwise to limit or modify the application of
Section 8-103(c) of the Code. Rather, the Administrative Agent has requested
that this provision be included in this Pledge Agreement solely out of an
abundance of caution in the event the Partnership/LLC Interests are,
nevertheless, deemed to constitute “securities” under the Code.

 

SECTION 31.     Concerning the Administrative Agent. The provisions of Article
XII of the Credit Agreement shall inure to the benefit of the Administrative
Agent in respect of this Pledge Agreement and shall be binding upon the Pledgors
and the Secured Parties. In furtherance and not in derogation of the rights,
privileges and immunities of the Administrative Agent therein set forth:

 

(a)       The Administrative Agent is authorized to take all such action as is
provided to be taken by it as Administrative Agent hereunder and all other
action incidental thereto. As to any matters not expressly provided for herein,
the Administrative Agent may request instructions from the Secured Parties and
shall act or refrain from acting in accordance with written instructions from
the Required Lenders (or, when expressly required by this Pledge Agreement or
the Credit Agreement, all the Lenders) or, in the absence of such instructions,
in accordance with its discretion.

 



16

 

 

(b)       The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the security interests therein purported to be
granted by this Pledge Agreement, whether impaired by operation of law or by
reason of any action or omission to act on its part (other than any such action
or inaction constituting gross negligence or willful misconduct). The
Administrative Agent shall have no duty to ascertain or inquire as to the
performance or observance of any of the terms of this Pledge Agreement by the
Pledgors.

 

SECTION 32.     Counterparts; Integration; Effectiveness. This Pledge Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns,
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Pledge Agreement
by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective
as delivery of a manually executed counterpart of this Pledge Agreement. This
Pledge Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.

 

SECTION 33.     Survival of Indemnities. Notwithstanding any termination of this
Pledge Agreement, the indemnities to which the Administrative Agent and the
Secured Parties are entitled under the provisions of Section 24 and any other
provision of this Pledge Agreement and the other Loan Documents shall continue
in full force and effect and shall protect the Administrative Agent and the
Secured Parties against events arising after such termination as well as before.

 

SECTION 34.     Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Pledge
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Pledge Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.

 

SECTION 35.     Acknowledgements. Each Pledgor hereby acknowledges that:

 

(a)       neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Pledgor arising out of or in
connection with this Pledge Agreement or any of the other Loan Documents, and
the relationship between the Pledgors, on the one hand, and the Administrative
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(b)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgors and the Secured Parties.

 

SECTION 36.     Releases. At such time as the Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) shall have been
paid in full (or, in the case of Letters of Credit, Cash Collateralized or other
arrangements made in accordance with the terms of the Credit Agreement) and the
Commitments have been terminated, this Pledge Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Pledgor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. Upon any such
termination, the Administrative Agent shall execute and deliver to each Pledgor,
at such Pledgor’s expense, such documents as such Pledgor shall reasonably
request to evidence such termination, and such Pledgor shall be entitled to the
return, upon its reasonable request, of such of the Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof.

 



17

 

 

SECTION 37.     Additional Pledgors. Each Subsidiary of the Company that is
required to become a party to this Pledge Agreement pursuant to Section 8.11 of
the Credit Agreement shall become a Pledgor for all purposes of this Pledge
Agreement upon execution and delivery by such Subsidiary of a Pledge Agreement
Supplement.

 

SECTION 38.     Release of Portions of Collateral.

 

(a)       So long as no Default or Event of Default is in existence or would
exist after the application of proceeds as provided below, the Administrative
Agent shall, at the request of a Pledgor, release any or all of the Collateral
of such Pledgor, provided that (i) such release is permitted by the terms of the
Credit Agreement (it being agreed for such purposes that a release will be
deemed “permitted by the terms of the Credit Agreement” if the proposed
transaction constitutes an exception contained in Section 10.5 or Section 10.6
of the Credit Agreement or if such assets would no longer be required to be
pledged hereunder or under the Credit Agreement) or otherwise has been approved
in writing by the Required Lenders (or, to the extent required by Section 13.2
of the Credit Agreement, all of the applicable Lenders) and (ii) if applicable,
the proceeds of such Collateral are to be applied as required pursuant to the
Credit Agreement or any consent or waiver entered into with respect thereto.

 

(b)       At any time that a Pledgor desires that the Administrative Agent take
any action to give effect to any release of Collateral pursuant to the foregoing
Section 38(a), the Administrative Agent, at the request and expense of a
Pledgor, will duly release such Collateral and assign, transfer and deliver to
such Pledgor such of the Collateral as is then being (or has been) so sold and
as may be in the possession of the Administrative Agent and has not theretofore
been released pursuant to this Pledge Agreement.

 

[Signatures Page To Follow]

 



18

 

 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.



        PLEDGORS:         BLACKBAUD, INC.         By:      Name:   Title:

 





 

 

        ADMINISTRATIVE AGENT:         BANK OF AMERICA, N.A., as Administrative
Agent         By:      Name:   Title:

 





 

 

ANNEX I

 

to

 

PLEDGE AGREEMENT

 

Reference is hereby made to the Pledge Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of June 2, 2017, made by each of BLACKBAUD, INC., a Delaware corporation (the
“Company” and any Domestic Credit Party, including the undersigned, which become
parties thereto by executing a Supplement in substantially the form hereof, the
“Pledgors”), in favor of the Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Agreement.
By its execution below, the undersigned, [NAME OF NEW PLEDGOR], a
[__________________________] [corporation/limited liability company] agrees to
become, and does hereby become, a [Pledgor] under the Agreement and agrees to be
bound by such Agreement as if originally a party thereto. By its execution
below, the undersigned Pledgor represents and warrants as to itself that, after
giving effect to this supplement and the Schedules attached hereto, all of the
representations and warranties contained in the Agreement are true and correct
in all material respects (without duplication with respect to any materiality
qualifications set forth in any individual representation and warranty) as of
the date hereof. [NAME OF NEW PLEDGOR] represents and warrants that, as of the
date hereof, the supplements to the Schedules to the Agreement attached hereto
are true and correct in all material respects and such supplements set forth all
information required to be scheduled under the Agreement. [NAME OF NEW PLEDGOR]
shall take all steps necessary to perfect, in favor of the Administrative Agent,
a first-priority security interest in and Lien against [NAME OF NEW PLEDGOR]’s
Collateral (subject to Permitted Liens), including, without limitation,
delivering all Certificated Securities together with an undated stock power
covering such certificate duly executed in blank by such Pledgor to the
Administrative Agent, and taking all steps necessary to properly perfect the
Administrative Agent’s interest in any uncertificated equity or membership
interests.

 

IN WITNESS WHEREOF, the undersigned has caused this Annex I counterpart to the
Agreement to be duly executed and delivered as of this ___________ day of
____________, ____.

 





            [NAME OF NEW PLEDGOR]               By:       Title:    

 





 



 

EXHIBIT J



 

[FORM OF] BANK PRODUCT PROVIDER NOTICE

 

Dated as of: _________

 

Bank of America, N.A. 

Bank of America, N.A. 

555 California Street, 4th Floor 

Mail Code: CA5-701-04-09 

San Francisco, CA 94104 

Attention: Liliana Claar, Agency Officer 

Facsimile: (415)-503-5003 

Email: liliana.claar@baml.com

 

With a copy to:

 

Blackbaud, Inc. 

2000 Daniel Island Dr. 

Charleston, SC 29492-7541 

Attention: Chief Financial Officer

 

This Bank Product Provider Notice is delivered to you pursuant to the terms of
the Credit Agreement dated as of June 2, 2017 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Blackbaud, Inc., a Delaware corporation (the “Company”), certain Subsidiaries of
the Borrower from time to time party thereto as subsidiary borrowers (the
“Subsidiary Borrowers” and, together with the Company, each a “Borrower” and
collectively the “Borrowers”), the lenders who are or may become a party
thereto, as Lenders (the “Lenders”), and Bank of America, N.A., as
Administrative Agent, Swingline Lender and Issuing Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:

 

(a)       [Name of Bank Product Provider] meets the requirements of a Bank
Product Provider under the terms of the Credit Agreement and is a Bank Product
Provider under the Credit Agreement and the other Loan Documents.

 

(b)       The Credit Parties have entered into Bank Products with [Name of Bank
Product Provider] which include: [set forth Bank Products].

 

(c)       The methodology to be used by such parties in determining the Bank
Product Debt owing from time to time is: ____________________.

 

Delivery of this Notice by telecopy shall be effective as an original.

 

A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.

 

 



 

 

 

 

  ,   as a Bank Product Provider      

 

 

  By:  

 

  Name:  

 

  Title:  

 

 

 



 

 

EXHIBIT K-1

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Borrower from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the lenders who are or may become
a party thereto, as Lenders (the “Lenders”) and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:    

 

 

 

  Name:    

 

 

  Title:    

 

Date: ________ __, 20[ ]

 

 



 

 

 

EXHIBIT K-2

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Blackbaud, Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto as Subsidiary
Borrowers, the lenders who are or may become a party thereto, as Lenders (the
“Lenders”) and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:    

 

 

 

  Name:    

 

 

  Title:    

 

Date: ________ __, 20[ ]

 

 



 

 

 

EXHIBIT K-3

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Blackbaud, Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto as Subsidiary
Borrowers, the lenders who are or may become a party thereto, as Lenders (the
“Lenders”) and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:    

 

 

 

  Name:    

 

 

  Title:    

 

Date: ________ __, 20[ ]

 

 



 

 

 

EXHIBIT K-4

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Borrower from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the lenders who are or may become
a party thereto, as Lenders (the “Lenders”) and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:    

 

 

 

  Name:    

 

 

  Title:    

 

Date: ________ __, 20[ ]

 

 



 

 

 

EXHIBIT L

 

[FORM OF] LETTER OF CREDIT REPORT

 

TO: Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of June 2, 2017, by and among Blackbaud, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Borrower from time to time party
thereto as subsidiary borrowers (the “Subsidiary Borrowers” and, together with
the Company, each a “Borrower” and collectively the “Borrowers”), the Lenders
and Bank of America, N.A., as Administrative Agent, Swingline Lender and an
Issuing Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)     DATE: [Date]      

 

The undersigned, [insert name of Issuing Lender] (the “Issuing Lender”) hereby
delivers this report to the Administrative Agent, pursuant to the terms of
Section 2.3(n) of the Credit Agreement.

 

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

Credit Party

L/C No.

 

Maximum Face 

Amount

Current Face 

Amount

Currency Financials or Performance SBLC Beneficiary Name Issuance Date Expiry
Date Auto Renewal Date of
Amendment Amount of Amendment

 

 

                     

 

 

                     

 

 

                     

 

 

                     

 

[The Issuing Lender made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].

 

 



 

 

[The Borrower failed to reimburse the Issuing Lender for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]

 

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

Credit Party

L/C No.

 

Maximum Face 

Amount

Current Face

Amount

Currency Financials or Performance
SBLC Beneficiary Name Issuance Date Expiry Date Auto Renewal Date of Amendment
Amount of Amendment

 

 

                     

 

 

                     

 

 

                     

 

 

                     

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 

 

 

 

 

[ISSUING LENDER], 

as an Issuing Lender

     

 

  By:  

 

  Name:  

 

  Title:  

 

 



 

 

